



Execution Version






            
Revolving Credit CUSIP Number:    44931YAB3







--------------------------------------------------------------------------------



$150,000,000


REVOLVING CREDIT AGREEMENT


dated as of November 8, 2017,


by and among


ICU MEDICAL, INC.,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Swingline Lender,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Lender,




and




WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------







1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I
 
 
 
 
DEFINITIONS
 
 
 
 
Section 1.1    
Definitions
1


Section 1.2    
Other Definitional Provisions
26


Section 1.3    
Accounting Terms
26


Section 1.4    
UCC Terms
27


Section 1.5    
Rounding
27


Section 1.6    
References to Agreement and Laws
27


Section 1.7    
Times of Day
27


Section 1.8    
Letter of Credit Amounts
27


Section 1.9    
Guarantees/Earn-Outs
27


Section 1.10    
Covenant Compliance Generally
27


Section 1.11    
Limited Condition Acquisitions
28


Section 1.12
Rates
28


 
 
 
ARTICLE II
 
 
 
 
REVOLVING CREDIT FACILTIY
 
 
 
 
Section 2.1
Revolving Credit Loans
28


Section 2.2
Swingline Loans
29


Section 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans
30


Section 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans
31


Section 2.5
Permanent Reduction of the Revolving Credit Commitment
33


Section 2.6
Termination of Revolving Credit Facility
33


 
 
 
ARTICLE III
 
 
 
 
LETTER OF CREDIT
 
 
 
 
Section 3.1
L/C Facility
33


Section 3.2
Procedure for Issuance of Letters of Credit
34


Section 3.3
Commissions and Other Charges
34


Section 3.4
L/C Participations
34


Section 3.5
Reimbursement Obligation of the Borrower
35


Section 3.6
Obligations Absolute
36


Section 3.7
Effect of Letter of Credit Application
36


Section 3.8
Resignation of Issuing Lenders
36


Section 3.9
Reporting of Letter of Credit Information and L/C Commitment
36


Section 3.10
Letters of Credit Issued for Subsidiaries
37


 
 
 
ARTICLE IV
 
[RESERVED]
 
 
 
 



i

--------------------------------------------------------------------------------





ARTICLE V
 
 
 
 
GENERAL LOAN PROVISIONS
 
 
 
 
Section 5.1
Interest
37


Section 5.2
Notice and Manner of Conversion or Continuation of Loans
37


Section 5.3
Fees
38


Section 5.4
Manner of Payment
38


Section 5.5
Evidence of Indebtedness
39


Section 5.6
Sharing of Payments by Lenders
39


Section 5.7
Administrative Agent's Clawback
40


Section 5.8
Changed Circumstances
40


Section 5.9
Indemnity
41


Section 5.10
Increased Costs
42


Section 5.11
Taxes
43


Section 5.12
Mitigation Obligations; Replacement of Lenders
45


Section 5.13
Incremental Revolving Credit Increase
46


Section 5.14
Cash Collateral
48


Section 5.15
Defaulting Lenders
49


Section 5.16
Amend and Extend Transactions
50


Section 5.17
MIRE Event
51


 
 
 
ARTICLE VI
 
 
 
 
CONDITIONS OF CLOSING AND BORROWING
 
 
 
 
Section 6.1
Conditions to Closing
52


Section 6.2
Conditions to All Extensions of Credit on and After the Closing Date
54


 
 
 
ARTICLE VII
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
 
 
 
Section 7.1
Organization; Power; Qualification
55


Section 7.2
Ownership
55


Section 7.3
Authorization; Enforceability
55


Section 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
56


Section 7.5
Compliance with Law; Governmental Approvals
56


Section 7.6
Tax Returns and Payments
56


Section 7.7
Intellectual Property Matters
56


Section 7.8
Health Care Regulatory Matters
57


Section 7.9
Environmental Matters
57


Section 7.10
Employee Benefit Matters
57


Section 7.11
Use of Proceeds; Margin Stock
58


Section 7.12
Government Regulations
58


Section 7.13
Material Contracts
58


Section 7.14
Employee Relations
58


Section 7.15
Burdensome Provisions
58





ii

--------------------------------------------------------------------------------





Section 7.16
Financial Statements
59


Section 7.17
No Material Adverse Effect
59


Section 7.18
Solvency
59


Section 7.19
Title to Properties
59


Section 7.20
Litigation
59


Section 7.21
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
59


Section 7.22
Absence of Defaults
59


Section 7.23
Disclosure
59


Section 7.24
Security Documents
60


Section 7.25
Insurance Matters
60


Section 7.26
Flood Hazard Insurance
60


 
 
 
ARTICLE VIII
 
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
Section 8.1
Financial Statements and Budgets
61


Section 8.2
Certificates; Other Reports
61


Section 8.3
Notice of Litigation and Other Matters
62


Section 8.4
Preservation of Corporate Existence and Related Matters
63


Section 8.5
Maintenance of Property and Licenses
63


Section 8.6
Insurance
64


Section 8.7
Accounting Methods and Financial Records
64


Section 8.8
Payment of Taxes and Other Obligations
64


Section 8.9
Compliance with Laws and Approvals
64


Section 8.10
Environmental Laws
64


Section 8.11
Compliance with ERISA
65


Section 8.12
Compliance with Material Contracts
65


Section 8.13
Visits and Inspections
65


Section 8.14
Additional Subsidiaries, Real Property and Other Collateral
65


Section 8.15
Use of Proceeds
66


Section 8.16
Post-Closing Matters
67


Section 8.17
Further Assurances
67


Section 8.18
Compliance with Anti-Corruption Laws and Sanctions
67


Section 8.19
Designation of Subsidiaries
67


 
 
 
ARTICLE IX
 
 
 
 
NEGATIVE COVENANTS
 
 
 
 
Section 9.1
Indebtedness
68


Section 9.2
Liens
69


Section 9.3
Investments
71


Section 9.4
Fundamental Changes
73


Section 9.5
Asset Dispositions
74


Section 9.6
Restricted Payments
75


Section 9.7
Transactions with Affiliates
76


Section 9.8
Accounting Changes; Organizational Documents
76





iii

--------------------------------------------------------------------------------





Section 9.9
Modifications of Permitted Unsecured Indebtedness
76


Section 9.10
No Further Negative Pledges; Restrictive Agreements
76


Section 9.11
Nature of Business
77


Section 9.12
Sale Leasebacks
78


Section 9.13
Financial Covenants
78


Section 9.14
Disposal of Subsidiary Interests
78


 
 
 
ARTICLE X
 
 
 
 
DEFAULT AND REMEDIES
 
 
 
 
Section 10.1
Events of Default
78


Section 10.2
Remedies
80


Section 10.3
Rights and Remedies Cumulative; Non-Waiver; etc
80


Section 10.4
Crediting of Payments and Proceeds
81


Section 10.5
Administrative Agent May File Proofs of Claim
81


Section 10.6
Credit Bidding
81


 
 
 
ARTICLE XI
 
 
 
 
THE ADMINISTRATIVE AGENT
 
 
 
 
Section 11.1
Appointment and Authority
82


Section 11.2
Rights of Lender
83


Section 11.3
Exculpatory Provisions
83


Section 11.4
Reliance by the Administrative Agent
84


Section 11.5
Delegation of Duties
84


Section 11.6
Resignation of Administrative Agent
84


Section 11.7
Non-Reliance on Administrative Agent and Other Lenders
85


Section 11.8
No Other Duties, etc
85


Section 11.9
Collateral and Guaranty Matters
85


Section 11.10
Secured Hedge Agreements and Secured Cash Management Agreements
85


 
 
 
ARTICLE XII
 
 
 
 
MISCELLANEOUS
 
 
 
 
Section 12.1
Notices
86


Section 12.2
Amendments, Waivers and Consents
88


Section 12.3
Expenses; Indemnity
89


Section 12.4
Right of Setoff
91


Section 12.5
Governing Law; Jurisdiction, Etc.
91


Section 12.6
Waiver of Jury Trial
92


Section 12.7
Reversal of Payments
92


Section 12.8
Injunctive Relief
92


Section 12.9
Successors and Assigns; Participations
92


Section 12.10
Treatment of Certain Information; Confidentiality
96


Section 12.11
Performance of Duties
97


Section 12.12
All Powers Coupled with Interest
97





iv

--------------------------------------------------------------------------------





Section 12.13
Survival
97


Section 12.14
Titles and Captions
97


Section 12.15
Severability of Provisions
97


Section 12.16
Counterparts; Integration; Effectiveness; Electronic Execution
97


Section 12.17
Term of Agreement
98


Section 12.18
USA PATRIOT Act; Anti-Money Laundering Laws
98


Section 12.19
Independent Effect of Covenants
98


Section 12.20
No Advisory or Fiduciary Responsibility
98


Section 12.21
Inconsistencies with Other Documents
98


Section 12.22
Acknowledgment and Consent to Bail-In of EEA Financial Institution
99


Section 12.23
Releases of Liens and Subsidiary Guarantors
99


 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A-1
Form of Revolving Credit Note
 
Exhibit A-2
Form of Swingline Note
 
Exhibit B
Form of Notice of Borrowing
 
Exhibit C
Form of Notice of Account Designation
 
Exhibit D
Form of Notice of Prepayment
 
Exhibit E
Form of Notice of Conversion/Continuation
 
Exhibit F
Form of Officer’s Compliance Certificate
 
Exhibit G
Form of Assignment and Assumption
 
Exhibit H-1
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
 
Exhibit H-2
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
 
Exhibit H-3
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
 
Exhibit H-4
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
 
Exhibit I
Form of Solvency Certificate
 
Exhibit J
Form of Perfection Certificate
 
Exhibit K
Form of Perfection Certificate Supplement
 
 
 
 
SCHEDULES
 
 
 
 
 
Schedule 1.1(a)
Commitments and Commitment Percentages
 
Schedule 1.1(b)
Scheduled Litigation Items
 
Schedule 7.1
Jurisdictions of Organization and Qualification
 
Schedule 7.2
Subsidiaries and Capitalization
 
Schedule 7.6
Tax Matters
 
Schedule 7.19
Real Property
 
Schedule 7.20
Litigation
 
Schedule 7.24
Filing Offices
 
Schedule 8.14
Mortgaged Properties
 
Schedule 8.16
Post-Closing Matters
 
Schedule 9.1
Existing Indebtedness
 
Schedule 9.2
Existing Liens
 
Schedule 9.3
Existing Loans, Advances and Investments
 
Schedule 9.7
Transactions with Affiliates
 





v

--------------------------------------------------------------------------------





CREDIT AGREEMENT, dated as of November 8, 2017, by and among ICU MEDICAL, INC.,
a Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Borrower has requested that the Lenders provide Revolving Credit
Commitments in the aggregate principal amount of up to $150,000,000, and the
Lenders have indicated their willingness to provide such Revolving Credit
Commitments on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I





DEFINITIONS


SECTION 1.1Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries: (a) acquires all or substantially all of the assets,
business or a line of business of any Person, or any division thereof, whether
through purchase of assets, merger or otherwise; or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned thereto in Section 12.1(e)(ii).
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the UK Bribery Act 2010, as amended, the United States Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.




--------------------------------------------------------------------------------





“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
Pricing Level
Consolidated Total
Leverage Ratio
Commitment
Fee
LIBOR
+
Base Rate +
I
Less than 1.00 to 1.00
0.15%
1.25%
0.25%
II
Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00
0.20%
1.50%
0.50%
III
Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00
0.25%
1.75%
0.75%
IV
Greater than or equal to 2.50 to 1.00
0.30%
2.00%
1.00%



The Applicable Margin shall be determined and adjusted quarterly on the date
three (3) Business Days after the day on which the Borrower provides an
Officer’s Compliance Certificate pursuant to Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower (each such date commencing with
the fiscal quarter in which the Closing Date occurs, a “Calculation Date”);
provided that: (a) the Applicable Margin shall be based on Pricing Level I until
the first Calculation Date occurs and thereafter, the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date; and (b) if the Borrower fails to provide an
Officer’s Compliance Certificate when due as required by Section 8.2(a) for the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level IV until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding such Calculation Date. The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Pricing Level shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether: (x) this Agreement is in effect;
(y) any Commitments are in effect; or (z) any Extension of Credit is outstanding
when such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then: (I) the Borrower shall immediately deliver to the Administrative
Agent a corrected Officer’s Compliance Certificate for such Applicable Period;
(II) the Applicable Margin for such Applicable Period shall be determined as if
the Consolidated Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period; and (III) the Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(b) and 10.2 nor any of their other rights
under this Agreement or any other Loan Document. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.
The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.
“Approved Fund” means any Fund that is administered or managed by: (a) a Lender;
(b) an Affiliate of a Lender; or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC in its capacity as sole lead
arranger and sole bookrunner.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Borrower to any Person that is not a Credit Party or any
Subsidiary thereof. The term “Asset Disposition” shall not include: (a) the sale
of inventory in the ordinary course of business; (b) the transfer of assets to
the Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4; (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing


2

--------------------------------------------------------------------------------





transaction; (d) the disposition of any Hedge Agreement; (e) the use of cash in
the ordinary course of business and dispositions of Investments in cash, Cash
Equivalents, or short-term marketable debt securities; (f) the transfer by any
Credit Party of its assets to any other Credit Party; (g) the transfer by any
Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer); and (h) the transfer by any Non-Guarantor
Subsidiary of its assets to any other Non-Guarantor Subsidiary.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the Capitalized Lease Obligations in respect
thereof, and (b) in respect of any Synthetic Lease of any Person, the
capitalized amount or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
“Base Rate” means, at any time, the highest of: (a) the Prime Rate; (b) the
Federal Funds Rate plus 0.50%; and (c) the LIBOR Rate for an Interest Period of
one month plus 1.00%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate, or the LIBOR Rate (provided that clause (c) shall not be
applicable during any period in which the LIBOR Rate is unavailable or
unascertainable). Notwithstanding the foregoing, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate, as provided in Section 5.1(a).
“Borrower” means ICU Medical, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Business Day” means: (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York are open for the conduct of their commercial banking
business; and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and software development costs that are (or would be) set forth under
“cash flows from investment activities” in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP, but
excluding: (a) expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person; and (b) any expenditure to the extent constituting Permitted Acquisition
Consideration (for the avoidance of doubt, in connection with any calculation of
Consolidated Fixed Charge Coverage Ratio, Capital Expenditures shall be
calculated on a Pro Forma Basis).
“Capital Lease” means, as to any Person, any lease (or other arrangement
conveying the right to use) of Property (whether real, personal or mixed) by
such Person as lessee that, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of such Person.


3

--------------------------------------------------------------------------------





“Capital Lease Obligations” of any Person means, on any date of determination,
in respect of any Capital Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.
“Cash Collateralize” means, to deposit in a Controlled Account located in the
United States or to pledge and deposit with, or deliver to the Administrative
Agent, or directly to the applicable Issuing Lender (with notice thereof to the
Administrative Agent) for the benefit of one or more of the Issuing Lenders, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
such Issuing Lender and the Swingline Lender, as applicable. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Cash Equivalents” means, collectively: (a) marketable direct obligations issued
or unconditionally guaranteed by the United States, Germany, France, Denmark,
Norway, Sweden, Switzerland, The Netherlands or any agency thereof with
maturities not exceeding two years from the date of acquisition thereof; (b)
marketable direct obligations issued by any state, commonwealth or territory of
the United States or any political subdivision of any such state, commonwealth
or territory, as applicable, with maturities not exceeding two years from the
date of acquisition thereof and having, at the time of the acquisition thereof,
one of the two highest ratings obtainable from either S&P, Moody’s or Fitch; (c)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-1 from S&P, P-1 from Moody’s
or F1 from Fitch; (d) certificates of deposit maturing no more than one year
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency; (e) repurchase agreements
entered into by any Person with a commercial bank described in clause (d) above
(including any of the Lenders) for direct obligations issued or fully guaranteed
by the United States; (f) time deposits maturing no more than one year from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder; (g) securities with maturities of two years or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any political subdivision
or taxing authority thereof, having one of the two highest rating categories
obtainable from either Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized rating agency); (h) marketable short-term
money market and similar securities having a rating of at least “P-2” or “A-2”
from either Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized rating agency); and (i) shares of any money market
mutual fund that: (i) has at least 95% of its assets invested continuously in
the types of investments referred to in clauses (a) through (h) above; (ii) has
net assets of not less than $2,000,000,000; and (iii) has the highest rating
obtainable from either S&P or Moody’s.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer (including
automated clearing house funds transfers), and other cash management
arrangements.
“Cash Management Bank” means any Person that: (a) at the time it enters into a
Cash Management Agreement with a Credit Party or any Subsidiary, is the
Administrative Agent or an Affiliate of the Administrative Agent; or (b) at the
time it enters into a Cash Management Agreement with a Credit Party or any
Subsidiary, is a Lender or an Affiliate of a Lender, and is designated by
written notice to the Administrative Agent from the Borrower as a “Cash
Management Bank”; or (c) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Cash Management Agreement with
a Credit Party or any Subsidiary and is designated by written notice to the
Administrative Agent from the Borrower as a “Cash Management Bank.”
“CFC” means any Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.
“Change in Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any Employee Benefit Plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly,


4

--------------------------------------------------------------------------------





of more than thirty-five percent (35%) of the Equity Interests of the Borrower
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of the Borrower; or
(b)    during any period of 12 consecutive calendar months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary: (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, implemented or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan.
“Closing Date” means the date of this Agreement.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted (or purported to be pledged or granted) pursuant to any of the
Security Documents.
“Collateral Agent” has the meaning assigned thereto in Section 11.1(b).
“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means any Person designated in writing by the Borrower to the
Administrative Agent that is a bona fide direct competitor of the Borrower or
any of its Subsidiaries in a principal line of business of the Borrower and its
Subsidiaries, considered as a whole.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period; plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise Taxes; (ii) Consolidated Interest Expense; (iii) amortization,
depreciation and other non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future),


5

--------------------------------------------------------------------------------





including adjustments arising under purchase accounting for the Hospira
Acquisition; (iv) extraordinary losses (excluding extraordinary losses from
discontinued operations); (v) non-cash stock option, restricted stock payments
and other equity-based compensation expenses; (vi) Transaction Costs related to
any issuance of Indebtedness permitted pursuant to Section 9.1 (other than the
issuance of Indebtedness pursuant to this Agreement and the other Loan
Documents); (vii) any remediation costs and restructuring costs (including
severance and retention expenses), integration costs, and write-offs of
intangibles in connection with a Permitted Acquisition, in each case with
respect to such Permitted Acquisition, to the extent paid or made within twelve
(12) months of the closing of such Permitted Acquisition, as applicable;
provided that the aggregate amount added back pursuant to this clause (vii)
during any period of four (4) consecutive fiscal quarters shall not exceed the
greater of (i) 15% of Consolidated Adjusted EBITDA for such four quarter period
and (ii) for each of the following four quarter periods ending: (a) December 31,
2017 and March 31, 2018, $85,000,000, (b) June 30, 2018 and September 30, 2018:
$65,000,000, (c) December 31, 2018 and March 31, 2019: $45,000,000, (d) June 30,
2019 and September 30, 2019: $35,000,000, and (e) December 31, 2019:
$15,000,000) (provided that there shall be no such add-backs pursuant to this
clause (ii) after December 31, 2019); (viii) legal counsel fees incurred in
connection with litigation items (related to the Hospira Acquisition) described
on Schedule 1.1(b), (ix) any amounts (other than legal counsel fees) incurred in
connection with litigation items (related to the Hospira Acquisition) described
on Schedule 1.1(b) not to exceed $35,000,000 over the life of the Revolving
Credit Facility and (x) any expenses and amounts paid or advanced to the extent
that a corresponding amount is received or has been received during or prior to
the relevant measurement period in cash by the Borrower or any Subsidiary under
any agreement or insurance policy providing for reimbursement of or indemnity
for such expense or amount; less (c) the sum of the following, without
duplication, to the extent included in the determination of Consolidated Net
Income for such period: (i) interest income, (ii) any extraordinary gains and
(iii) non-cash gains or non-cash items increasing Consolidated Net Income. For
purposes of this Agreement, Consolidated Adjusted EBITDA shall be calculated on
a Pro Forma Basis.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of: (a) Consolidated Adjusted EBITDA less the sum of
(i) Capital Expenditures (except to the extent funded with the proceeds of
Indebtedness allowed to be incurred under Section 9.1(d)) , (ii) federal, state,
local and foreign income Taxes paid in cash and (iii) cash Restricted Payments
made after the Closing Date (other than (A) Restricted Payments on account of,
or with respect to, any Equity Interests of any Subsidiary if made to the
Borrower or any other Subsidiary except for Restricted Payments on account of,
or with respect to, any Equity Interests of any Subsidiary that is a Credit
Party if made to a Subsidiary that is not a Credit Party, unless and to the
extent such Restricted Payment is then immediately distributed or dividended to
a Credit Party, and (B) any Restricted Payments permitted pursuant to Sections
9.6(a), (d), (e), (f) or (h)), in each case for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date; to (b)
Consolidated Fixed Charges for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date, calculated on a Pro Forma
Basis.
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense paid or payable in cash; and (b) scheduled principal payments with
respect to Indebtedness of the types described in clauses (a), (b) (but
excluding any cash payments in respect of purchase price adjustment, earn-outs,
holdbacks or deferred payments of a similar nature in connection with any
Acquisition permitted under this Agreement and excluding payments in respect of
intercompany Indebtedness), (c), (d), (e), (f) and (g) of the definition of
“Indebtedness.”
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded: (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period;
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries, or is merged into or
consolidated with the Borrower or any of its Subsidiaries, or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries; (c) the net
income (if positive), of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any of its Subsidiaries of such net income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary, but in each case only to the extent of such prohibition; and (d) any
net after-tax gains or losses attributable to Asset Dispositions in excess of
$25,000,000 in any period of four (4) consecutive fiscal quarters (other than
any Asset Disposition permitted under Section 9.5(c), Section 9.5(d) or Section
9.5(i)) during such period.


6

--------------------------------------------------------------------------------





“Consolidated Total Assets” means, as of any date of determination with respect
to the Borrower and its Subsidiaries on a Consolidated basis, the book value of
the total assets of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.
“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (a), (b) (but excluding any
obligations in respect of purchase price adjustments, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition
permitted under this Agreement), (c), (e), (f) (limited to the amounts
thereunder that have been drawn and not reimbursed), (g) and (i) (but only to
the extent relating to the foregoing clauses) of the definition of
“Indebtedness.”
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of: (a) Consolidated Total Funded Indebtedness on such date; to (b)
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Deposit Account or a Securities Account, as the case may
be, is maintained, pursuant to which such financial institution or securities
intermediary confirms and acknowledges the Administrative Agent’s security
interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or any Subsidiary (it being
agreed as between the Administrative Agent, Lenders and the Credit Parties that
the Administrative Agent shall not originate such instructions except upon the
occurrence and during the continuance of a Default).
“Controlled Account” means each Deposit Account and Securities Account that is
subject to a Control Agreement.
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that: (a) has
failed to: (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two (2) Business Days of the date such Loans
or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good-faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due;
(b) has notified the Borrower, the Administrative Agent, any Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good-faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied); (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that


7

--------------------------------------------------------------------------------





such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower); (d) has, or has a direct or indirect parent company that has: (i)
become the subject of a proceeding under any Debtor Relief Law; or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or (e)
has become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
“Discharge of the Obligations” means the termination of all Commitments, payment
in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations) and the termination,
expiration or Cash Collateralization of all Letters of Credit.
“Discharge of the Secured Obligations” means the termination of all Commitments,
payment in full, in cash, of all of the Secured Obligations (other than any
unasserted contingent reimbursement or indemnity obligations), the termination
of all Secured Hedge Agreements and Secured Cash Management Agreements (or with
respect to Secured Hedge Agreements and Secured Cash Management Agreements,
other arrangements satisfactory to the applicable Hedge Banks and Cash
Management Banks) and the termination, expiration or Cash Collateralization of
all Letters of Credit.
“Disposition Consideration” means, with respect to any disposition of assets or
series of related dispositions of assets, the lower of: (a) the aggregate fair
market value of the assets sold, transferred, licensed, leased or otherwise
disposed of in such disposition or series of related dispositions; and (b) the
gross proceeds yielded to the Borrower or any Subsidiary from such disposition
or series of related dispositions.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition: (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, fundamental change, or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control, fundamental change, or asset sale event shall be subject to
the prior Discharge of the Obligations); (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control, fundamental change, or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control,
fundamental change, or asset sale event shall be subject to the prior Discharge
of the Obligations), in whole or in part; (c) require any scheduled payment of
dividends in cash; or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Revolving Credit Maturity Date; provided that if such Equity Interests
are issued pursuant to a plan for the benefit of the Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Institution” means, on any date: (a) any Competitor designated by
the Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent prior to the date hereof; and (b) any other Person that is
a Competitor of the Borrower or any of its Subsidiaries, which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice
(which notice shall specify such Person by exact legal name) to the
Administrative Agent; provided that the list of Persons identified pursuant to
clause (b) may be updated from time to time after the Closing Date; provided,
further, that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time until
such time as Borrower has subsequently provided written notice pursuant to the
terms hereof that such Person is a “Disqualified Institution”; provided,
further, that none of the foregoing Persons designated as a Disqualified
Institution pursuant to clause (a) or (b) above shall be a Disqualified
Institution to the extent of any Commitments or Loans that were allocated to
such Person, were assigned


8

--------------------------------------------------------------------------------





to such Person, or in which such Person was participating, in each case prior to
the proper designation of such Person as a Disqualified Institution pursuant to
clause (a) or (b) above.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“DQ List” has the meaning set forth in Section 12.9(f)(iv)(A).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, the United Kingdom, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 12.9(f).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, subsurface strata and natural resources
such as wetlands, flora and fauna.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, notices of potential
responsibility or any other governmental investigations or proceedings (other
than internal reports prepared by any Person in the ordinary course of business
and not in response to any third party action or request of any kind) relating
in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, investigation, removal,
response, remedial or other actions or damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Materials or arising from alleged injury or threat of injury to human health or
the Environment.
“Environmental Laws” means any and all applicable federal, foreign, state,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, permits, licenses, approvals, interpretations and orders of courts
or Governmental Authorities, relating to pollution and the protection of human
health or the Environment.
“Equity Interests” means: (a) in the case of a corporation, capital stock; (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock; (c) in the case of a partnership, partnership interests (whether general
or limited); (d) in the case of a limited liability company, membership
interests; (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; and (f) any and all warrants, rights or options
to purchase any of the foregoing (including through convertible securities, but
excluding debt securities and other Indebtedness for borrowed money convertible
into or exchangeable for any of the foregoing).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations thereunder.


9

--------------------------------------------------------------------------------





“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiary” means (a) (i) any CFC and any direct or indirect
Subsidiary of a CFC and (ii) any Foreign Subsidiary Holding Company and any
direct or indirect subsidiary of a Foreign Subsidiary Holding Company, (b)
Unrestricted Subsidiaries, (c) any Subsidiary that is prohibited by applicable
law, rule or regulation or by any contractual obligation with an unaffiliated
third party binding on such Subsidiary at the time such Subsidiary is acquired
(and not entered into in contemplation thereof), from guaranteeing the
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee unless such consent,
approval, license or authorization has been received, (d) any Subsidiary for
which obtaining a Guarantee from such Subsidiary would result in material
adverse tax consequences to Borrower or any of its direct or indirect
Subsidiaries, as reasonably determined in writing by Borrower in consultation
with the Administrative Agent, (e) any Subsidiary where the Administrative Agent
and the Borrower agree that the cost of obtaining a Guarantee by such Subsidiary
would be excessive in light of the practical benefit to the Lenders afforded
thereby and (f) any Subsidiary (i) the assets of which constitute less than 2.5%
of the total assets of the Borrower and its Subsidiaries or (ii) the gross
revenues of which constitute less than 2.5% of the gross revenues of the
Borrower and its Subsidiaries, in each case as of the end of the Test Period
most recently ended; provided that, if at the end of or for any Test Period
during the term of this Agreement, the aggregate assets or aggregate gross
revenues of all Restricted Subsidiaries that would constitute Excluded
Subsidiaries under clauses (f)(i) and (f)(ii) above shall exceed 5% of the total
assets or total gross revenues of the Borrower and its Subsidiaries (as
applicable), then one or more of such Excluded Subsidiaries designated by the
Borrower shall for all purposes of this Agreement cease to be Excluded
Subsidiaries to the extent required to eliminate such excess.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 1(d) of the Guaranty
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof); or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which: (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)); or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender


10

--------------------------------------------------------------------------------





became a party hereto or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 5.11(g); and (d) any United States federal withholding Taxes
imposed under FATCA.
“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to Section
5.16.
“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.
“Extension” has the meaning set forth in Section 5.16(a).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Credit Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 5.16, the Issuing Lender and/or the Swingline Lender
implementing an Extension in accordance with Section 5.16.
“Extension Offer” has the meaning set forth in Section 5.16(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“FDA” means the Food and Drug Administration of the United States or any
successor entity thereto.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate for such
date shall be the average of the quotation for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Food, Drug, and Cosmetic Act” means 21 U.S.C. § 301 et seq.
“Fee Letters” means: (a) the separate fee letter agreement dated October 10,
2017, among the Borrower, the Arranger and Wells Fargo; and (b) any letter
between the Borrower and any Issuing Lender (other than Wells Fargo) relating to
certain fees payable to such Issuing Lender in its capacity as such.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Casualty Event” means any Insurance and Condemnation Event resulting in
the receipt of Net Cash Proceeds by a Foreign Subsidiary and giving rise to a
prepayment pursuant to Section 2.4(d).


11

--------------------------------------------------------------------------------





“Foreign Disposition” means any Asset Disposition resulting in the receipt of
Net Cash Proceeds by a Foreign Subsidiary and giving rise to a prepayment
pursuant to Section 2.4(d).
“Foreign Lender” means: (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person; and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” means any direct or indirect Domestic
Subsidiary of the Borrower that has no material assets other than the Equity
Interests in one or more Foreign Subsidiaries that are CFCs.
“Fronting Exposure” means, at any time there is a Defaulting Lender: (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof; and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses, clearances and exemptions of, and all registrations and filings with
or issued by, any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect: (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; or (e) for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part); provided that the term “Guarantee” shall not
include endorsements for collection or deposit, in either case, in the ordinary
course of business, or customary and reasonable indemnity obligations in
connection with any disposition of assets permitted under this Agreement (other
than any such obligations with respect to Indebtedness).
“Guarantor” has the meaning assigned thereto in the definition of Guarantee.
“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.


12

--------------------------------------------------------------------------------





“Hazardous Materials” shall mean petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, asbestos, asbestos containing materials,
polychlorinated biphenyls, chlorofluorocarbons, radon gas, medical waste or
toxic mold and any other chemicals, materials, substances, wastes, pollutants or
contaminants, constituents or compounds in any form, regulated or which can give
rise to liability under any Environmental Law.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that: (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is the Administrative
Agent or an Affiliate of the Administrative Agent (unless the Administrative
Agent provides written notice to the Borrower that the Administrative Agent has
designated such Hedge Agreement as not constituting a Secured Hedge Agreement);
(b) at the time it enters into a Hedge Agreement with a Credit Party or any
Subsidiary permitted under Article IX, is a Lender or an Affiliate of a Lender,
and is designated by written notice to the Administrative Agent from the
Borrower and such Person as a “Hedge Bank”; or (c) at the time it (or its
Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party or any Subsidiary, in each case in its
capacity as a party to such Hedge Agreement, and is designated by written notice
to the Administrative Agent from the Borrower and such Person as a “Hedge Bank.”
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements: (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.
“Hospira Acquisition” means the acquisition by the Borrower of the Hospira
global infusion therapy business division from Pfizer, Inc., which occurred on
February 6, 2017, on the terms and conditions set forth in the Hospira
Acquisition Agreement.
“Hospira Acquisition Agreement” means that certain Amended and Restated Stock
and Asset Purchase Agreement, dated January 5, 2017, between the Borrower and
Pfizer, Inc.
“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a)(i).
“Incremental Facilities Limit” means the greater of (x) $100,000,000 and (y) an
amount such that, immediately after giving effect to the incurrence of such
Incremental Revolving Credit Increase and any Permitted Acquisition consummated
in connection therewith, and assuming that the Revolving Credit Facility, after
giving effect to such increase, is fully drawn, the Borrower would be in
compliance, on a Pro Forma Basis, with a Consolidated Total Leverage Ratio of
not more than 2.00 to 1.00.
“Incremental Lender” has the meaning assigned thereto in Section 5.13(a)(i).
“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(i).


13

--------------------------------------------------------------------------------





“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person, except: (i) operating leases, licenses, trade
payables, and accrued liabilities, in each case arising in the ordinary course
of business not more than ninety (90) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person; (ii) deferred compensation payable to directors, officers and employees
of the Borrower or any Subsidiary so long as such compensation: (A) is incurred
in the ordinary course of business and pursuant to any incentive compensation
plan adopted by the board of directors of the Borrower in the ordinary course of
business; and (B) is not evidenced by a note or similar written instrument
(other than such incentive compensation plan’s governing documentation or any
grant notices issued thereunder); (iii) any purchase price adjustment, earn-out
(other than Qualified Earn-Out Payments), holdback or deferred payment of a
similar nature incurred in connection with an Acquisition permitted under this
Agreement so long as not evidenced by a note or similar written instrument
(except to the extent that the amount payable pursuant to such purchase price
adjustment, earn-out, holdback or deferred payment is reflected, or would
otherwise be required to be reflected, on a balance sheet prepared in accordance
with GAAP); and (iv) obligations in respect of non-competition agreements or
similar arrangements (except for such payments that are accounted for as
acquisition consideration under GAAP);
(c)    such Person’s Capital Lease Obligations and the Attributable Indebtedness
of such Person with respect to such Person’s Synthetic Leases;
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances, bank
guarantees and similar instruments issued for the account of any such Person;
(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)    the Hedge Termination Value owed by of such Person under any Hedge
Agreements; and
(i)    all Guarantees of any such Person with respect to any of the foregoing.
For the avoidance of doubt, Qualified Earn-Out Payments shall not be treated as
Indebtedness for any purposes hereunder.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. “Indemnified Taxes” means: (a) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of any Credit Party under any Loan Document; and (b)
to the extent not otherwise described in clause (a), Other Taxes.
“Information” has the meaning assigned thereto in Section 12.10.
“Initial Issuing Lender” means Wells Fargo, in its capacity as an Issuing
Lender, or any successor thereto.


14

--------------------------------------------------------------------------------





“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter (or if available and agreed to by all of the relevant Lenders,
twelve (12) months thereafter), in each case as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion/Continuation and subject to
availability; provided that:
(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date; and
(e)    there shall be no more than six (6) Interest Periods in effect at any
time.
“Investment” has the meaning assigned thereto in Section 9.3.
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C.
§ 80(a)(1), et seq.).
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means: ( (i) the Initial Issuing Lender; and/or (ii) any other
Revolving Credit Lender that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved in writing by the Borrower
and the Administrative Agent (such approval by the Administrative Agent not to
be unreasonably delayed or withheld) as an “Issuing Lender” hereunder, in each
case in its capacity as issuer of any Letter of Credit.
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to: (a) for
each Initial Issuing Lender, the amount set forth opposite the name of such
Initial Issuing Lender on Schedule 1.1(a); and (b) for any other Issuing Lender
becoming an Issuing Lender after the Closing Date, such amount as separately
agreed to in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of: (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of
Credit; and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5. For all purposes of this
Agreement, if on any date of determination a Letter


15

--------------------------------------------------------------------------------





of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of ISP98, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means the lesser of: (a) $15,000,000; and (b) the Revolving
Credit Commitment.
“LCA Election” shall have the meaning provided in Section 1.11.
“LCA Test Date” shall have the meaning provided in Section 1.11.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
“Letters of Credit” means the letters of credit issued pursuant to Section 3.1.
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(c);
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration (“ICE”) (or a comparable or successor quoting
service approved by the Administrative Agent) at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in amounts comparable to the
principal amount of the LIBOR Rate Loan would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE (or a comparable or
successor quoting service approved by the Administrative Agent) at approximately
11:00 a.m. (London time) on such date of determination, or, if such date is not
a Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.


“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



Notwithstanding the foregoing, (x) if the LIBOR Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance


16

--------------------------------------------------------------------------------





with Section 5.8(c), in the event that a Replacement Rate with respect to LIBOR
is implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.


“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate (other than a Base Rate Loan for which interest is determined by reference
to LIBOR), as provided in Section 5.1(a).
“License” has the meaning assigned thereto in Section 8.5(b).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement (other than an operating lease)
relating to such asset.
“Limited Condition Acquisition” has the meaning assigned thereto in Section
1.11.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications and each reimbursement agreement and each other document and
certificate executed by any Credit Party relating to any Letter of Credit, the
Security Documents, the Guaranty Agreement, the Fee Letters, and each other
document, instrument, certificate and agreement executed and delivered by any
Credit Party or any of its Subsidiaries in connection with this Agreement
(whether in favor of the Administrative Agent or any Secured Party or otherwise)
(excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement).
“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries: (a) a material adverse change in, or a material adverse effect on,
the operations, business, assets, properties or financial condition of the
Borrower and its Subsidiaries, taken as a whole, (2)  a material impairment of
the ability of any Credit Party to perform its obligations under any Loan
Document to which it is a party, (3) a material adverse effect on the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
(4) an impairment of the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.
“Material Contract” means any material contract or agreement which the Borrower
files or is required to file with the SEC under the Exchange Act or the
Securities Act of 1933 (other than any management contract or compensatory plan,
contract or arrangement).
“Material Real Property” means real property owned in fee by any Credit Party
with a fair market value (as determined reasonably and in good faith by a
Responsible Officer of the Borrower) of $25,000,000 or greater.
“Minimum Collateral Amount” means, at any time: (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the sum of: (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time; and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time; and (b) otherwise, an amount determined by the Administrative
Agent and each of the applicable Issuing Lenders that is entitled to Cash
Collateral hereunder at such time in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Property” means (a) each Material Real Property identified on
Schedule 8.14 hereto and (b) each Material Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to Section
8.14(a) and Section 8.14(c) hereof.
“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably


17

--------------------------------------------------------------------------------





satisfactory to the Administrative Agent and executed by such Credit Party in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.
“Net Cash Proceeds” means, as applicable: (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom consisting of (x) cash,
(y) Cash Equivalents and (z) any cash or Cash Equivalent payments received by
way of a deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, as and when received, but excluding any interest and royalty
payments, less the sum of: (i) in the case of an Asset Disposition only, all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a result of such transaction (provided that if
such estimated taxes exceed the amount of actual taxes required to be paid in
cash in respect of such Asset Disposition, the amount of such excess shall
constitute Net Cash Proceeds); (ii) all reasonable and customary out-of-pocket
legal and other fees and expenses incurred in connection with such transaction
or event; (iii) the principal amount of, premium, if any, and interest on any
Indebtedness (other than any Indebtedness arising under the Loan Documents) that
is required to be repaid in connection with such transaction or event and that
is secured by Liens on the Collateral prior to or equal and ratable with any
Lien of the Administrative Agent in such assets (provided that if such
Indebtedness is secured by a Lien on the asset that is equal and ratable to the
Lien of the Administrative Agent on such asset, then any such repayment of
Indebtedness shall be limited to such Indebtedness’ ratable share of such gross
proceeds); (iv) reasonable reserves retained from such gross proceeds to fund
contingent liabilities directly attributable to such Asset Disposition or
Insurance and Condemnation Event and reasonably estimated to be payable
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); and (v) other
costs, expenses and taxes incurred by the Borrower and its Subsidiaries (or any
of their respective affiliates or equity partners) as a direct result of actions
taken by the Borrower and its Subsidiaries (and any of their affiliates or
equity partners) pursuant to Section 2.4(d); and (b) with respect to any Debt
Issuance, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that: (a) requires the approval
of all Lenders or all affected Lenders or all Lenders with respect to a certain
Class or Series in accordance with the terms of Section 12.2; and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition, whether or not allowable in
such proceeding) the Loans; (b) the L/C Obligations; and (c) all other fees and
commissions (including reasonable attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties and each of their respective Subsidiaries to the
Lenders, the Issuing Lender or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.


18

--------------------------------------------------------------------------------





“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, chief financial officer, treasurer, or controller of the Borrower
substantially in the form attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Perfection Certificate” means, with respect to any Credit Party, a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with schedules and attachments contemplated thereby and duly
executed on behalf of such Credit Party by a Responsible Officer of such Credit
Party.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit K or any other form approved by the Administrative Agent.
“Permitted Acquisition” means: any Acquisition that meets all of the following
requirements:
(a)    no less than five (5) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period as is acceptable from the
Administrative Agent in its sole discretion), the Borrower shall have delivered
written notice of such Acquisition to the Administrative Agent, which notice
shall include the proposed closing date of such Acquisition;
(b)    the Borrower shall have certified on or before the closing date of such
Acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such Acquisition is not hostile;
(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;
(d)    if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary shall be the surviving Person, and the surviving Person shall become,
if required by Section 9.3(h), a Subsidiary Guarantor in accordance with, and
within the time periods specified in, Section 8.14, and no Change in Control
shall have been effected thereby;
(e)    the Borrower shall have delivered to the Administrative Agent all
documents required to be delivered prior to the closing date of such Acquisition
pursuant to, and in accordance with, Section 8.14;


19

--------------------------------------------------------------------------------





(f)    (i) immediately after giving effect to such Acquisition, on a Pro Forma
Basis, calculated for the most recent fiscal quarter end for which financial
statements are available or (ii) in the case of a Limited Condition Acquisition,
the date the Permitted Acquisition Documents are entered into, and on a Pro
Forma Basis, calculated for the most recent fiscal quarter end for which
financial statements are available, in each case, the Consolidated Total
Leverage Ratio shall not be greater than 2.75 to 1.00;
(g)    (i) no later than five (5) Business Days prior to the proposed closing
date of such Acquisition (or such shorter period as is acceptable from the
Administrative Agent in its sole discretion), the Borrower, to the extent
requested by the Administrative Agent, shall have delivered to the
Administrative Agent copies of substantially final (or if not then substantially
final, the then current drafts of) Permitted Acquisition Documents (to the
extent drafts are then available); and (ii) promptly upon the finalization
thereof, copies of final Permitted Acquisition Documents certified as such by a
Responsible Officer of the Borrower;
(h)    either (i) no Default or Event of Default shall have occurred and be
continuing both immediately before and immediately after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith or (ii) in the
case of a Limited Condition Acquisition, (x) no Default of Event of Default
shall have occurred and be continuing on the date the Permitted Acquisition
Documents are entered into and after giving pro forma effect to such Acquisition
and any Indebtedness incurred in connection therewith and (y) no Event of
Default under Section 10.1(a), (b), (h) or (i) shall have occurred and be
continuing both before and after giving pro forma effect to such Acquisition and
any Indebtedness incurred in connection therewith;
(i)    immediately after giving effect to such Acquisition, on a Pro Forma
Basis, the Borrower and its Subsidiaries will have unfunded Revolving Credit
Commitments available to be drawn equal to or in excess of 15% of the Revolving
Credit Commitments, including any Incremental Revolving Credit Commitments (as
of either (i) the date of the Acquisition and immediately after giving effect
thereto and any Indebtedness incurred in connection therewith or (ii) in the
case of a Limited Condition Acquisition, the date the Permitted Acquisition
Documents are entered into); and
(j)    the Borrower shall have: (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition, or are expected to be
satisfied within the time periods required under Section 8.14, as applicable;
and (ii) provided such other documents and other information as may be
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) in connection with such purchase or other
Acquisition.
“Permitted Acquisition Consideration” means (i) the aggregate amount of the
purchase price, including, but not limited to, any assumed debt, earn-outs
(provided that to the extent such earn-out is subject to a contingency, such
earn-out shall be valued at the amount of reserves, if any, required under GAAP
at the date of such acquisition), payments in respect of non-competition
agreements or other arrangements accounted for as acquisition consideration
under GAAP, deferred payments (valued at the discounted present value thereof),
or Equity Interests of the Borrower, to be paid on a singular basis in
connection with any applicable Permitted Acquisition as set forth in the
applicable Permitted Acquisition Documents executed by the Borrower or any of
its Subsidiaries in order to consummate the applicable Permitted Acquisition
(but excluding ongoing royalty payments) and (ii) any Qualified Earn-Out
Payment.
“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary, final copies or substantially final drafts if
not executed at the required time of delivery of the purchase agreement, sale
agreement, merger agreement or other agreement evidencing such Acquisition, and
each other material document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
and Guarantees thereof by any Credit Party; provided that: (a) the stated final
maturity of such Indebtedness shall not be earlier than ninety-one (91) days
after the Revolving Credit Maturity Date, and such stated final maturity shall
not be subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the date that is ninety-one (91) days after
the Revolving Credit Maturity Date; (b) such Indebtedness shall not be required
to be repaid, prepaid, redeemed, repurchased or defeased, in whole or in part,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default, a change in control, fundamental change, an asset
disposition


20

--------------------------------------------------------------------------------





or an event of loss, or in the case of convertible notes, upon conversion) prior
to the date that is ninety-one (91) days after the Revolving Credit Maturity
Date; (c) such Indebtedness contains terms and conditions (excluding interest
rate, fees and other pricing terms, premiums and optional prepayment or optional
redemption provisions) that are market terms for a registered public offering of
debt securities or an offering of debt securities under Rule 144A or Regulation
S under the Securities Act of 1933 on the date such Indebtedness is incurred, or
are not materially more restrictive, taken as a whole, than the covenants and
events of default contained in this Agreement (in each case as determined in
good faith by the chief financial officer of the Borrower); (d) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that is not a Credit Party; (e) such Indebtedness
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary;
(f) at the time of and immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing; and (g) immediately after giving
effect to the incurrence of such Indebtedness and the application of the
proceeds thereof, the Borrower shall be in Pro Forma Compliance with the
covenants set forth in Section 9.13.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pfizer Note” means that certain senior note dated as of February 3, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) by and among the Borrower and Pfizer, Inc., in a principal amount
of $75,000,000.00.
“Plan” means any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime commercial
lending rate, as established from time to time at the Administrative Agent’s
principal U.S. office. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime commercial lending rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant for any period during which one
or more Specified Transactions occurs calculated after giving pro forma effect
to such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period and any related Indebtedness
incurred or repaid in connection therewith) as if such Specified Transaction and
any related incurrence or reduction of Indebtedness had occurred on the first
day of the applicable period of measurement ending with the most recent fiscal
quarter for which financial statements shall have been delivered, or are being
delivered, as applicable, pursuant to Section 8.1(a) or Section 8.1(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
6.1(d)(i)) and, to the extent applicable, to the historical financial statements
of all entities or assets acquired or disposed of, and the consolidated
financial statements of the Borrower and its Subsidiaries, all in accordance
with Article 11 of Regulation S-X under the Exchange Act (and subject to the
proviso to clause (ix) of the definition of “Consolidated Adjusted EBITDA”),
calculated on a basis consistent with GAAP. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedge Agreement applicable to such Indebtedness if such Hedge
Agreement has a remaining term in excess of twelve (12) months).
“Pro Forma Compliance” means, at any date of determination, that the Borrower
and its Subsidiaries shall be in pro forma compliance with any or all of the
covenants set forth in Section 9.13, as of the date of such determination or the
last day of the most recently completed fiscal quarter for which financial
statements shall have been delivered, or are being delivered, as applicable,
pursuant to Section 8.1(a) or Section 8.1(b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 6.1(d)(i)) (computed on the basis
of: (a) balance sheet amounts as of such date; and (b) income statement amounts
for the most recently completed period of four (4) consecutive fiscal quarters
for which financial statements shall have been delivered to the Administrative
Agent and calculated on a Pro Forma Basis in respect of the event giving rise to
such determination and all other Specified Transactions that have been
consummated during the applicable period and any related Indebtedness incurred
or repaid in connection therewith).
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.


21

--------------------------------------------------------------------------------





“Qualified Earn-Out Payment” means earn-out payments made pursuant to the
Hospira Acquisition Agreement, as in effect on the date hereof, or as amended,
modified or supplemented from time to time, to the extent that such amendments,
modifications or supplements are not materially adverse to the Lenders.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means: (a) the Administrative Agent; (b) any Lender; and (c) any
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.
“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).
“Required Lenders” means, at any date, any combination of Revolving Credit
Lenders holding more than fifty percent (50%) of the sum of the aggregate amount
of the Revolving Credit Commitment or, if the Revolving Credit Commitment has
been terminated, any combination of Revolving Credit Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit under the Revolving
Credit Facility; provided that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that,
if at the applicable time, there are less than three (3) Lenders, Required
Lenders shall mean all of the Lenders (excluding any Defaulting Lender).


“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer. Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Credit Commitment” means: (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13); and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $150,000,000.00. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(a).
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently


22

--------------------------------------------------------------------------------





in effect, giving effect to any assignments. The initial Revolving Credit
Commitment Percentage of each Revolving Credit Lender is set forth opposite the
name of such Lender on Schedule 1.1(a).
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment (or, if the Revolving Credit Commitment has been
terminated, all of the Lenders having Revolving Credit Exposure).
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of: (a) the date
that is the fifth (5th) anniversary of the Closing Date (or, with respect to any
Lender, such later date as requested by the Borrower pursuant to Section 5.16
and accepted by such Lender); (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5; and (c) the
date of termination of the Revolving Credit Commitment pursuant to Section
10.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of: (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).
“Sanctioned Person” means, at any time: (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other applicable sanctions authority; (b) any Person
operating, organized or resident in a Sanctioned Country; or (c) any Person
owned or controlled by any such Person or Persons described in clauses (a) and
(b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other applicable sanctions authority.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party or any Subsidiary thereof and any Cash Management
Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party or any Subsidiary thereof and any Hedge Bank.


23

--------------------------------------------------------------------------------





“Secured Obligations” means, collectively: (a) the Obligations; and (b) all
existing or future payment and other obligations owing by any Credit Party or
any Subsidiary thereof under: (i) any Secured Hedge Agreement (other than an
Excluded Swap Obligation); and (ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks party to the Secured Hedge Agreements, the
Cash Management Banks party to the Secured Cash Management Agreements, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 11.5, any other holder from time to time of any of any
Secured Obligations and, in each case, their respective successors and permitted
assigns.
“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, and each other agreement or writing pursuant to which any Credit
Party pledges, grants or perfects, or purports to pledge, grant or perfect, a
security interest in any Property or assets securing the Secured Obligations.
“Series” means (i) when used with respect to the Lenders, each of the following
classes of Lenders: (a) Lenders having Revolving Credit Loans incurred pursuant
to the Revolving Credit Commitments incurred on the Closing Date and (b) Lenders
having Revolving Credit Loans or Revolving Credit Commitments extended pursuant
an Extension Amendment and having the same maturity date, and (ii) when used
with respect to Loans or Commitments, each of the following classes of Loans or
Commitments: (a) Revolving Credit Loans incurred pursuant to the Revolving
Credit Commitments incurred on the Closing Date and (b) Revolving Credit Loans
or Revolving Credit Commitments extended pursuant to an Extension Amendment and
having the same maturity date.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they become absolute and matured in the ordinary course of
business. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Specified Disposition” means any disposition or series of related dispositions
of all or substantially all of the assets or Equity Interests of any Subsidiary
of the Borrower or any division, business unit, product line or line of business
for which Disposition Consideration exceeds $30,000,000.
“Specified Transactions” means: (a) any Specified Disposition; (b) any Permitted
Acquisition; and (c) any incurrence of Indebtedness in respect of which the
Borrower is required to be, by the terms of this Agreement, in Pro Forma
Compliance with the financial covenants set forth in Section 9.13 or any other
leverage or fixed charge coverage test hereunder.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Except for Sections 7.5, 7.6,
7.16, 7.18, 7.21, 8.1 and 8.15 and unless the context requires otherwise,
references to “Subsidiary” or “Subsidiaries” herein shall refer to Restricted
Subsidiaries of the Borrower.
“Subsidiary Guarantors” means, collectively, all direct Domestic Subsidiaries of
the Borrower (other than Excluded Subsidiaries) in existence on the Closing Date
or which become a party to the Guaranty Agreement pursuant to Section 8.14. For
the avoidance of doubt, no Excluded Subsidiary shall be a Subsidiary Guarantor.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


24

--------------------------------------------------------------------------------





“Swingline Commitment” means the lesser of: (a) $10,000,000; and (b) the
Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Syndication Date” means such date as has been agreed to in a separate writing
between the Arranger and the Borrower.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, fines, additions to tax or penalties applicable thereto.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date of determination and for which financials have been delivered (or were
required to be delivered) to the Administrative Agent pursuant to Section 8.1
(or before such financial statements are required to be delivered, the most
recent period of four fiscal quarters at the end of which financial statements
are available).
“Threshold Amount” means $30,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Trade Date” has the meaning assigned thereto in Section 12.9(f)(i).
“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions, any issuance of Indebtedness permitted pursuant to
Section 9.1 (other than the issuance of Indebtedness pursuant to this Agreement
and the other Loan Documents), and, without duplication, any Permitted
Acquisitions (including, without limitation, any financing fees


25

--------------------------------------------------------------------------------





(including any underwriting, commitment, arrangement, structuring or similar
fees), merger and acquisition fees (including any investment banking or
brokerage fees), legal fees and expenses, consulting and valuation fees, due
diligence fees or any other fees and expenses in connection therewith).
“Transactions” means, collectively: (a) the initial Extensions of Credit; and
(b) the payment of the Transaction Costs incurred in connection with the
foregoing.


“UCC” means the Uniform Commercial Code as in effect from time to time (except
as may be otherwise specified) in any applicable state or jurisdiction.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g)(ii)(C)(3).
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary by the Borrower pursuant to Section
8.19 subsequent to the Closing Date and (b) any Subsidiary of an Unrestricted
Subsidiary.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party, the Administrative Agent and any
other applicable withholding agent for relevant tax purposes.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall,” (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) the word “or” shall not
be exclusive, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form and (k) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”; and the word “through”
means “to and including.” In determining the date for any delivery or
performance under this Agreement, if such date of delivery or performance is not
a Business Day, then the date required for such delivery or performance shall be
the next Business Day.


SECTION 1.3Accounting Terms.


(a)All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall


26

--------------------------------------------------------------------------------





be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded and operating and capital leases will be treated in a manner
consistent with their treatment under GAAP as in effect on the Closing Date,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.


(b)If at any time any change in GAAP would affect the computation of any
financial ratio, covenants or requirement or interpretation of a covenant set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio,
requirement or covenant shall continue to be computed or interpreted, as
applicable, in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


SECTION 1.4UCC Terms. Terms defined in the UCC in effect on the Closing Date and
not otherwise defined herein shall, unless the context otherwise indicates, have
the meanings provided by those definitions. Subject to the foregoing, the term
“UCC” refers, as of any date of determination, to the UCC then in effect.


SECTION 1.5Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).


SECTION 1.6References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) any definition or reference to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
documents or instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) any
definition or reference to any Applicable Law, including, without limitation,
Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy Code, the Code,
the Commodity Exchange Act, ERISA, the Exchange Act, the Federal Food, Drug, and
Cosmetic Act, the HIPAA, the PATRIOT Act, the Securities Act of 1933, the UCC,
the Investment Company Act or any of the foreign assets control regulations of
the United States Treasury Department, shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.


SECTION 1.7Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


SECTION 1.8Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).


SECTION 1.9Guarantees/Earn-Outs. Other than for purposes of calculations of the
amount of Secured Obligations and amounts due under the Guaranty Agreement,
unless otherwise specified, (a) the amount of any Guarantee shall be the lesser
of the principal amount of the obligations guaranteed and still outstanding and
the maximum amount for which the guaranteeing Person may be liable pursuant to
the terms of the instrument embodying such Guarantee and (b) the amount of any
earn-out or similar obligation shall be the amount of such obligation as
reflected on the balance sheet of such Person in accordance with GAAP.


SECTION 1.10Covenant Compliance Generally. For purposes of determining
compliance under Section 9.1, Section 9.2, Section 9.3, Section 9.5 and Section
9.6, any amount in a currency other than Dollars will be converted to Dollars in
a manner consistent with that used in calculating Consolidated Net Income in the
most recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the


27

--------------------------------------------------------------------------------





avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.


SECTION 1.11Limited Condition Acquisitions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when calculating any applicable
ratio, the amount or availability of any basket based on Consolidated Adjusted
EBITDA or total assets, or determining other compliance with this Agreement
(including the determination of compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom) in connection with a Specified Transaction undertaken
in connection with the consummation of an acquisition or an investment that
Borrower or one or more of its Subsidiaries is contractually committed to
consummate (it being understood that such commitment may be subject to
conditions precedent, which conditions precedent may be amended, satisfied or
waived in accordance with the terms of the applicable agreement) and whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing (such acquisition or investment, a “Limited Condition
Acquisition”), the date of determination of such ratio, the amount or
availability of any basket based on Consolidated Adjusted EBITDA or total
assets, and determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”) and if, (i) after such ratios
and other provisions are measured on a Pro Forma Basis immediately after giving
effect to such Limited Condition Acquisition and the other Specified
Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they occurred
at the beginning of the applicable Test Period ending prior to the LCA Test
Date, the Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratios and provisions, and (ii) assuming such Limited
Condition Acquisition had not occurred (nor any of the transactions related
thereto) and at such time the Borrower is in compliance with such ratios and
other provisions, then such provisions shall be deemed to have been complied
with. For the avoidance of doubt, (x) if any of such ratios are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated Adjusted EBITDA of Borrower and its Subsidiaries) at or prior to
the consummation of the relevant Limited Condition Acquisition, such ratios and
other provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Acquisition is permitted hereunder and (y) such ratios and other provisions
shall not be tested at the time of consummation of such Limited Condition
Acquisition or related Specified Transactions. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any incurrence ratio or basket availability with
respect to any other Specified Transaction on or following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
on a Pro Forma Basis assuming (i) such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated. Notwithstanding the foregoing, during the pendency of, but
prior to the closing of, a Limited Condition Acquisition, Consolidated Net
Income, Consolidated Adjusted EBITDA and Consolidated Total Assets of the target
of such Limited Condition Acquisition shall not be included in the calculation
of any ratios contained in Section 9.6 or Section 9.13.


SECTION 1.12Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.


ARTICLE II



REVOLVING CREDIT FACILITY


SECTION 2.1Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans in
Dollars to the Borrower from time to time after the Closing Date to, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided that: (a) the Revolving
Credit Facility shall be undrawn on the Closing Date after giving effect to the
Transactions; (b) the Revolving Credit Outstandings shall not exceed the
aggregate Revolving Credit Commitments; and (c) the Revolving Credit Exposure of
any Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate


28

--------------------------------------------------------------------------------





principal amount of Revolving Credit Loans requested on such occasion. Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.


SECTION 2.2Swingline Loans.


a.Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender will make
Swingline Loans in Dollars to the Borrower from time to time from the Closing
Date to, but not including, the Revolving Credit Maturity Date; provided that:
(i) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment; and (ii) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.


b.Refunding.


(i)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 1:00 p.m. on any Business Day request each Revolving Credit Lender to
make, and each Revolving Credit Lender hereby agrees to make, a Revolving Credit
Loan as a Base Rate Loan in an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate amount of the Swingline
Loans outstanding on the date of such notice, to repay the Swingline Lender.
Each Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the day specified in
such notice. The proceeds of such Revolving Credit Loans shall be immediately
made available by the Administrative Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Swingline Loans.
Subject to Section 5.15(a)(iv), no Revolving Credit Lender’s obligation to fund
its respective Revolving Credit Commitment Percentage of a Swingline Loan shall
be affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii)    The Borrower shall pay to the Swingline Lender, and in any event on the
Revolving Credit Maturity Date, on demand in immediately available funds the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. In addition, the Borrower
irrevocably authorizes the Administrative Agent to charge any account maintained
by the Borrower with the Swingline Lender (up to the amount available therein)
in order to immediately pay the Swingline Lender the amount of such Swingline
Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.
(iii)    If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will transfer to the Swingline Lender, in immediately available
funds, the amount of its Swingline Participation Amount not later than 3:00 p.m.
on the day specified in such notice. Whenever, at any time after the Swingline
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will promptly
distribute to such Revolving Credit Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Revolving Credit Lender’s pro rata portion of such payment if such payment is
not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
(iv)    Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be


29

--------------------------------------------------------------------------------





affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.2 by the time specified in this Section 2.2, the Swingline
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Rate, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Credit Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving
Credit Lender’s Revolving Credit Loan or Swingline Participation Amount, as the
case may be. A certificate of the Swingline Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (v) shall be conclusive absent manifest error.
c.Defaulting Lenders. Notwithstanding anything to the contrary contained in this
Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.


SECTION 2.3Procedure for Advances of Revolving Credit Loans and Swingline Loans.


a.Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof, (C)
whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the
case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans or
Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve (12) months in
duration, such notice must be received by the Administrative Agent not later
than 12:00 p.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. If the Borrower fails to specify a
type of Loan in a Notice of Borrowing, then the applicable Loans shall be made
as Base Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. A Notice of
Borrowing received after 12:00 p.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.


b.Disbursement of Revolving Credit and Swingline Loans. Not later than 3:00 p.m.
on the proposed borrowing date, (i) each Revolving Credit Lender (so long as, in
respect of Base Rate Loans, the Administrative Agent has provided such Revolving
Credit Lender with a copy of the Notice of Borrowing by no later than 12:00 p.m.
on the proposed borrowing date) will make available to the Administrative Agent,
for the account of the Borrower, at the office of the Administrative Agent in
funds immediately available to the Administrative Agent, such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the Revolving Credit Loans to
be made on such borrowing date and (ii) the Swingline Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, the Swingline Loans to be made on such borrowing date. The Administrative
Agent will make such Loans available to the Borrower (and the Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section) in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made


30

--------------------------------------------------------------------------------





available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Loan. Revolving Credit Loans to be made for the purpose of refunding
Swingline Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).
SECTION 2.4Repayment and Prepayment of Revolving Credit and Swingline Loans.


a.Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of: (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date; and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.


b.Mandatory Prepayments.


i.The Borrower shall make mandatory principal prepayments of the Revolving
Credit Loans in amounts equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from:


1.any Debt Issuance not otherwise permitted pursuant to Section 9.1. Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Debt Issuance; and


2.any Asset Disposition by the Borrower or any of its Restricted Subsidiaries
(other than any Asset Disposition made in the ordinary course or permitted
pursuant to, and in accordance with, clauses (a), (b), (c), (d), (f), (g), (h),
(i), (j), (k) and (l) of Section 9.5; provided, however, that in the case of any
Asset Disposition made in accordance with Section 9.5(j), excluding any
transaction prohibited by Section 9.12 but for the proviso to such section); or
(B) any Insurance and Condemnation Event by the Borrower or any of its
Restricted Subsidiaries. Such prepayments shall be made within three (3)
Business Days after the date of receipt of the Net Cash Proceeds of such Asset
Disposition; provided that, so long as no Default or Event of Default has
occurred and is continuing at the time of receipt of such Net Cash Proceeds, no
prepayment shall be required under this Section 2.4(b)(i)(B) with respect to
such portion of such Net Cash Proceeds that the Borrower shall have, on or prior
to such date given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 2.4(d); provided, however, that any Lender
may elect in its sole discretion, by delivering a written notice to the
Administrative Agent promptly after receiving notice from the Administrative
Agent of any such prepayment pursuant to this Section 2.4(b), to forego its
ratable portion of any such prepayment, in which case such declined portion of
the prepayment may be retained by the Borrower.


Upon the occurrence of any event triggering the prepayment requirement under
clauses (i)(A) and (i)(B) above, the Borrower shall promptly deliver a Notice of
Prepayment to the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly so notify the Lenders. Each prepayment of
the Revolving Credit Loans under this Section shall be applied to repay the
Revolving Credit Loans then outstanding, without a corresponding reduction in
the Revolving Credit Commitment.
ii.If at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, such portions of the Extensions of Credit which
equals the amount of such excess with each such repayment applied: first, to the
principal amount of outstanding Swingline Loans; second to the principal amount
of outstanding Revolving Credit Loans; and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 10.2(b)).


c.Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
penalty (except the Borrower shall reimburse the Lenders from any loss or
expense, which such Lender may sustain or incur as a consequence of a prepayment
of a LIBOR Rate Loan on a day that is not the last day of the relevant Interest
Period), with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than 12:00 p.m. (i) on the same Business Day as the prepayment of each
Base Rate Loan and each Swingline Loan (or such later time as approved by the
Administrative Agent) and (ii) at least three (3) Business Days before the
prepayment of each LIBOR Rate Loan (or such later time as approved by the
Administrative Agent), specifying the date and amount of prepayment and whether
the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each.


31

--------------------------------------------------------------------------------





Upon receipt of such notice, the Administrative Agent shall promptly notify each
Revolving Credit Lender. If any such notice is given, the amount specified in
such notice shall be due and payable on the date set forth in such notice.
Partial prepayments shall be in an aggregate amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof with respect to Base Rate Loans (other
than Swingline Loans), $1,000,000 or a whole multiple of $100,000 in excess
thereof with respect to LIBOR Rate Loans, and $500,000 or a whole multiple of
$100,000 in excess thereof with respect to Swingline Loans. A Notice of
Prepayment received after 12:00 p.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any
Notice of Prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions or events specified therein, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied (provided that
the failure of such condition to be satisfied shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).


d.Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party or any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 2.4(b)), at the option of the Borrower, the
Credit Parties or any of their Subsidiaries may reinvest all or any portion of
such Net Cash Proceeds in assets used or useful for the business of the Credit
Parties and their Subsidiaries within: (x) twelve (12) months following receipt
of such Net Cash Proceeds; or (y) if such Credit Party or Subsidiary, within
twelve (12) months following receipt of such Net Cash Proceeds, enters into a
bona fide commitment to reinvest such Net Cash Proceeds, within eighteen (18)
months following receipt of such Net Cash Proceeds; provided that if any Net
Cash Proceeds have not been so reinvested within such twelve (12) months or
eighteen (18) months, as applicable, an amount equal to such Net Cash Proceeds
that have not been so reinvested shall be applied to the repayment of the
Revolving Credit Loans pursuant to Section 2.4(b) within three (3) Business Days
after the end of such twelve (12) twelve months or eighteen (18) months, as
applicable. Pending the final application of any such Net Cash Proceeds, the
applicable Credit Party or Subsidiary may invest an amount equal to such Net
Cash Proceeds in any manner that is not prohibited by this Agreement.


e.Restriction on Mandatory Prepayments. Notwithstanding any other provision of
this Section 2.4, to the extent that any or all of the Net Cash Proceeds of a
Foreign Disposition or the Net Cash Proceeds of any Foreign Casualty Event is
prohibited or delayed by applicable local law or organizational document
restrictions (including financial assistance, corporate benefit, restrictions on
dividends and the fiduciary and statutory duties of directors of the applicable
Foreign Subsidiaries and as a result of minority ownership in the applicable
Foreign Subsidiaries) from being repatriated to the United States, an amount
equal to the portion of such Net Cash Proceeds so affected will not be required
to be applied to make a prepayment of the Revolving Credit Loans at the time
provided in this Section 2.4. Instead, (A) such amounts may be retained so long
as, but only so long as, the applicable local law or organizational document
restriction will not permit repatriation to the United States, and once such
repatriation of any such affected Net Cash Proceeds is permitted under the
applicable local law, such repatriation will be promptly (and in any event not
later than three (3) Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Revolving Credit Loans pursuant to this Section 2.4. In
addition, notwithstanding any other provision of this Section 2.4, to the extent
the Borrower has reasonably determined in good faith that repatriation of any or
all of the Net Cash Proceeds of any Foreign Disposition or any Foreign Casualty
Event would have a material adverse tax consequence (taking into account any
foreign tax credit or benefit received in connection with such repatriation),
then, to the extent that such material adverse tax consequence is not directly
attributable to actions taken by the Borrower or any of its Subsidiaries with
the intent of avoiding or reducing any mandatory prepayment otherwise required,
the Borrower shall not be required to make a prepayment with an amount equal to
such portion of Net Cash Proceeds as required pursuant to this Section 2.4;
provided that on or before the date on which any Net Cash Proceeds so retained
would otherwise have been required to be applied to reinvestments or
prepayments, (x) the Borrower shall apply an amount equal to such Net Cash
Proceeds to such reinvestments or prepayments as if such amount has been
repatriated, less the amount of additional taxes that would have been payable or
reserved against if such amount has been repatriated or (y) such Net Cash
Proceeds are applied towards the permanent extinguishment of Indebtedness of any
Subsidiary of the Borrower that is not a Subsidiary Guarantor, to the extent
relating to an Asset Disposition by such a Subsidiary.


f.Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.


g.Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.




32

--------------------------------------------------------------------------------





SECTION 2.5Permanent Reduction of the Revolving Credit Commitment.


a.Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty: (i) the entire Revolving Credit Commitment at any time; or (ii)
portions of the Revolving Credit Commitment, from time to time, in an aggregate
principal amount not less than $1,000,000 or any whole multiple of $1,000,000 in
excess thereof. Any reduction of the Revolving Credit Commitment shall be
applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Revolving Credit Commitment Percentage. All Commitment Fees
accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions or
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (provided that the failure of
such condition to be satisfied shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9).


b.Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.


SECTION 2.6Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.


ARTICLE III



LETTER OF CREDIT FACILITY


SECTION 3.1L/C Facility.


a.Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.2(d), each
Issuing Lender, in reliance on the representations and warranties set forth in
this Agreement and the other Loan Documents and on the agreements of the
Revolving Credit Lenders set forth in Section 3.4(a), agrees to issue standby
Letters of Credit, in an aggregate amount not to exceed its L/C Commitment, for
the account of the Borrower or, subject to Section 3.10, any Subsidiary thereof
on any Business Day from the Closing Date to, but not including the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date, in such form as may be
approved from time to time by the applicable Issuing Lender; provided that no
Issuing Lender shall issue any Letter of Credit if, after giving effect to such
issuance: (a) the L/C Obligations would exceed the L/C Sublimit; (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment; or
(c) the Revolving Credit Exposure of any Revolving Credit Lender would exceed
such Lender’s Revolving Credit Commitment.


b.Form and Amount. Each Letter of Credit shall: (i) be denominated in Dollars in
a minimum amount agreed to by the Issuing Lender; (ii) be a standby letter of
credit issued to support obligations of the Borrower or any of its Subsidiaries,
contingent or otherwise, incurred in the ordinary course of business; (iii)
expire on a date no more than twelve (12) months after the date of issuance or
last renewal of such Letter of Credit (subject to automatic renewal for
additional one (1) year periods pursuant to the terms of the Letter of Credit
Application or other documentation acceptable to the applicable Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date; and (iv) be subject to the ISP98 as set forth in
the Letter of Credit Application or as determined by the applicable Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York.


c.Restrictions on Issuance. No Issuing Lender shall at any time be obligated to
issue any Letter of Credit hereunder if: (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or


33

--------------------------------------------------------------------------------





any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it; or (ii) the
conditions set forth in Section 6.2 are not satisfied, or (C) the beneficiary of
such Letter of Credit is a Sanctioned Person. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.


d.Defaulting Lenders. Notwithstanding anything to the contrary contained in this
Agreement, Article III shall be subject to the terms and conditions of Section
5.14 and Section 5.15.


SECTION 3.2Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender or the Administrative Agent may request. Upon receipt of
any Letter of Credit Application, the applicable Issuing Lender shall, process
such Letter of Credit Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to Section 3.1 and Article VI,
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Letter of Credit Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by such Issuing Lender and the
Borrower. The applicable Issuing Lender shall promptly furnish to the Borrower
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Lender, furnish to such Revolving Credit Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.


SECTION 3.3Commissions and Other Charges.


a.Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the Borrower
shall pay to the Administrative Agent, for the account of the applicable Issuing
Lender and the L/C Participants a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letters of Credit during the applicable quarter times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.


b.Issuance Fee. In addition to the foregoing commission, the Borrower shall pay
directly to the applicable Issuing Lender, for its own account, an issuance fee
with respect to each Letter of Credit issued by such Issuing Lender equal to
0.125% per annum on the daily maximum amount available to be drawn under each
such Letter of Credit during the applicable quarter. Such issuance fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
applicable Issuing Lender.


c.Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees and
commissions, the Borrower shall pay or reimburse each Issuing Lender for such
normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.


SECTION 3.4L/C Participations.


a.Each Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment


34

--------------------------------------------------------------------------------





Percentage in each Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued by it hereunder and the amount of each draft
paid by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Letter of Credit issued by such Issuing Lender for which such Issuing Lender is
not reimbursed in full by the Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.


b.Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of: (i)
such amount; times (ii) the daily average Federal Funds Rate as determined by
the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender; times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.


c.Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will promptly distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall promptly return to
such Issuing Lender the portion thereof previously distributed by such Issuing
Lender to it.


d.Each L/C Participant’s obligation under Section 3.4(b) and to purchase
participating interests pursuant to Section 3.4(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender or the Borrower may have against the Issuing Lender, the Borrower
or any other Person for any reason whatsoever, (ii) with respect to the
obligation to purchase participating interests pursuant to Section 3.4(a), the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VI, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Credit Party or any other Revolving Credit Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.


SECTION 3.5Reimbursement Obligation of the Borrower. In the event of any drawing
under any Letter of Credit, the Borrower agrees to reimburse (either with the
proceeds of a Revolving Credit Loan as provided for in this Section or with
funds from other sources), in same day funds the applicable Issuing Lender on
each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid by it under any Letter of Credit for the amount of (a)
such draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by
such Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify such Issuing Lender that the Borrower intends to reimburse
such Issuing Lender for such drawing from other sources or funds, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Revolving Credit Lenders make a Revolving Credit Loan
as a Base Rate Loan on the applicable repayment date in the amount of (i) such
draft so paid and (ii) any amounts referred to in Section 3.3(c) incurred by
such Issuing Lender in connection with such payment, and, subject to
satisfaction or waiver of the conditions specified in Section 6.2, the Revolving
Credit Lenders shall make a Revolving Credit Loan as a Base Rate Loan in such
amount, the proceeds of which shall be applied to reimburse such Issuing Lender
for the amount of the related drawing and such fees and expenses. Each Revolving
Credit Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse such Issuing Lender for
any draft paid under a Letter of Credit issued by it is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a), except for the failure to satisfy any of the conditions
specified in Section 6.2 which have not been waived. If the Borrower has elected
to pay the amount of such drawing with funds from other


35

--------------------------------------------------------------------------------





sources and shall fail to reimburse such Issuing Lender as provided above, or if
the amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.


SECTION 3.6Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set off, counterclaim or defense to payment which the Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees that the applicable Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. No Issuing Lender shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit issued by it, except for errors or omissions caused by such
Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. The Borrower
agrees that any action taken or omitted by any Issuing Lender under or in
connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrower and shall not result in any liability of such
Issuing Lender or any L/C Participant to the Borrower. The responsibility of any
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.


SECTION 3.7Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.


SECTION 3.8Resignation of Issuing Lenders.


a.Any Lender may at any time resign from its role as an Issuing Lender hereunder
upon not less than thirty (30) days prior notice to the Borrower and the
Administrative Agent (or such shorter period of time as may be acceptable to the
Borrower and the Administrative Agent).


b.Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Revolving Credit Lenders to take
such actions as are required under Section 3.4). Without limiting the foregoing,
upon the resignation of a Lender as an Issuing Lender hereunder, the Borrower
may, or at the request of such resigned Issuing Lender the Borrower shall, use
commercially reasonable efforts to, arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.


SECTION 3.9Reporting of Letter of Credit Information and L/C Commitment. At any
time that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then: (a) on the last Business Day of each
calendar month; (b) on each date that a Letter of Credit is amended, terminated
or otherwise expires; (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended; and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b), (c)
or (d) of this Section, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. In addition,
each Issuing Lender shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an Issuing Lender
or making any change to its L/C Commitment. No failure on the part of any
Issuing Lender to provide such information pursuant to this Section 3.9 shall
limit the obligations of the Borrower or any Revolving Credit Lender hereunder
with respect to its reimbursement and participation obligations hereunder.




36

--------------------------------------------------------------------------------





SECTION 3.10Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


ARTICLE IV



[RESERVED]
ARTICLE V
GENERAL LOAN PROVISIONS
SECTION 5.1Interest.


a.Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower: (i) Revolving Credit Loans shall bear interest at: (A)
the Base Rate plus the Applicable Margin; or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days (or four (4) Business Days with respect to a LIBOR Rate
based on a twelve month Interest Period) after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement); and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2.


b.Default Rate. If any amount payable by the Borrower is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to: (A) in the case of
LIBOR Rate Loans at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans and (B) in
the case of Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document. Such
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.


c.Interest Payment and Computation. Interest on each Base Rate Loan shall be due
and payable in arrears on the last Business Day of each calendar quarter
commencing with the last Business Day of the first calendar quarter ending after
the Closing Date; and interest on each LIBOR Rate Loan shall be due and payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period extends over three (3) months, at the end of each three (3) month
interval during such Interest Period. All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All computations of interest for all LIBOR Rate
Loans shall be made on the basis of a year of 360 days and actual days elapsed.


d.Maximum Rate. In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option: (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate; or (ii)
apply such excess to the principal balance of the Obligations. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.


SECTION 5.2Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to: (a) convert at any time following the third
(3rd) Business Day after the Closing Date all or any portion of any outstanding
Base Rate Loans (other than Swingline Loans) in a principal amount equal to
$1,000,000 or any whole multiple of $100,000 in excess thereof into one or more
LIBOR Rate


37

--------------------------------------------------------------------------------





Loans; and (b) upon the expiration of any Interest Period: (i) convert all or
any part of its outstanding LIBOR Rate Loans in a principal amount equal to
$1,000,000 or a whole multiple of $100,000 in excess thereof into Base Rate
Loans (other than Swingline Loans); or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 1:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying: (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor; (B) the effective date of such conversion or
continuation (which shall be a Business Day); (C) the principal amount of such
Loans to be converted or continued; and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan; provided that if the Borrower
wishes to request LIBOR Rate Loans having an Interest Period of twelve months in
duration, such notice must be received by the Administrative Agent not later
than 1:00 p.m. four (4) Business Days prior to the requested date of such
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the applicable Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them; provided, further, that
the Notice of Borrowing with respect to the Loans to be borrowed on the Closing
Date may be in such form and may be delivered on such shorter notice as may be
agreed by the Administrative Agent. If the Borrower fails to give a timely
Notice of Conversion/Continuation prior to the end of the Interest Period for
any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be continued as a
LIBOR Rate Loan and will be deemed to have the same Interest Period as was then
in effect prior to the expiration of the previous Interest Period during which
the Borrower failed to give a timely Notice of Conversion/Continuation. Any such
automatic continuation of a LIBOR Rate Loan shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable LIBOR
Rate Loan. If the Borrower requests a conversion to, or continuation of, LIBOR
Rate Loans, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a LIBOR Rate Loan. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.


SECTION 5.3Fees.


a.Commitment Fee. Commencing on the Closing Date, subject to Section
5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”), at a rate per annum equal to the applicable amount for
Commitment Fees set forth in the definition of “Applicable Margin,” on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be fully earned and due and payable quarterly in
arrears (calculated on a 360-day basis) on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the last
Business Day of the first calendar quarter ending after the Closing Date and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.


b.Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in their Fee Letter. The Borrower shall pay to the Lenders such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified.


SECTION 5.4Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 3:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 4:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 4:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the


38

--------------------------------------------------------------------------------





account of such Issuing Lender or the L/C Participants, as the case may be. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to the
definition of Interest Period, if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment. Notwithstanding the foregoing, if there exists a Defaulting Lender each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 5.15(a)(ii).
 
SECTION 5.5Evidence of Indebtedness.


a.Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans and/or Swingline Loans, as applicable, in addition to
such accounts or records. Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.


b.Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.


SECTION 5.6Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Section 5.9, Section 5.10, Section 5.11 or Section 12.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall: (a) notify the Administrative Agent of
such fact; and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:


i.if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and


ii.the provisions of this paragraph shall not be construed to apply to: (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender or a Disqualified Institution); (B) the
application of Cash Collateral provided for in Section 5.14; or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


39

--------------------------------------------------------------------------------





SECTION 5.7Administrative Agent’s Clawback.


a.Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender: (i) in the case
of Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing; and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Sections 2.3(b)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at:
(A) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation; and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


b.Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


c.Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit or pay any other amounts hereunder are several
and are not joint or joint and several. The failure of any Lender to make
available its Commitment Percentage of any Loan requested by the Borrower or of
any other amount hereunder shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date or of such other amount hereunder on the
applicable payment date, but no Lender shall be responsible for the failure of
any other Lender to make its Commitment Percentage of such Loan available on the
borrowing date or of such other amount available on the applicable payment date.


SECTION 5.8Changed Circumstances.


a.Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason: (i) the Administrative
Agent shall determine in good faith (which determination shall be conclusive and
binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan; (ii) the Administrative Agent shall determine in
good faith (which determination shall be conclusive and binding absent manifest
error) that reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period in good faith with respect to a proposed
LIBOR Rate Loan; or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either: (A)
repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Rate Loan together with accrued interest thereon
(subject to Section 5.1(d)), on the last day of the then current Interest Period
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period.


40

--------------------------------------------------------------------------------







b.Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist: (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans; and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.


c.Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the syndicated loan market in the applicable currency or
(iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having or
purporting to have jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.8(c) (including, without limitation, adjustments to
the interest rate margins or interest rate benchmark floors as the
Administrative Agent or the Required Lenders may request to equalize (to the
extent practicable), as of the effective date of such amendment, the sum of the
Replacement Rate and any applicable interest rate margin with respect thereto
(taking into account applicable currencies and/or interest periods) with the sum
of the applicable interest rate being replaced with such Replacement Rate and
the interest rate margin applicable thereto). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 12.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, a written notice signed by
Lenders constituting Required Lenders stating that such Lenders object to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lenders object). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (c), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).


SECTION 5.9Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan: (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan; (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation; or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging


41

--------------------------------------------------------------------------------





methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth in reasonable detail the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.


SECTION 5.10Increased Costs.


a.Increased Costs Generally. If any Change in Law shall:


i.impose, modify or deem applicable any reserve (whether for capital adequacy or
liquidity or otherwise), special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
advances, loans or other credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any Issuing
Lender;


ii.subject any Recipient to any Taxes (other than: (A) Indemnified Taxes or (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


iii.impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
b.Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any Lending Office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.


c.Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or such Issuing Lender, such other
Recipient or any of their respective holding companies, as the case may be, as
specified in clause (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender or such other Recipient, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.


d.Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law


42

--------------------------------------------------------------------------------





giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).


SECTION 5.11Taxes.


a.Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.


b.Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


c.Payment of Other Taxes by the Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.


d.Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.


e.Indemnification by the Lenders. Each Lender and each Issuing Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for: (i) any Indemnified Taxes attributable to such Lender (but only
to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so); (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register; and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e). Any amounts set off and applied by the Administrative Agent pursuant
to the preceding sentence in respect of amounts paid by the Borrower shall be
treated as having been paid by the Borrower for purposes of the Loan Documents.
The agreements in this clause (e) shall survive the resignation and/or
replacement of the Administrative Agent.


f.Evidence of Payments. As soon as practicable after any payment of Taxes by any
Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


g.Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent,


43

--------------------------------------------------------------------------------





shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.11(g)(ii)(B), (ii)(C) and (ii)(E) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    The Administrative Agent, and any successor Administrative Agent that is
a U.S. Person, shall deliver an executed IRS Form W-9 to the Borrower on or
prior to the date the Administrative Agent becomes a party hereto and any
successor Administrative Agent that is not a U.S. Person shall, to the extent it
is legally entitled to do so, provide to the Borrower any and all forms
described in Section 5.11(g)(ii)(C) and Section 5.11(g)(ii)(D) below;
(B)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party: (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code: (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”); and (y)
executed copies of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner of payments
made to it, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(D)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and


44

--------------------------------------------------------------------------------





(E)    if a payment made to a Recipient under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (E), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
Each Lender hereby authorizes the Administrative Agent to deliver to the Credit
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 5.11(g).
h.Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it is entitled and for which it has been indemnified pursuant to this
Section 5.11 (including by the payment of additional amounts pursuant to this
Section 5.11), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this clause (h) (plus any interest imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority and the requirement to repay such refund
to such Governmental Authority is not due to the indemnified party’s failure to
file a timely and accurate form or certification or timely update such form for
certification as required pursuant to Section 5.11(g). Notwithstanding anything
to the contrary in this clause (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this clause (h)
if: (i) payment of the additional amounts pursuant to this Section 5.11 are not
due to the indemnified party’s failure to file a timely and accurate form or
certification or timely update such form or certification as required pursuant
to Section 5.11(g); and (ii) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


i.Tax Reporting Cooperation. The Administrative Agent shall, to the extent such
information is in its possession, provide the information reasonably requested
by the Borrower for the purpose of complying with the requirements of Treasury
Regulations Section 1.1273-2(f)(9) to the extent such regulation is applicable
to any Loan made pursuant to this Agreement.
j.Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


SECTION 5.12Mitigation Obligations; Replacement of Lenders.


a.Designation of a Different Lending Office. If any Lender requests compensation
under Section 5.10, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, then such Lender shall, at the request
of the Borrower, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment: (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future; and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.




45

--------------------------------------------------------------------------------





b.Replacement of Lenders. If any Lender requests compensation under Section
5.10, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.11, and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.9), all of its interests, rights (other
than its existing rights to payments pursuant to Section 5.10 or Section 5.11)
and obligations under this Agreement and the related Loan Documents (or in the
case of a Non-Consenting Lender, all of such interests, rights and obligations
with respect to the Series or Class of Loans or Commitments that is the subject
of the related consent, waiver, amendment, modification or termination) to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:


i.the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;


ii.such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);


iii.in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;


iv.such assignment does not conflict with Applicable Law; and


v.in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
c.Selection of Lending Office. Subject to Section 5.12(a), each Lender may make
any Loan to the Borrower through any Lending Office; provided that the exercise
of this option shall not affect the obligations of the Borrower to repay the
Loan in accordance with the terms of this Agreement or otherwise alter the
rights of the parties hereto.


SECTION 5.13Incremental Revolving Credit Increase.


a.At any time the Borrower may by written notice to the Administrative Agent
elect to request the establishment of:


i.one or more increases in the Revolving Credit Commitments (any such increase,
an “Incremental Revolving Credit Commitment”) to make revolving credit loans
under the Revolving Credit Facility (any such increase, an “Incremental
Revolving Credit Increase”); provided that (1) the total aggregate initial
principal amount (as of the date of incurrence thereof) of commitments of such
Incremental Revolving Credit Commitment and Incremental Revolving Credit
Increase shall not exceed the Incremental Facilities Limit and (2) the total
aggregate amount for each Incremental Revolving Credit Commitment (and the
Incremental Revolving Credit Increase made thereunder) shall not be less than a
minimum principal amount of $5,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Revolving Credit Commitment shall be effective, which shall be a
date not less than fifteen (15) Business Days after the date on which such
notice is delivered to Administrative Agent (or such earlier date as may be
approved by the Administrative Agent). The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person, in
each case reasonably satisfactory to the Administrative Agent and, in the case
of a proposed Incremental Revolving Credit Increase, to each Issuing Lender and
the Swingline Lender, to provide an Incremental Revolving Credit Commitment (any
such Person, an “Incremental Lender”). Any proposed Incremental Lender offered
or approached to provide all or a portion of any Incremental Revolving Credit
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Credit Commitment. Any Incremental Revolving Credit
Commitment shall become effective as of such Increased Amount Date; provided
that each of the following conditions has been satisfied or waived as of such
Increased Amount Date:


46

--------------------------------------------------------------------------------







(A)    subject to Section 1.11, no Default or Event of Default shall exist on
such Increased Amount Date immediately before or, on a Pro Forma Basis,
immediately after giving effect to (1) any Incremental Revolving Credit
Commitment, and (2) the making of any Incremental Revolving Credit Increase
pursuant thereto; and (3) any Permitted Acquisition consummated in connection
therewith and as otherwise set forth in the definition of “Pro Forma Basis”;
provided that, solely with respect to any Incremental Revolving Credit Increase
incurred in connection with a Permitted Acquisition or other Investments
permitted under Section 9.3: (1) no Default or Event of Default shall exist at
the time the definitive documentation for such Permitted Acquisition or such
other Investment permitted under Section 9.3 is executed and (2) no Event of
Default under Section 10.1(a), (b), (h) or (i) shall exist at the time of
funding of such Permitted Acquisition or other Investment permitted under
Section 9.3;
(B)    subject to Section 1.11, the Administrative Agent and the Lenders shall
have received from the Borrower an Officer’s Compliance Certificate
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that (i) immediately after giving effect to (1) any
Incremental Revolving Credit Commitment and (2) the making of any Incremental
Revolving Credit Increase pursuant thereto, on a Pro Forma Basis, the Borrower
is in compliance with the financial covenants set forth in Section 9.13 based on
the financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, and (ii) the total aggregate initial principal amount (as
of the date of incurrence thereof) of Incremental Revolving Credit Commitment
and Incremental Revolving Credit Increase does not exceed the Incremental
Facilities Limit;
(C)    subject to Section 1.11, each of the representations and warranties
contained in Article VII shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects,
on such Increased Amount Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date);
(D)    the proceeds of any Incremental Revolving Credit Increase shall be used
for general corporate purposes of the Borrower and its Subsidiaries (including
Permitted Acquisitions);
(E)    each Incremental Revolving Credit Commitment (and the Incremental
Revolving Credit Increase made thereunder) shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis by the same Collateral and Guarantors as the Revolving
Credit Facility;
(F)    in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):
(x)    such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at a rate agreed by the Administrative Agent, the applicable Incremental Lenders
and the Borrower, and shall be subject to the same terms and conditions as the
Revolving Credit Loans; interest rate margins and/or unused fees with respect to
any Incremental Revolving Credit Increase may be higher than the interest rate
margins and/or unused fees applicable to the then existing Revolving Credit
Commitments (it being understood that, to the extent any Loans under the
Incremental Revolving Credit Increase have a different interest rate from the
existing Loans, such Loans shall be established as a separate Tranche of Loans);
provided that if the interest rate margins and/or unused fees, as applicable, in
respect of any Incremental Revolving Credit Increase (as reasonably determined
by the Administrative Agent) exceed, in the aggregate, the interest rate margins
or unused fees for the Revolving Credit Facility by more than 50 basis points
(as reasonably determined by the Administrative Agent), then the interest rate
margins or unused fees for the Revolving Credit Facility shall be increased to
the extent necessary so that such interest rate margins or unused fees, as
applicable, are, in the aggregate, 50 basis points less than the interest rate
margins or unused fees, as applicable, for such Incremental Revolving Credit
Increase; provided further that in determining the interest rate margins
applicable to the Incremental Revolving Credit Increase and the Revolving Credit
Facility, all customary arrangement, commitment or upfront fees payable to any
arranger (or its Affiliates) in connection therewith shall be excluded;
(y)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment


47

--------------------------------------------------------------------------------





Percentages (and the Revolving Credit Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment); and
(z)    all of the other terms and conditions applicable to such Incremental
Revolving Credit Increase shall be identical to the terms and conditions
applicable to the Revolving Credit Facility;
(H)    any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;
(I)    such Incremental Revolving Credit Commitments shall be effected pursuant
to one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and
(J)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Revolving Credit Increase), as may be
reasonably requested by Administrative Agent in connection with any such
transaction.
b.The Incremental Lenders shall be included in any determination of the Required
Lenders, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.


c.On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.


SECTION 5.14Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount. Additionally, if the Administrative Agent notifies
the Borrower at any time that the L/C Obligations at such time exceed 102% of
the L/C Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Borrower shall provide Cash Collateral for the L/C
Obligations in an amount not less than the amount by which the L/C Obligations
exceed the L/C Sublimit.


a.Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to Section 5.15(b). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent, each Issuing Lender and the Swingline Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).


b.Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.




48

--------------------------------------------------------------------------------





c.Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.


SECTION 5.15Defaulting Lenders.


a.Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


i.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
12.2.


ii.Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.




49

--------------------------------------------------------------------------------





iii.Certain Fees.


1.No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).


2.Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.


3.With respect to any Commitment Fee or letter of credit commission not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall: (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below; (2) pay
to each applicable Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender; and (3) not be required to pay the remaining amount of
any such fee.


iv.Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


v.Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law: (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure; and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14.


b.Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Issuing
Lenders and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


SECTION 5.16Amend and Extend Transactions.


a.The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity date of any
Series of Commitments to the extended maturity date specified in such notice.
Such notice shall: (i) set forth the amount of the applicable Series of
Revolving Credit Commitments that will be subject to the Extension (which shall
be in minimum increments of $10,000,000 and a minimum amount of $50,000,000, or
such lower amounts satisfactory to the Administrative Agent); (ii) set forth the
date on which such Extension is requested to become effective (which shall be
not less than ten (10) Business Days nor more than sixty (60) days after the
date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)); (iii) identify the
relevant Series of Revolving Credit Commitments to which such Extension relates;
and (iv) specify any other amendments


50

--------------------------------------------------------------------------------





or modifications to this Agreement to be effected in connection with such
Extension, which amendments or modifications shall apply only to the applicable
Extended Revolving Credit Commitments and shall comply with Section 5.16(c).
Each Lender of the applicable Series shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender of such Series pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent and the
Borrower. If the aggregate principal amount of Revolving Credit Commitments in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Revolving Credit Commitments,
subject to the Extension Offer as set forth in the Extension notice, then the
Revolving Credit Commitments of Lenders of the applicable Series shall be
extended ratably up to such maximum amount based on the respective principal
amounts with respect to which such Lenders have accepted such Extension Offer.
Each group of Revolving Credit Commitments, as applicable, in each case as so
extended pursuant to this Section 5.16, as well as the Revolving Credit
Commitments made on the Closing Date (in each case not so extended), shall be
deemed a separate Series; and any Extended Revolving Credit Commitments shall
constitute a separate Series of Revolving Credit Commitments from the Series of
Revolving Credit Commitments from which they were converted.


b.The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension; (ii) the representations and warranties set forth in Article VII and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects (except to the extent any such representation
or warranty is qualified by materiality or reference to Material Adverse Effect,
in which case, such representation or warranty shall be true and correct in all
respects) on and as of the effective date of such Extension; (iii) the Issuing
Lender and the Swingline Lender shall have consented to any Extension of the
Revolving Credit Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit or making of Swingline Loans at any
time during the extended period; and (iv) the terms of such Extended Revolving
Credit Commitments shall comply with paragraph (c) of this Section.


c.The terms of each Extension shall be determined and agreed by the Borrower and
the applicable extending Lenders and set forth in an Extension Amendment;
provided that (i) the final maturity date of any Series of Extended Revolving
Credit Commitments shall be no earlier than the Revolving Credit Maturity Date
for the applicable Series, respectively; (ii) there shall be no scheduled
amortization of the loans or reductions of commitments under any Extended
Revolving Credit Commitments; (iii) the Extended Revolving Credit Loans will
rank pari passu in right of payment and with respect to security with the
existing Revolving Credit Loans and the borrower and guarantors of the Extended
Revolving Credit Commitments, shall be the same as the Borrower and Guarantors
with respect to the existing Revolving Credit Loans; (iv) the interest rate
margin, rate floors, fees, original issue discount and premium applicable to any
Series of Extended Revolving Credit Commitment (and the Extended Revolving
Credit Loans thereunder) shall be determined by the Borrower and the applicable
extending Lenders; (v) borrowing and prepayment of Extended Revolving Credit
Loans, or reductions of Extended Revolving Credit Commitments, and participation
in Letters of Credit and Swingline Loans, shall be on a pro rata basis with the
other Revolving Credit Loans or Revolving Credit Commitments (except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any such Series on a better than a pro rata basis as compared to any other
Series with a later maturity date than such Series); and (vi) the terms of the
Extended Revolving Credit Commitments, as applicable, shall be substantially
identical to the terms set forth herein (except as set forth in clauses (i)
through (v) above and for terms applicable only after the Revolving Credit
Maturity Date (in the case of Extended Revolving Credit Commitments)).


d.In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver or cause to be
delivered to the Administrative Agent an Extension Amendment and such other
documentation (including, without limitation, supplements or amendments to the
Security Documents, customary legal opinions, officer’s certificates and
resolutions duly adopted by the board of directors (or equivalent governing
body) of each Credit Party authorizing such Extension) as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Revolving Credit Commitments as a new
Series of Revolving Credit Commitments, and such other amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Series
(including to preserve the pro rata treatment of the extended and non-extended
Series and to provide for the reallocation of Revolving Credit Exposure upon the
expiration or termination of the commitments under any Class or tranche), in
each case on terms consistent with this section.


SECTION 5.17MIRE Event. Borrower shall provide prior written notice to each
Lender participating in any increase, extension or renewal of this Agreement in
the same timeframe as Borrower is required to provide such notice to the
Administrative Agent pursuant to the terms of this Agreement. Upon the earlier
of (x) the date which is thirty (30) days after


51

--------------------------------------------------------------------------------





the date that Borrower provides such notice (as such time period may be extended
by the Administrative Agent in its sole discretion) or (y) receipt of written
confirmation by Borrower from each Lender participating in such increase,
extension or renewal of this Agreement that such Lender has completed any
necessary flood insurance due diligence to its reasonable satisfaction, such
increase, extension or renewal of this Agreement may become effective.


ARTICLE VI


CONDITIONS OF CLOSING AND BORROWING


SECTION 6.1Conditions to Closing. The obligation of the Lenders (and the Issuing
Lenders) to close this Agreement is subject to the satisfaction or waiver
pursuant to Section 12.2 hereof of each of the following conditions:


(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Swingline
Note in favor of the Swingline Lender (if requested thereby), the Security
Documents and the Guaranty Agreement, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower certifying to the effect that:
(A)    The representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects on the Closing Date (unless such
representations and warranties relate to an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date;
(B)    each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1 (subject to the penultimate paragraph of
Section 6.1) hereof.
(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of: (A) the articles or certificate of incorporation
or formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable; (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date; (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party; and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent available.
(iv)    Opinions of Counsel. Customary and reasonably satisfactory opinions of
counsel to the Credit Parties (including opinions of local counsel to the Credit
Parties as may be reasonably requested by the Administrative Agent) addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents, and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).


52

--------------------------------------------------------------------------------





(c)    Security Interest.
(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).
(ii)    Pledged Collateral. The Administrative Agent shall have received: (A)
original stock certificates or other certificates evidencing the certificated
Equity Interests pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof; and (B) each original promissory note pledged pursuant
to the Security Documents together with an undated allonge for each such
promissory note duly executed in blank by the holder thereof.
(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), made against the Credit
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party, indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Permitted
Liens and Liens to be released on the Closing Date).
(iv)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all policies for property hazard insurance and as additional insured on all
policies for liability insurance), and if requested by the Administrative Agent,
copies of such insurance policies.
(v)    Perfection Certificate. The Administrative Agent shall have received a
Perfection Certificate with respect to the Credit Parties dated the Closing Date
and duly executed by a Responsible Officer of each Credit Party.
(vi)    Other Collateral Documentation. The Administrative Agent shall have
received any documents required by the terms of the Security Documents to
evidence its security interest in the Collateral (including, without limitation,
any Control Agreements and filings evidencing a security interest in any
intellectual property included in the Collateral).
(d)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received: (A)
the audited Consolidated balance sheet of the Borrower and its Subsidiaries and
the related audited Consolidated statements of income, shareholder’s equity, and
cash flows, for the three (3) most recently completed Fiscal Years ending at
least ninety (90) days prior to the Closing Date; and (B) the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries and related
unaudited Consolidated statements of income and cash flows for each interim
fiscal quarter (other than the fourth fiscal quarter) ended since the date of
the last audited Consolidated balance sheets and related statements of income,
shareholder’s equity, and cash flows, but prior to the date that is forty-five
(45) days prior to the Closing Date.
(ii)    Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in substantially the form attached hereto as
Exhibit I and certified as accurate by the chief financial officer of the
Borrower (or by another officer with equivalent duties), stating that, after
giving pro forma effect to the Transactions, the Borrower and its Subsidiaries
(on a consolidated basis) are Solvent.
(iii)    Payment at Closing. The Borrower shall have paid or made arrangements
to pay contemporaneously with closing: (A) to the Administrative Agent, the
Arranger and the Lenders, the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder; and (B) all
reasonable and documented fees and expenses of counsel to the Administrative
Agent and the Arranger (directly to such counsel if requested by the
Administrative Agent or the Arranger) to the extent the


53

--------------------------------------------------------------------------------





Borrower has received an invoice for such fees and expenses at least three (3)
Business Days prior to the Closing Date.
(e)    Other.
(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of the initial Extension of Credit are to be disbursed.
(ii)    Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (excluding any Indebtedness permitted pursuant to Section 9.1)
shall be repaid in full, all commitments (if any) in respect thereof shall have
been terminated and all guarantees therefor and security therefor shall be
released, and the Administrative Agent shall have received pay-off letters in
form and substance satisfactory to it evidencing such repayment, termination and
release.
(iii)    PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders, at least five
(5) Business Days prior to the Closing Date, all documentation and other
information that has been reasonably requested by the Administrative Agent or
the Arranger in writing at least ten (10) Business Days prior to the Closing
Date, in order to comply with requirements of the PATRIOT Act and applicable
“know your customer” and anti-money laundering rules and regulations.
(iv)    Third-Party Consents. All necessary material governmental and third
party consents and all equity holder and board of directors (or comparable
entity management body) authorizations shall have been obtained and shall be in
full force and effect.
(v)    Absence of Material Adverse Effect. Since December 31, 2016, there shall
not have occurred any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
(vi)    Absence of Lawsuits. No action, suit, investigation or proceeding shall
exist or be pending against the Borrower, or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect.
(vii)    Pfizer Note Payoff. All outstanding amounts under the Pfizer Note shall
have been repaid in full, or shall be repaid in full substantially
simultaneously with the Closing Date, using the Borrower’s cash on balance
sheet.
Notwithstanding the foregoing, all documents and instruments specified in
Schedule 8.16 shall be delivered on the terms and within the timeframes
specified in Schedule 8.16, as permitted under Section 8.16.


Without limiting the generality of the provisions of Section 11.4, for purposes
of determining compliance with the conditions specified in this Section 6.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
SECTION 6.2Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit, convert or continue
any Loan, and/or any Issuing Lender to issue, increase, renew or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, continuation, conversion, issuance or
extension date:


(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance,
increase or extension date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects as of


54

--------------------------------------------------------------------------------





such earlier date, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date).
(b)    No Existing Default. Subject to Section 1.11, in the case of a Limited
Condition Acquisition, and Section 5.13(a)(i)(A), in the case of Incremental
Revolving Credit Commitments as set forth in the proviso thereto, no Default or
Event of Default shall have occurred and be continuing: (i) on the borrowing,
continuation, or conversion date with respect to such Loan or immediately after
giving effect to the Loans to be made, continued or converted on such date; or
(ii) on the issuance or extension date with respect to such Letter of Credit or
immediately after giving effect to the issuance or extension of such Letter of
Credit on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application, or Notice of Conversion/Continuation,
as applicable, from the Borrower in accordance with Section 2.3(a), Section 3.2,
or Section 5.2, as applicable.
(d)    New Swingline Loans/Letters of Credit. Subject to Section 1.11, so long
as any Lender is a Defaulting Lender: (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan; and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
ARTICLE VII


REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES


To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both
immediately before and immediately after giving effect to the transactions
contemplated hereunder, which representations and warranties shall be deemed
made on the Closing Date and as otherwise set forth in Section 6.2, that:
SECTION 7.1Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof: (a) is duly organized, validly existing and in good standing
(to the extent the concept is applicable in such jurisdiction) under the laws of
the jurisdiction of its incorporation or formation; (b) has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted; and (c) is duly qualified and authorized to
do business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary directly owned by such Credit
Party are organized and, with respect to each Domestic Subsidiary directly owned
by such Credit Party, qualified to do business as of the Closing Date are
described on Schedule 7.1. No Credit Party is an EEA Financial Institution.


SECTION 7.2Ownership. Each Subsidiary directly owned by a Credit Party as of the
Closing Date is listed on Schedule 7.2, including its designation as an Excluded
Subsidiary, if applicable. As of the Closing Date, the capitalization of each
Credit Party and the Subsidiaries directly owned by such Credit Party consists
of the number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.2. All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable and not subject to any preemptive or similar rights, except as
described in Schedule 7.2. The shareholders or other owners, as applicable, of
each Credit Party (other than the Borrower) and the Subsidiaries directly owned
by such Credit Party and the number of shares owned by each as of the Closing
Date are described on Schedule 7.2. As of the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Credit Party (other than the Borrower) or
any Subsidiary directly owned by such Credit Party, except as described on
Schedule 7.2.


SECTION 7.3Authorization; Enforceability. Each Credit Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party and each Subsidiary thereof that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


55

--------------------------------------------------------------------------------







SECTION 7.4Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by each Credit Party and each Subsidiary
thereof of the Loan Documents to which each such Person is a party in accordance
with their respective terms, the Extensions of Credit hereunder, and the
transactions contemplated hereby or thereby, do not and will not, by the passage
of time, the giving of notice or otherwise: (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect;
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof; (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; (d)
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by such Person other than
Permitted Liens; or (e) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than: (i)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) consents or
filings under the UCC; (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office; and (iv) Mortgage filings
with the applicable county recording office or register of deeds.


SECTION 7.5Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof: (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business as currently being conducted, each
of which is in full force and effect, is final and not subject to review on
appeal and is not the subject of any pending or, to its knowledge, threatened
attack by direct or collateral proceeding; (b) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties; and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case of clause (a), (b) or (c) where the failure
to have, comply or file could not reasonably be expected to have a Material
Adverse Effect.


SECTION 7.6Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all income and other federal,
state, local and other Tax returns required by Applicable Law to be filed,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, and has paid, or made adequate provision for the
payment of, all income and other federal, state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of the relevant Credit Party and except, in each case, to the
extent that failure do so could not reasonably be expected to have a Material
Adverse Effect). Such returns accurately reflect in all material respects all
liability for taxes of any Credit Party or any Subsidiary thereof for the
periods covered thereby. As of the Closing Date, except as set forth on Schedule
7.6, there is no ongoing audit or examination or, to its knowledge, other
investigation by any Governmental Authority of the tax liability of any Credit
Party or any Subsidiary thereof. No Governmental Authority has asserted any Lien
or other claim against any Credit Party or any Subsidiary thereof with respect
to unpaid taxes which has not been discharged or resolved (other than (a) any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and (b)
Permitted Liens). The charges, accruals and reserves on the books of each Credit
Party and each Subsidiary thereof in respect of federal, state, local and other
taxes for all Fiscal Years and portions thereof since the organization of any
Credit Party or any Subsidiary thereof are in the judgment of the Borrower
adequate, and the Borrower does not anticipate any additional material taxes or
assessments for any of such years.


SECTION 7.7Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns, licenses, or otherwise possesses rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights and other intellectual
property rights with respect to the foregoing which are reasonably necessary to
conduct its business as currently conducted. No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such material rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations, except
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.




56

--------------------------------------------------------------------------------





SECTION 7.8Health Care Regulatory Matters.


a.The products of each Credit Party and each of its Subsidiaries that are
subject to the regulations of the FDA (or similar Applicable Laws of other
Governmental Authorities in any domestic or foreign jurisdiction) are in
compliance with all applicable requirements of the FDA (and of all corresponding
state, local and foreign Applicable Laws of other Governmental Authorities),
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any of its Subsidiaries has received any written notice from the FDA (or from
any other applicable Governmental Authority) alleging any material violation by
a Credit Party or any of its Subsidiaries of any Applicable Law with respect to
any product of any Credit Party or any of its Subsidiaries.


b.To the extent applicable to any Credit Party or any of its Subsidiaries and
for so long as: (i) any Credit Party or any of its Subsidiaries is a “covered
entity” as defined in 45 C.F.R. § 160.103; (ii) any Credit Party or any of its
Subsidiaries is a “business associate” as defined in 45 C.F.R. § 160.103; (iii)
any Credit Party is subject to or covered by the HIPAA Administrative
Requirements codified at 45 C.F.R. Parts 160 & 162 and/or the HIPAA Security and
Privacy Requirements codified at 45 C.F.R. Parts 160 & 164; and/or (iv) any
Credit Party or any of its Subsidiaries sponsors any “group health plans” as
defined in 45 C.F.R. § 160.103, such Credit Party or such Subsidiary is in
compliance with the applicable privacy, security, transaction standards, breach
notification, and other provisions and requirements of HIPAA and any comparable
state laws, except where the failure to so comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) no breach or potential breach has occurred
with respect to any unsecured protected health information, as such term is
defined in 45 C.F.R. § 160.103, maintained by or for Credit Party or any of its
Subsidiaries, and (ii) no information security or privacy breach event has
occurred that would require notification under any comparable state laws.


SECTION 7.9Environmental Matters. Except as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, there
has been no Release or threat of Release of Hazardous Materials at any location,
including sites currently and formerly owned or operated by the Borrower or any
Subsidiary, that could result in liability of the Borrower or any Subsidiary.
Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither Borrower nor any of its
Subsidiaries has assumed, by contract or operation of law, any material
liability of any third party arising under any applicable Environmental Laws.
The Borrower and each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, in all material respects with all applicable Environmental Laws,
including, without limitation, any permits issued or required thereunder.
Borrower and its Subsidiaries currently hold, and at all relevant times have
held, all material permits required under applicable Environmental Laws, and all
such material permits are valid and in full force and effect, and not subject to
any pending or, to the knowledge of Borrower, threatened proceedings that could
reasonably be expected lead to any suspension, modification, termination or
revocation of any such permits. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower, threatened in writing
(nor has Borrower or any of its Subsidiaries received any written notice
thereof), at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against, or
otherwise arising out of, any of their respective properties, business or
revenues that allege any material liability under, or violation of, any
applicable Environmental Laws. There are no facts, circumstances, conditions or
occurrences which would reasonably be expected to result in material liability
of the Borrower or any Subsidiary under Environmental Laws.


SECTION 7.10Employee Benefit Matters.


a.Except where the failure of any of the following representations to be correct
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, each Credit Party and each ERISA Affiliate is in
compliance with all applicable provisions of ERISA, the Code and the regulations
and published interpretations thereunder with respect to all Employee Benefit
Plans except for any required amendments for which the remedial amendment period
as defined in Section 401(b) of the Code has not yet expired and each Employee
Benefit Plan that it is intended to be qualified under Section 401(a) of the
Code has been determined by the IRS to be so qualified (or is considered to be
so qualified due to permitted reliance on an opinion letter from the IRS), and
each trust related to such plan has been determined to be exempt under Section
501(a) of the Code except for such plans and trusts that have submitted an
application for but not yet received determination letters or for which the
remedial amendment period for submitting an application for a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;


b.Except where the failure of any of the following representations to be correct
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Pension Plan has been terminated with respect


57

--------------------------------------------------------------------------------





to which there is any unsatisfied liability, nor has any Pension Plan become
subject to funding based benefit restrictions under Section 436 of the Code, nor
has any funding waiver from the IRS been received or requested with respect to
any Pension Plan, nor has any Credit Party or any ERISA Affiliate failed to make
any contributions or to pay any amounts due and owing as required by Sections
412 or 430 of the Code, Section 302 of ERISA or the terms of any Pension Plan on
or prior to the due dates of such contributions under Sections 412 or 430 of the
Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;


c.Except where the failure of any of the following representations to be correct
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Credit Party nor any ERISA Affiliate has: (i)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code; (ii) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid; (iii) failed to make a required contribution
or payment to a Multiemployer Plan; or (iv) failed to make a required
installment or other required payment under Sections 412 or 430 of the Code;


d.No Termination Event has occurred or is reasonably expected to occur;


e.Except where the failure of any of the following representations to be correct
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to its knowledge, threatened concerning or involving: (i) any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) currently maintained or
contributed to by any Credit Party or any ERISA Affiliate; or (ii) any Pension
Plan.


SECTION 7.11Use of Proceeds; Margin Stock. The proceeds of the Loans and Letters
of Credit are intended to be and shall be used solely for the purposes set forth
in and permitted by Section 8.15. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 9.2 or Section 9.5 will be “margin stock.”


SECTION 7.12Government Regulation. No Credit Party nor any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act) and no Credit
Party nor any Subsidiary thereof is, or immediately after giving effect to any
Extension of Credit will be, subject to regulation under any other Applicable
Law which limits its ability to incur or consummate the transactions
contemplated hereby.


SECTION 7.13Material Contracts. Each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will continue to be, in full force and effect in accordance with the
terms thereof. To the extent requested by the Administrative Agent, each Credit
Party and each Subsidiary thereof has delivered to the Administrative Agent a
true and complete copy of each Material Contract; provided that any such
Material Contract may be delivered electronically in accordance with the second
paragraph of Section 8.2. As of the Closing Date, no Credit Party nor any
Subsidiary thereof (nor, to its knowledge, any other party thereto) is in breach
of or in default under any Material Contract except where such breach or default
could not reasonably be expected to have a Material Adverse Effect.


SECTION 7.14Employee Relations. As of the Closing Date, neither any Credit Party
nor any Subsidiary thereof is party to any collective bargaining agreement, nor
has any labor union been recognized as the representative of its employees
except as set forth on Schedule 7.14. The Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


SECTION 7.15Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law or as permitted under Section
9.10.


58

--------------------------------------------------------------------------------







SECTION 7.16Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 6.1(d)(i) and Sections 8.1(a) and (b), fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the Borrower and its Subsidiaries, in each case as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements and the absence of footnotes from unaudited
financial statements). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. Such
financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.


SECTION 7.17No Material Adverse Effect. After giving effect to the Transactions,
there has been no material adverse change in the properties, business,
operations, or financial condition of the Borrower and its Subsidiaries, taken
as a whole, and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.


SECTION 7.18Solvency. The Borrower and its Subsidiaries, on a Consolidated
basis, are Solvent.


SECTION 7.19Title to Properties. As of the Closing Date, the real property
listed on Schedule 7.19 constitutes all of the real property located in the
United States that is owned, leased or subleased by any Credit Party or any of
the Subsidiaries directly owned by any such Credit Party. Each Credit Party and
each such directly-owned Subsidiary thereof has good and marketable title to, or
a valid leasehold interest in, the real property located in the United States
owned or leased by it and valid and legal title to all of its personal property
and assets, except (a) those which have been disposed of by the Credit Parties
and their Subsidiaries subsequent to such date which dispositions have been in
the ordinary course of business or as otherwise expressly permitted hereunder,
(b) for such defects of title that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (c) for Permitted
Liens.


SECTION 7.20Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 7.20, there are no actions, suits or proceedings pending nor,
to its knowledge, threatened in writing against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.


SECTION 7.21Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions. None
of: (a) the Borrower, any Subsidiary or, to the knowledge of the Borrower or
such Subsidiary, any of their respective directors, officers, employees or
Affiliates; or (b) to the knowledge of the Borrower, any agent or representative
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby: (A) is, or is owned
or controlled by, a Sanctioned Person or currently the subject or target of any
Sanctions; (B) has its assets located in a Sanctioned Country, (C) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of the PATRIOT Act; (D) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws or Sanctions
or (E) has violated any Anti-Money Laundering Law. The Borrower has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. No Loans or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law, Anti- Money
Laundering Law or applicable Sanctions.


SECTION 7.22Absence of Defaults. No event has occurred or is continuing: (a)
which constitutes a Default or an Event of Default; or (b) which constitutes a
default or event of default by any Credit Party or any Subsidiary thereof under:
(i) any Material Contract; or (ii) any judgment, decree or order to which any
Credit Party or any Subsidiary thereof is a party or by which any Credit Party
or any Subsidiary thereof or any of their respective properties may be bound or
which would require any Credit Party or any Subsidiary thereof to make any
payment thereunder prior to the scheduled maturity date therefor that, in any
case under this clause (ii), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


SECTION 7.23Disclosure. No financial statement, material report, material
certificate or other written material information furnished by or on behalf of
any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written information so furnished), taken together as a
whole, contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances


59

--------------------------------------------------------------------------------





under which they were made, not misleading (as modified or supplemented by other
written information so furnished); provided that: (a) no representation is made
with respect to projected financial information, estimated financial information
and other projected or estimated information, except that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized by the Lenders that projections are not to be viewed
as facts and that the actual results during the period or periods covered by
such projections, many of which are beyond the control of the Borrower and its
Subsidiaries, may vary from such projections and that such difference may be
material and that such projections are not a guarantee of financial
performance); and (b) no representation is made with respect to information of a
general economic or general industry nature.


SECTION 7.24Security Documents.


a.The Collateral Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a valid and enforceable security interest in the Collateral
described therein, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies and (i) when the
Pledged Debt and Pledged Equity Interests (each as defined in the Collateral
Agreement) are delivered to the Administrative Agent, the Lien created under the
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Credit Parties in
such Pledged Debt and Pledged Equity Interests, in each case prior and superior
in right to any other Person, (ii) when financing statements in appropriate form
are filed in the offices specified on Schedule 7.24, the Liens created under the
Collateral Agreement will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in such
Collateral (other than Intellectual Property Collateral as defined in the
Collateral Agreement), in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 9.2 and
(iii) when the control agreements are executed and delivered to the
Administrative Agent in accordance with Section 4(b) of the Collateral
Agreement, the Lien created under the Collateral Agreement shall constitute a
fully perfected first priority Lien on, and security interest, all right, title
and interest of the Credit Parties in each deposit account and securities
account of the Credit Parties that is subject to a control agreement.


b.Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 7.24, the Liens
created under the Collateral Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Credit
Parties in the Intellectual Property Collateral in which a security interest may
be perfected by filing in the United States and its territories and possessions,
in each case prior and superior in right to any other Person (it being
understood that (i) subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Credit Parties after the
date hereof and (ii) any “intent to use” trademark or service applications are
excluded from the Collateral), other than with respect to Liens expressly
permitted by Section 9.2.


c.Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a valid and enforceable security interest on all of the Credit
Parties’ right, title and interest in and to the Material Real Property subject
thereto and the proceeds thereof, and when the Mortgages are filed in the
offices specified on Schedule 7.24, the Mortgages shall at all times constitute
a fully perfected Lien in all right, title and interest of the Credit Parties in
such Material Real Property and the proceeds thereof, in each case prior and
superior in right to any other Person, other than with respect to the rights of
Persons pursuant to Liens expressly permitted by Section 9.2.


SECTION 7.25Insurance Matters. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.


SECTION 7.26Flood Hazard Insurance. With respect to each parcel of Mortgaged
Property that is located within a special flood hazard area, the Administrative
Agent has received: (a) such flood hazard certifications, executed notices and
confirmations thereof, and effective flood hazard insurance policies with
respect to such Mortgaged Property on such terms and in such amounts as required
by the Flood Insurance Laws and as otherwise reasonably required by
Administrative Agent; (b) all flood hazard insurance policies required hereunder
have been obtained and remain in full force and effect, and the premiums thereon
have been paid in full, and (c) except as the Borrower has previously given
written notice thereof to the Administrative Agent, there has been no
redesignation of any real property into or out of a special flood hazard area.


60

--------------------------------------------------------------------------------







ARTICLE VIII


AFFIRMATIVE COVENANTS
Until the Discharge of the Obligations, each Credit Party will, and will cause
each of its Subsidiaries to:
SECTION 8.1Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):


(a)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year (commencing with the Fiscal
Year ended December 31, 2017), an audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, shareholder’s equity, and cash flows of the
Borrower and its Subsidiaries, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the preceding Fiscal Year and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any material
change in the application of accounting principles and practices during the year
and certified by the chief financial officer of the Borrower as having been
prepared in accordance with GAAP to present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries on a Consolidated basis
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries for the respective periods then ended. Such annual financial
statements shall be: (i) audited by Deloitte & Touche LLP or another independent
certified public accounting firm of recognized national standing; and (ii)
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern” or similar qualification or any qualification as
to the scope of such audit or with respect to accounting principles followed by
the Borrower or any of its Subsidiaries not in accordance with GAAP (except for
any such qualification pertaining to impending debt maturities of any
Indebtedness occurring within 12 months of such audit).
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three (3) fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended September 30, 2017), an
unaudited Consolidated balance sheet of the Borrower as of the close of such
fiscal quarter and unaudited Consolidated statements of income, shareholder’s
equity, and cash flows of the Borrower for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any material change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer of the Borrower as having been prepared in accordance with GAAP and to
present fairly in all material respects the financial condition of the Borrower
on a Consolidated basis as of the respective dates and the results of operations
of the Borrower for the respective periods then ended, subject to normal
year-end adjustments and the absence of footnotes.
(c)    Annual Business Plan and Budget. As soon as practicable and in any event
within seventy-five (75) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the Borrower and its Subsidiaries for the
ensuing Fiscal Year, such plan to be prepared in accordance with GAAP and to
include the following: an operating and capital budget, a projected income
statement and balance sheet, and projected calculations of the financial
covenants set forth in Section 9.13, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that such budget contains good
faith estimates (utilizing assumptions believed to be reasonable at the time of
preparation of such budget) of the financial condition and operations of the
Borrower and its Subsidiaries for such period.
SECTION 8.2Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):


(a)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower;
(b)    promptly upon receipt thereof (unless restricted by applicable
professional standards with respect to which mutually agreeable arrangements
cannot be made to permit disclosure thereof), copies of all material reports, if
any, submitted to any Credit Party, any Subsidiary thereof or any of their
respective boards of directors by their respective independent public
accountants in connection with their auditing function;


61

--------------------------------------------------------------------------------





(c)    promptly after the furnishing thereof, copies of any notice of default
and any other material statement, report, or certificate furnished to any holder
of Indebtedness of any Credit Party or any Subsidiary thereof in excess of the
Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement;
(d)    promptly after an officer of any Credit Party obtaining knowledge of the
assertion or occurrence thereof, notice of any action or proceeding against or
of any noncompliance by any Credit Party or any Subsidiary thereof with any
Environmental Law that could: (i) reasonably be expected to have a Material
Adverse Effect; or (ii) cause any Property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;
(e)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
(f)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof (other than
comment letters from the SEC, the contents of which are not materially adverse
to the Lenders);
(g)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender;
(h)    concurrently with the delivery of financial statements pursuant to
Section 8.1(a), a completed Perfection Certificate Supplement, in substantially
the form attached as Exhibit K or any other form approved by the Administrative
Agent;
(i)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b), a reasonably detailed presentation of management’s discussion and
analysis with respect to such financial statements, either (i) in a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” or (ii) in any other comparable section; and
(j)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 7.13, Sections 8.1(a) or
(b), or Section 8.2(e), (f) or (i) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date: (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address
https://ir.icumed.com/; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that provides a written request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper, facsimile or electronic (i.e., “pdf” or “tif”
format) copies of the Officer’s Compliance Certificates required by Section 8.2
to the Administrative Agent. Except for such Officer’s Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform.
SECTION 8.3Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):


62

--------------------------------------------------------------------------------







(a)    the occurrence of any Default or Event of Default;
(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect;
(c)    any written notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any written notice of violation of applicable Environmental Laws
which in any such case could reasonably be expected to have a Material Adverse
Effect;
(d)    any written request for information received by any Credit Party or any
Subsidiary from the United States Environmental Protection Agency or any other
Governmental Authority charged with enforcement or administration of any
Environmental Laws, in each case with respect to any matter that could
reasonably be expected to have a Material Adverse Effect;
(e)    any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof;
(f)    any attachment, judgment, lien, levy or order exceeding the Threshold
Amount that is assessed against any Credit Party or any Subsidiary thereof;
(g)    any event which constitutes, or which with the passage of time or giving
of notice or both would constitute, a default or event of default under any
Material Contract to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any Subsidiary thereof or any of their respective
properties may be bound which could reasonably be expected to have a Material
Adverse Effect; and
(h)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA, (iv) the Borrower obtaining knowledge or reason to know
that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA and (v) the occurrence of any
other event constituting a Termination Event.
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
SECTION 8.4Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 9.4, preserve and maintain its separate corporate existence
or equivalent form and all rights, franchises, licenses and privileges necessary
to the conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law in which the failure to so qualify could reasonably be expected
to have a Material Adverse Effect.


SECTION 8.5Maintenance of Property and Licenses.


a.In addition to the requirements of any of the Security Documents, protect and
preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, in each case except as such action or inaction
would not reasonably be expected to have a Material Adverse Effect.




63

--------------------------------------------------------------------------------





b.Maintain, in full force and effect in all material respects, each and every
material license, consent, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


SECTION 8.6Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance). All such insurance shall: (a) in the case of any such insurance
procured in the United States, (x) to the extent agreed to by such insurance
company after the Borrower’s use of commercially reasonable efforts, provide for
not less than thirty (30) days’ prior written notice to the Administrative Agent
of termination, lapse or cancellation of such insurance and (y) in any event,
provide for not less than ten (10) days’ prior written notice to the
Administrative Agent of termination, lapse or cancellation of such insurance due
to failure to pay premiums; (b) in the case of liability insurance, name the
Administrative Agent as an additional insured party thereunder (provided that in
the case of any liability insurance policy procured outside of the United
States, such policy shall not be required to so name the Administrative Agent as
an additional insured party if the Borrower or the applicable Subsidiary has
been unable to obtain such endorsement from the applicable insurer after the use
of commercially reasonable efforts); and (c) in the case of each casualty
insurance policy of the Credit Parties, name the Administrative Agent as
lender’s loss payee or mortgagee, as applicable. On the Closing Date and from
time to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
Without limiting the foregoing, the Borrower shall and shall cause each
appropriate Credit Party to: (i) maintain, if available, fully paid flood hazard
insurance on all Mortgaged Property that is located in a special flood hazard
area, on such terms and in such amounts as required by the Flood Insurance Laws
and as otherwise required by the Administrative Agent, and deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent; (ii) furnish to the
Administrative Agent evidence of renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof; and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.


SECTION 8.7Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance in all material respects with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.


SECTION 8.8Payment of Taxes and Other Obligations. Pay and perform: (a) all
Taxes, assessments, and other governmental charges that may be levied or
assessed upon it or any of its Property, other than any amount the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of the Borrower or any of its Subsidiaries, in each case under this
clause (a), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) all other Indebtedness,
obligations and liabilities in accordance with customary trade practices that if
not so paid could reasonably be expected to have a Material Adverse Effect.


SECTION 8.9Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws (including without limitation, the PATRIOT Act,
Anti-Money Laundering Laws, HIPAA and laws applicable to the products of each
Credit Party and its Subsidiaries at the FDA and other Governmental Authorities)
and maintain in full force and effect all Governmental Approvals, in each case
applicable to the conduct of its business except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.


SECTION 8.10Environmental Laws. In addition to and without limiting the
generality of Section 8.9, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect: (a) comply with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants, if
any, obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding applicable Environmental Laws. In addition,
each Credit Party shall defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any applicable Environmental
Laws applicable to the operations of the Borrower or any such Subsidiary, or any
orders,


64

--------------------------------------------------------------------------------





requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing directly result from the gross
negligence or willful misconduct of the party seeking indemnification therefor,
as determined by a court of competent jurisdiction by final nonappealable
judgment.


SECTION 8.11Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9:


(a) except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) comply
with applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans; (ii) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan; (iii)
not participate in any nonexempt prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code; and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B and Section 4980D of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code; and (b) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent to the extent permitted by Applicable Law.


SECTION 8.12Compliance with Material Contracts. Comply in all respects with each
Material Contract except where failure to do so could not reasonably be expected
to have a Material Adverse Effect; provided that the Borrower or any such
Subsidiary may contest the terms and conditions of any such Material Contract in
good faith through applicable proceedings so long as adequate reserves are
maintained in accordance with GAAP.


SECTION 8.13Visits and Inspections. Permit representatives of the Administrative
Agent or any Lender, from time to time upon prior reasonable written notice and
at such times during normal business hours, to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects; provided that excluding any such visits and inspections
during the continuation of an Event of Default: (a) any such visits and
inspections by any Lender (excluding any Lender that also acts as Administrative
Agent) shall be at such Lender’s expense and limited to one (1) inspection in
any calendar year; and (b) the Administrative Agent shall not exercise such
rights more often than one (1) time during any calendar year at the Borrower’s
expense; provided further that upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time without advance notice.
Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.


SECTION 8.14Additional Subsidiaries, Real Property and Other Collateral.


a.Additional Subsidiary Guarantors. Promptly after the creation or acquisition
of any Subsidiary (other than an Excluded Subsidiary) or after the date when a
Subsidiary ceases to be an Excluded Subsidiary (and, in any event, within
forty-five (45) days after such creation, acquisition, or cessation, as such
time period may be extended by the Administrative Agent in its sole discretion),
cause: (i) such Subsidiary to become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose; (ii) such person to grant a security interest in all property (subject
to clause (b) and (c) below and the exceptions specified in the Collateral
Agreement) owned by such Subsidiary by delivering to the Administrative Agent a
duly executed supplement to each applicable Security Document or such other
document as the Administrative Agent shall deem appropriate for such purpose and
comply with the terms of each applicable Security Document; (iii) to be
delivered to the Administrative Agent such opinions, documents, and certificates
referred to in Section 6.1 as may be reasonably requested by the Administrative
Agent; (iv) to be delivered to the Administrative Agent original certificated
Equity Interests or other certificates and stock or other transfer powers
evidencing the Equity Interests of such Person (to the extent such Equity
Interests are certificated); (v) to be delivered to the Administrative Agent
such updated Schedules to the Loan Documents and supplements to the Perfection
Certificate as requested by the Administrative Agent with respect to such
Person; and (vi) to be delivered to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.


b.Equity Interests of Domestic Subsidiaries, Foreign Subsidiaries, and Foreign
Subsidiary Holding Companies. Cause: (i) 100% of the issued and outstanding
Equity Interests of each Subsidiary (other than Subsidiaries that are Foreign
Subsidiary Holding Companies or Foreign Subsidiaries that are CFCs); and (ii)
66% of the issued and outstanding Equity


65

--------------------------------------------------------------------------------





Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)), and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)), in
each other Subsidiary, in each case, directly owned by any Credit Party, to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents and shall deliver to the Administrative Agent such opinions of counsel
(if requested by the Administrative Agent) and any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein to the extent required by the Security Documents and such other
documents and certificates referred to in Section 6.1 and any other documents as
may be reasonably requested by the Administrative Agent, all in form and
substance reasonably satisfactory to the Administrative Agent (including,
without limitation, a consent thereto executed by such Subsidiary; if
applicable, original certificated Equity Interests (or the equivalent thereof
pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction), evidencing the Equity Interests of such Persons, together with an
appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof; and updated Schedules to the
Loan Documents and supplements to the Perfection Certificate as requested by the
Administrative Agent with regard to such Person); provided that with respect to
Foreign Subsidiaries, creation and perfection actions and documentation under
any foreign Applicable Laws shall not be required to be taken with respect to
each such Subsidiary.


c.Real Property Collateral. Until the Discharge of the Secured Obligations, each
Credit Party will, and will cause each of its Subsidiaries to notify the Lenders
in writing within fifteen (15) Business Days after the acquisition of any
Material Real Property (as such time period may be extended by the
Administrative Agent in its sole discretion). Upon the earlier of (x) the date
which is thirty (30) days after the date of giving such notice or (y) receipt of
written confirmation from each Lender that such Lender has completed any
necessary flood insurance due diligence to its reasonable satisfaction, the
relevant Credit Party shall, as soon as practicable thereafter, but in any
event, within forty-five (45) days thereafter (as such time period may be
extended by the Administrative Agent in its sole discretion) take such actions
as shall be reasonably requested by the Administrative Agent in connection with
granting and perfecting a Lien on such Material Real Property in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, including,
as applicable, the actions referred to in clause (i) of Schedule 8.16, all in
form and substance reasonably acceptable to the Administrative Agent.


d.Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).


e.Exclusions. The provisions of this Section 8.14 shall not apply to assets as
to which the Administrative Agent and the Borrower shall reasonably determine
that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.
Notwithstanding anything to the contrary in any Loan Document, (i) no action
shall be required to perfect a security interest in letter of credit rights in
addition to the filing of a UCC-1 financing statement so long as the maximum
face amount of any such letter of credit is $5,000,000 or less individually, and
of all such letters of credit is $20,000,000 or less in the aggregate, (ii)
there shall be no requirement to obtain any leasehold mortgages or consents to
assignments of claims under the Federal Assignment of Claims Act of 1940 (or any
analogous state laws), (iii) there shall be no requirement to make any filings
to perfect a security interest with respect to any patents, copyrights, and
trademarks registered under the laws of any jurisdiction other than the United
States or any state thereof, and (iv) the Credit Parties shall not be required
to obtain landlord waivers or collateral access agreements.


SECTION 8.15Use of Proceeds.


a.The Borrower shall use the proceeds of the Transactions for (i) the payment of
fees, commissions and expenses in connection with each of the foregoing and the
Revolving Credit Facility and (ii) working capital and other general corporate
purposes of the Borrower and its Subsidiaries (including, without limitation,
Permitted Acquisitions and equity buybacks).


b.The Borrower shall use the proceeds of any Incremental Revolving Credit
Increase as permitted pursuant to Section 5.13.


c.The Borrower will not request any Extension of Credit, and the Borrower shall
not use, and shall ensure that its Subsidiaries (including Unrestricted
Subsidiaries) and its or their respective directors, officers, employees and
agents shall


66

--------------------------------------------------------------------------------





not use, the proceeds of any Extension of Credit, directly or indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.


SECTION 8.16Post-Closing Matters. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, cause any and all actions set
forth on Schedule 8.16 to be taken, and each document, certificate or other item
set forth on such Schedule 8.16 to be delivered, in each case within the time
period specified for such action or delivery on Schedule 8.16 (as such time
period may be extended by the Administrative Agent in its sole discretion) and
in form and substance satisfactory to the Administrative Agent.


SECTION 8.17Further Assurances.


Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents) other than as set forth
in Section 8.14(e), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
SECTION 8.18Compliance with Anti-Corruption Laws and Sanctions. Maintain in
effect and implement policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


SECTION 8.19Designation of Subsidiaries. The Borrower may at any time designate
any Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by delivering to the Administrative Agent a certificate of
an Responsible Officer of the Borrower specifying such designation and
certifying that the conditions to such designation set forth in this Section
8.19 are satisfied; provided that:


(a)    immediately after giving effect to any such designation, no Default or
Event of Default shall have occurred and be continuing;
(b)    in the case of the designation of a Subsidiary as an Unrestricted
Subsidiary, (i) the Subsidiary to be so designated does not (directly, or
indirectly through its Subsidiaries) own any Equity Interests or Indebtedness
of, or own or hold any Lien on any property of, the Borrower or any of its
Restricted Subsidiaries and (ii) neither the Borrower nor any of its
Subsidiaries shall at any time be directly or indirectly liable for any
Indebtedness that provides that the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Indebtedness, Lien or other obligation of any
Subsidiary (including any right to take enforcement action against such
Subsidiary);
(c)    immediately after giving effect to such designation, the Borrower shall
be in compliance with the covenants in Section 9.13 on a Pro Forma Basis; and
(d)    no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it was previously designated an Unrestricted Subsidiary or if it is a
Restricted Subsidiary for purposes of any subordinated indebtedness or Permitted
Unsecured Indebtedness
The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Borrower in such Subsidiary
on the date of designation in an amount equal to the fair market value of the
Borrower’s Investment therein (as determined reasonably and in good faith by a
Responsible Officer of the Borrower, and shall be subject to availability under
Section 9.3). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.


67

--------------------------------------------------------------------------------





ARTICLE VIIII


NEGATIVE COVENANTS


Until the Discharge of the Obligations, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to:
SECTION 9.1Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:


(a)    the Obligations;
(b)    Indebtedness and obligations owing under: (i) Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes; and (ii) Cash Management
Agreements;
(c)    Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
the renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount) thereof;
(d)    Capital Lease Obligations and Indebtedness incurred in connection with
purchase money Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;
(e)    (A) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that: (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets; (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and (B)
unsecured Indebtedness of the Borrower and Guarantees thereof by the Guarantors
incurred in connection with any Permitted Acquisition, provided that, in the
case of this clause (ii) immediately after giving effect to such Indebtedness
and Permitted Acquisition, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the Consolidated Total Leverage Ratio on a
Pro Forma Basis would not be greater than 2.75 to 1.00;
(f)    Guarantees by the Borrower or any Subsidiary in respect of Indebtedness
of the Borrower or any Subsidiary otherwise permitted pursuant to this Section
9.1; provided that: (i) no Guarantee by any Subsidiary of any Indebtedness
constituting Permitted Unsecured Indebtedness shall be permitted unless such
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty Agreement; (ii) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination provisions of such
Indebtedness; and (iii) in the case of any Guarantee by a Credit Party of any
Indebtedness of a Non-Guarantor Subsidiary, solely to the extent that such
Guarantee would be permitted as an Investment pursuant to Section 9.3;
(g)    unsecured intercompany Indebtedness:
(i)    owed by any Credit Party to another Credit Party;
(ii)    owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);
(iii)    owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and
(iv)    owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3(a)(vi);
(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(i)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;


68

--------------------------------------------------------------------------------





(j)    Permitted Unsecured Indebtedness;
(k)    to the extent constituting Indebtedness, obligations in respect of
purchase price adjustments, earn-outs, non-competition agreements, and other
similar arrangements, or other deferred payments of a similar nature,
representing Permitted Acquisition Consideration and incurred in connection with
any Permitted Acquisition; provided that to the extent such purchase price
adjustment or earn-out is subject to a contingency, such purchase price
adjustment or earn-out shall be valued at the amount of reserves, if any,
required under GAAP, and to the extent that the amount payable pursuant to such
purchase price adjustment and earn-out is reflected, or would otherwise be
required to be reflected, on a balance sheet prepared in accordance with GAAP,
it shall be valued at such reflected amount;
(l)    customer advances or deposits received in the ordinary course of
business;
(m)    Indebtedness constituting reimbursement obligations in respect of letters
of credit, bank guarantees, and similar instruments issued for the account of
the Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type referred to in Section 9.2(e), Section 9.2(f) and
Section 9.2(q); provided that upon the drawing of such letters of credit,
presentment of such bank guarantees or similar instruments, or the incurrence of
such Indebtedness, such obligations are reimbursed within thirty (30) days
following such drawing, presentment, or incurrence;
(n)    Indebtedness of any Foreign Subsidiary in an aggregate principal amount
not to exceed $40,000,000, for all such Indebtedness incurred pursuant to this
Section 9.1(n) at any time outstanding;
(o)    Indebtedness representing the financing of insurance premiums owing in
the ordinary course of business; and
(p)    Indebtedness of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $40,000,000, for all such Indebtedness incurred pursuant to this Section
9.1(p) at any time outstanding.
SECTION 9.2Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:


(a)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);
(b)    Liens in existence on the Closing Date and described on Schedule 9.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
9.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
(c)    Liens for taxes, levies, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws): (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired; or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(d)    statutory Liens such as claims or Liens of materialmen, mechanics,
carriers, warehousemen, processors, suppliers, landlords and other similar Liens
for labor, materials, supplies or rentals, and other similar amounts incurred in
the ordinary course of business, which: (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP; and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;
(e)    (i) deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation; and (ii) deposits or pledges in respect of letters of
credit, bank guarantees, or similar instruments that have been posted in the
ordinary course of business of the Borrower or any Subsidiary to support payment
of the items set forth in clause (i) of this Section 9.2(e), in each case, so
long as no foreclosure sale or similar proceeding has been commenced with
respect to any portion of the Collateral on account thereof;


69

--------------------------------------------------------------------------------





(f)    (i) deposits or pledges made in the ordinary course of business to secure
the performance of bids, trade and commercial contracts and leases and the
payment of rent (other than Indebtedness), statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
and (ii) deposits or pledges in respect of letters of credit, bank guarantees,
or similar instruments that have been posted in the ordinary course of business
of the Borrower or any Subsidiary to support payment of the items set forth in
clause (i) of this Section 9.2(f), in each case, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof; provided that the aggregate amount of the
deposits and pledges made pursuant to this Section 9.2(f), shall not exceed
$15,000,000 at any time outstanding;
(g)    encumbrances (i) in the nature of zoning restrictions, easements,
encroachments, and rights or restrictions of record or other similar
encumbrances on the use of real property, which do not materially detract from
the value of such property or materially impair the use thereof in the ordinary
conduct of business of the applicable Person or which are insured over by title
insurance and (ii) such as any zoning, building or similar laws or rights
reserved to or vested in any Governmental Authority;
(h)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(i)    Liens securing Indebtedness permitted under Section 9.1(d); provided
that: (i) such Liens shall be created within one hundred eighty (180) days of
the acquisition, repair, improvement or lease, as applicable, of the related
Property; (ii) such Liens do not at any time encumber any property other than
the Property or Properties financed by such Indebtedness; (iii) the amount of
Indebtedness secured thereby is not increased (except in connection with the
repair or improvement of the Property or Properties securing such Indebtedness);
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property or
Properties at the time of purchase, repair, improvement or lease (as
applicable);
(j)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(k)    Liens on Property: (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition; and
(ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing clauses
(i) and (ii): (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase, or other acquisition; (B)
such Liens are applicable only to specific Property; (C) such Liens are not
“blanket” or all asset Liens; (D) such Liens do not attach to any other Property
of the Borrower or any of its Subsidiaries; and (E) the Indebtedness secured by
such Liens is permitted under Section 9.1(e) of this Agreement;
(l)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction; and (ii) Liens of any depositary bank in connection with
statutory, common law, and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;
(m)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord; and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(n)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any inbound license or lease agreement entered
into by the Borrower or any Subsidiary in the ordinary course of business and
not prohibited by this Agreement;
(o)    any license, sublicense, lease, or sublease granted by the Borrower or
any Subsidiary to third parties in the ordinary course of its business and in
accordance with any applicable terms of the Security Documents which do not: (i)
interfere in any material respect with the ordinary conduct of the business of
the Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Subsidiaries; or (ii) secure any
Indebtedness;
(p)    to the extent constituting Liens, any option or other agreement to
purchase any asset of the Borrower or any of its Subsidiaries, the disposition
of which is expressly permitted under Section 9.5 or otherwise under this
Agreement;


70

--------------------------------------------------------------------------------





(q)    reasonable customary initial deposits and margin deposits to the extent
required by Applicable Law, which secure Indebtedness under Hedge Agreements
permitted under Section 9.1(b); provided that any obligation secured by any
deposit permitted under this Section 9.2(q) shall have been incurred in the
ordinary course of business and not for speculative purposes;
(r)    Liens on assets of Foreign Subsidiaries securing only Indebtedness of
such Foreign Subsidiaries otherwise permitted under Section 9.1(n); provided
that such Liens shall not extend to, or encumber, any assets that constitute
Collateral or the Equity Interests of the Borrower or any of the Subsidiaries
(other than Subsidiaries of the applicable Foreign Subsidiary that are Excluded
Subsidiaries) or prohibit or otherwise restrict the creation or assumption of
any Lien pursuant to this Agreement or any other Loan Documents;
(s)    Liens solely on any cash earnest money deposits or escrow arrangements
made by the Borrower or any Subsidiary in connection with any letter of intent
or purchase or merger agreement for any Acquisition permitted under this
Agreement;
(t)    Liens in the nature of: (i) customary setoff rights in favor of any
counterparty to any Hedge Agreements expressly permitted under this Agreement:
(A) so long as such Hedge Agreements are not secured by any Property of the
Borrower or any Subsidiary except as otherwise permitted by Section 9.2(q) or
Section 9.2(v); or (B) to the extent such Hedge Agreement is a Secured Hedge
Agreement; and (ii) setoff rights granted to third parties pursuant to trade and
other similar contracts with the Borrower or any Subsidiary and limited to
payments owed to the Borrower or any Subsidiary under such contracts that do not
constitute Indebtedness, and such contracts are not secured by any Property of
the Borrower or any Subsidiary;
(u)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof; and
(v)    Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate principal
amount not to exceed $25,000,000, for all such Liens incurred pursuant to this
Section 9.2(v) at any time outstanding
SECTION 9.3Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:


(a)    (i)    Investments existing on the Closing Date in Subsidiaries existing
on the Closing Date;
(ii)    Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3;
(iii)    Investments made after the Closing Date by any Credit Party in any
other Credit Party;
(iv)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any other Non-Guarantor Subsidiary;
(v)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any Credit Party; and
(vi)    Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount not to exceed $30,000,000, for
all such Investments made pursuant to this Section 9.3(g)(vi) at any time
outstanding, less the amount of any Permitted Acquisitions made pursuant to
Section 9.3(g)(ii) (provided that any Investments in the form of loans or
advances made by any Credit Party to any Non-Guarantor Subsidiary pursuant to
this clause (vi) shall be evidenced by a demand note in form and substance
reasonably satisfactory to the Administrative Agent and shall be pledged and
delivered to the Administrative Agent pursuant to the Security Documents);


71

--------------------------------------------------------------------------------





(b)    Investments in cash and Cash Equivalents;
(c)    Investments by the Borrower or any of its Subsidiaries consisting of
Capital Expenditures permitted by this Agreement;
(d)    deposits made in the ordinary course of business to secure the
performance of leases, the payment of rent or other obligations as permitted by
Section 9.2;
(e)    Hedge Agreements permitted pursuant to Section 9.1;
(f)    purchases of assets in the ordinary course of business;
(g)    Investments by the Borrower or any Subsidiary thereof in the form of
i.Permitted Acquisitions to the extent that any Person or Property acquired in
such Acquisition becomes a part of the Borrower or a Subsidiary Guarantor or
becomes (whether or not such Person is a Wholly-Owned Subsidiary) a Subsidiary
Guarantor in the manner contemplated by Section 8.14; and
ii.Permitted Acquisitions to the extent that any Person or Property acquired in
such Acquisition does not become a Subsidiary Guarantor or a part of a
Subsidiary Guarantor in an aggregate amount at any time outstanding not to
exceed (A) $30,000,000 less (B) the amount of outstanding Investments made
pursuant to Section 9.3(a)(vi).


(h)    Investments in the form of travel advances and relocation and other loans
and advances to employees for reasonable and customary business-related travel,
entertainment, relocation, and analogous ordinary business purposes, and payroll
advances in connection with changes in payroll systems and other advances of
payroll payments to employees, in each case in the ordinary course of business;
(i)    Investments consisting of loans to employees to finance the purchase of
Equity Interests (other than Disqualified Equity Interests) of the Borrower
pursuant to employee stock purchase plans or agreements approved by the
Borrower’s board of directors in an aggregate principal amount not to exceed
$1,000,000 outstanding at any time (determined without regard to any write-downs
or write-offs of such loans);
(j)    Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;
(k)    Guaranty Obligations permitted pursuant to Section 9.1 in respect of (A)
Indebtedness of Credit Parties and (B) other obligations of Credit Parties not
prohibited by this Agreement, (ii) Guaranty Obligations permitted pursuant to
Section 9.1 in respect of (A) Indebtedness of Non-Guarantor Subsidiaries and (B)
other obligations of Non-Guarantor Subsidiaries not prohibited by this Agreement
(other than obligations of the type described in clause (iii) below); provided
that Guaranty Obligations incurred after the Closing Date by Credit Parties in
respect of obligations of Non-Guarantor Subsidiaries pursuant to this Section
9.3(k)(ii) shall not exceed in the aggregate at the time any such Guaranty
Obligation is incurred, an amount equal to, at any time outstanding, $20,000,000
and (iii) Guaranty Obligations of Credit Parties permitted pursuant to Section
9.1 in respect of obligations of Non-Guarantor Subsidiaries under Secured Cash
Management Agreements and Secured Hedge Agreements in an aggregate principal
amount not to exceed $20,000,000 at any time;
(l)    Investments consisting of extensions of credit to the customers of the
Borrower or of any of its Subsidiaries in the nature of accounts receivable,
prepaid royalties, or notes receivable, arising from the grant of trade credit
or licensing activities of the Borrower or such Subsidiary, in each case in the
ordinary course of business;
(m)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
litigation, delinquent obligations of, and other disputes with, customers,
suppliers or other Persons arising in the ordinary course of business (including
Investments received upon foreclosure of any secured customer leases or
licenses);
(n)    Investments consisting of leases of goods and inventory and related
licenses to customers in the ordinary course of business;
(o)    joint venture, corporate collaborations, or strategic alliances in the
ordinary course of the Borrower’s or a Subsidiary’s business consisting of the
licensing of technology, the development of technology or the providing of
technical


72

--------------------------------------------------------------------------------





support; provided that: (i) such joint ventures, collaborations and alliances do
not interfere in any material respect with the ordinary conduct of the business
of the Borrower or its Subsidiaries or result in a material diminution in the
value of the Collateral as security for the Obligations (other than by virtue of
any assets invested pursuant to such Investment ceasing to be Collateral); (ii)
obligations under such joint ventures, collaborations and alliances are not
secured by any Property of the Borrower or any Subsidiary of any such joint
venture, collaboration or alliance; and (iii) any Investments made by the
Borrower or any Subsidiary in connection with such joint ventures,
collaborations and alliances shall not exceed, at any time outstanding,
$35,000,000 in the aggregate, for all such Investments made pursuant to this
Section 9.3(o)(iii);
(p)    non-cash consideration received in connection with Asset Dispositions
expressly permitted by Section 9.5; and
(q)    Investments not otherwise permitted pursuant to this Section 9.3 in an
amount equal to the lesser of (i) an amount such that the Consolidated Total
Leverage Ratio on a Pro Forma Basis would not be greater than 2.00 to 1.00, and
(ii) $30,000.000 in the aggregate in any Fiscal Year; provided that, in each
case, immediately before and immediately after giving pro forma effect to any
such Investments incurred in connection therewith, no Default or Event of
Default shall have occurred and be continuing.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 9.4Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:


(a)    (i) any Subsidiary of the Borrower may be merged, amalgamated, or
consolidated with or into, or be dissolved or liquidated into, the Borrower
(provided that the Borrower shall be the continuing or surviving entity); or
(ii) any Subsidiary of the Borrower may be merged, amalgamated, or consolidated
with or into, or be dissolved or liquidated into, any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
entity or substantially concurrently with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 8.14 in connection therewith);
(b)     (i) any Non-Guarantor Subsidiary may be merged, amalgamated or
consolidated with or into, or be dissolved or liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be dissolved or liquidated into, any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower, any Subsidiary Guarantor, or any Subsidiary that will become a
Subsidiary Guarantor substantially concurrently with such transaction; provided
that, with respect to any such disposition by any Non-Guarantor Subsidiary, the
consideration for such disposition shall not exceed the fair value of such
assets (as determined in good faith by the Borrower);
(d)    any Non-Guarantor Subsidiary may dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution, winding up or otherwise) to
any other Non-Guarantor Subsidiary;
(e)    any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided that: (i) in the
case of any merger involving a Wholly-Owned Subsidiary that is a Subsidiary
Guarantor, a Subsidiary Guarantor shall be the continuing or surviving Person;
or (ii) in the case of any merger involving a Wholly-Owned Subsidiary that is
not a Subsidiary Guarantor, in connection with such transaction, the continuing
or surviving Person shall become a Subsidiary Guarantor to the extent required
under, and within the time periods set forth in, Section 8.14, with which the
Borrower shall comply in connection with such transaction;
(f)    any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 9.3(g); provided that: (i) in the case of a merger involving the
Borrower, the continuing or surviving Person shall be the Borrower; (ii) except
as set forth in clause (i), in the case of a merger involving a Subsidiary
Guarantor, the continuing or surviving Person shall be a Subsidiary Guarantor;
and (iii) except as set forth in


73

--------------------------------------------------------------------------------





clause (i) and (ii), in the case of a merger involving a Wholly-Owned Subsidiary
of the Borrower, the continuing or surviving Person shall be a Wholly-Owned
Subsidiary of the Borrower, and to the extent required by, and within the time
periods set forth in, Section 8.14, the Borrower shall cause such Wholly-Owned
Subsidiary to become a Subsidiary Guarantor and to comply with all other
requirements set forth in Section 8.14; and
(g)    any Subsidiary may merge into any other Person in connection with an
Asset Disposition permitted under Section 9.5(l).
SECTION 9.5Asset Dispositions. Make any Asset Disposition except:


(a)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Borrower or any of its Subsidiaries;
(b)    Asset Dispositions in the ordinary course of business consisting of the
abandonment, cancellation, non-renewal, or discontinuance of the use or
maintenance of intellectual property or rights relating thereto that: (i) in the
reasonable good faith determination of the Borrower, are uneconomical,
negligible, obsolete, or otherwise not material in the conduct of its business;
and (ii) not materially disadvantageous to the rights or remedies of the Lenders
(it being understood and agreed that no intellectual property or rights relating
thereto that are material or necessary to the operation of the business of the
Borrower and its Subsidiaries, taken as a whole, may be disposed of in reliance
on this clause);
(c)    non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
(d)    customer leases and other leases, subleases, licenses, or sublicenses of
real or personal property granted by the Borrower or any of its Subsidiaries to
others, in each case, in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the business of
the Borrower or any of its Subsidiaries;
(e)    Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 2.4(d) are complied with in connection
therewith;
(f)    Assets Dispositions in connection with transactions permitted by Section
9.4 (other than Section 9.4(g));
(g)    Asset Dispositions of Property to the extent that: (i) such Property is
exchanged for, or credited against the purchase price of, replacement Property;
or (ii) the Net Cash Proceeds of such Asset Disposition are promptly applied to
the purchase price of such replacement Property;
(h)    (i) surrender or waiver of contractual rights or the settlement or waiver
of contractual or litigation claims; and (ii) the sale, license or other
transfer of intellectual property rights in connection with the settlement or
waiver of contractual or litigation claims; provided that such sale, license or
transfer does not materially interfere with the business of the Borrower and its
Subsidiaries, taken as a whole;
(i)    termination of licenses, leases, and other contractual rights in the
ordinary course of business, which does not materially interfere with the
conduct of business of the Borrower and its Subsidiaries and is not materially
disadvantageous to the rights or remedies of the Lenders;
(j)    to the extent such Asset Disposition constitutes a Lien, the grant of
Permitted Liens;
(k)    to the extent such Asset Disposition constitutes an Investment,
transactions permitted pursuant to Section 9.3;
(l)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that: (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition; (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash (for the avoidance of doubt, the aggregate
consideration received in connection with such Asset Disposition shall not, for
purposes of determining the cash component of consideration, include any
consideration arising from the assumption of any liabilities); and (iii) the
aggregate fair market value of all property disposed of in reliance on this
clause (l) shall not exceed $50,000,000 in any Fiscal Year;


74

--------------------------------------------------------------------------------





(m)    any involuntary loss, damage or destruction of property or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property; and
(n)    sales, leases or other dispositions of any assets of the Borrower or any
of its Subsidiaries determined by the management of the Borrower or such
Subsidiary to be no longer useful or necessary in the operation of the business
of the Borrower or such Subsidiary.
SECTION 9.6Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution (whether in cash, securities or other property),
on account of, or purchase, redeem, retire, or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement, or other acquisition of, any class of Equity
Interests of any Credit Party or any Subsidiary thereof, or make any
distribution of cash, property, or assets to the holders of shares of any Equity
Interests of any Credit Party or any Subsidiary thereof or make any Qualified
Earn-Out Payments or any voluntary or optional payment or prepayment of
principal of, or redemption, purchase, retirement, defeasance (including in
substance or legal defeasance), of any Permitted Unsecured Indebtedness (all of
the foregoing, the “Restricted Payments”); provided that:


(a)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower or any of its Subsidiaries may pay
dividends in the form of shares of its own Qualified Equity Interests;
(b)    any Subsidiary of the Borrower may pay cash dividends to the Borrower or
any Subsidiary Guarantor (and, if applicable, to other holders of its
outstanding Qualified Equity Interests on a pro rata basis);
(c)    any Non-Guarantor Subsidiary may make Restricted Payments to any other
Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis);
(d)    repurchases of Equity Interests in the Borrower deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
(e)    the Borrower may make payments made or expected to be made by the
Borrower in respect of withholding or similar Taxes payable by any future,
present, or former employee, director, manager, or consultant, and any
repurchases of Equity Interests in consideration of such payments, including
deemed repurchases in connection with the exercise of stock options or the
vesting of restricted stock;
(f)    the Borrower may make cash payments in lieu of fractional shares in
connection with the exercise of warrants, options, or other securities,
convertible or exchangeable for Equity Interests of the Borrower;
(g)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may make: Restricted Payments in an
unlimited amount; provided that on a Pro Forma Basis immediately after giving
effect to such Restricted Payments (x) the Borrower is in compliance with the
financial covenants set forth in Section 9.13 and (y) the unfunded Revolving
Credit Commitments available to be drawn shall be equal to or exceed 20% of the
original Revolving Credit Commitments as of the Closing Date;
(h)    the Borrower may make Qualified Earn-Out Payments, subject to compliance,
on a Pro Forma Basis, with the financial covenants set forth in Section 9.13;
    (i)    the Borrower may make refinancings, renewals, extensions or exchanges
of any Permitted Unsecured Indebtedness permitted by Section 9.1(j) with
Permitted Unsecured Indebtedness permitted by Section 9.1(j);
(j)    the Borrower may make payments and prepayments of any Permitted Unsecured
Indebtedness made solely with the proceeds of Qualified Equity Interests;
(k)    the Borrower may make conversion or exchange of any Permitted Unsecured
Indebtedness into or for Qualified Equity Interests; and
(l)    the Borrower may make payments of interest, expenses, and indemnities in
respect of Permitted Unsecured Indebtedness incurred under Section 9.1(j).




75

--------------------------------------------------------------------------------





SECTION 9.7Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with: (x) any officer, director, holder of
10% or more of any Equity Interests in, or other Affiliate of, the Borrower or
any of its Subsidiaries; or (y) any Affiliate of any such officer, director or
holder, other than:


(a)    transactions permitted by Section 9.6;
(b)    transactions existing on the Closing Date and described on Schedule 9.7;
(c)    transactions among Credit Parties and their Wholly-Owned Subsidiaries;
(d)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;
(e)    employment, severance, and other similar compensation arrangements
(including equity incentive plans and employee benefit plans and arrangements)
with their respective directors, officers, and employees in the ordinary course
of business; and
(f)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.
SECTION 9.8Accounting Changes; Organizational Documents.


a.(i) Change its Fiscal Year end (other than in the case of any Subsidiary, to
conform such Subsidiary’s Fiscal Year end to that of the Borrower); or (ii) make
(without the consent of the Administrative Agent) any material change in its
accounting treatment and reporting practices except as permitted or required by
GAAP.


b.Amend, modify, or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify, or change its
bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.


SECTION 9.9Modifications of Permitted Unsecured Indebtedness.


Amend, modify, waive, or supplement (or permit the modification, amendment,
waiver, or supplement of) any of the terms or provisions of any Permitted
Unsecured Indebtedness in a manner that would cause such Indebtedness to no
longer constitute Permitted Unsecured Indebtedness under the definition thereof.


SECTION 9.10No Further Negative Pledges; Restrictive Agreements.


a.Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien to secure the Secured
Obligations upon its properties or assets, whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except: (i) pursuant to this Agreement and
the other Loan Documents; (ii) pursuant to any agreement, document, or
instrument governing Indebtedness incurred pursuant to Section 9.1(d) (provided
that any such restriction contained therein relates only to the asset or assets
financed thereby); (iii) pursuant to any agreement, document, or instrument
governing Indebtedness incurred pursuant to Section 9.1(n) (provided that any
such restriction contained therein relates only to the assets of the Foreign
Subsidiary incurring such Indebtedness); (iv) customary restrictions contained
in the organizational documents of any Non-Guarantor Subsidiary as of the
Closing Date and, solely to the extent required by Applicable Law, any other
customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary; (v) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 9.3(n) and applicable solely to such joint venture and customary
restrictions on the transfer of Equity Interests in any Person that is not a
Subsidiary; (vi) customary provisions restricting assignment of any lease,
license, and other agreement entered into in the ordinary course of business;
(vii) customary restrictions in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien); (viii) pursuant to any agreement, document, or instrument
of any Subsidiary imposing restrictions or requirements with respect to any
Property in existence at the time such Subsidiary or Property was acquired, so
long as such restrictions or requirements are not entered into in contemplation
of such Person becoming a Subsidiary or the acquisition of such Property


76

--------------------------------------------------------------------------------





(and any amendment, modification, or extension thereof that does not expand the
scope of any such restriction or requirement and is not more adverse to the
rights or interests of the Lenders than such restriction or requirement in
effect prior to such amendment, modification, or extension); and (ix) customary
restrictions and conditions contained in an agreement related to the sale or
other disposition of any Property (to the extent such sale or other disposition
is permitted pursuant to Section 9.5) that limit the transfer of such Property
pending the consummation of such sale or disposition, solely as to Property
being sold or disposed of.


b.Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to: (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits; (ii) pay any
Indebtedness or other obligation owed to any Credit Party; or (iii) make loans
or advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of: (A) this Agreement and the other
Loan Documents; (B) Applicable Law; (C) Indebtedness permitted under
Section 9.1(n) (provided that any such restriction and encumbrance contained
therein relates only to the Foreign Subsidiary incurring such Indebtedness); (D)
customary restrictions and conditions contained in an agreement related to the
sale or other disposition of any Property (to the extent such sale or other
disposition is permitted pursuant to Section 9.5) that limit the transfer of
such Property pending the consummation of such sale or disposition, solely as to
Property being sold or disposed of; (E) any restrictions or encumbrances imposed
on any Person prior to the date such Person becomes a Subsidiary, so long as
such restrictions or encumbrances were not entered into in contemplation of such
Person becoming a Subsidiary (and any amendment, modification, or extension
thereof that does not expand the scope of any such restriction or encumbrance
and is not more adverse to the rights or interests of the Lenders than such
restriction or encumbrance in effect prior to such amendment, modification, or
extension); and (F) in the case of any Subsidiary that is not a Wholly-Owned
Subsidiary, restrictions and conditions imposed by its articles or certificate
of incorporation or formation, bylaws or operating agreement (or other
equivalent organizational documents) or any related joint venture or similar
agreements; provided that such restrictions and conditions apply only to such
Subsidiary and to the Equity Interests of such Subsidiary.


c.Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to: (i) sell, lease or transfer any of its properties or
assets to any Credit Party; or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of: (A) this Agreement and the other Loan Documents;
(B) Applicable Law; (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith); (D) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(n) (provided that any such restriction
contained therein relates only to the Foreign Subsidiary incurring such
Indebtedness and its assets); (E) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien); (F) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary (and any amendment, modification, or extension thereof that does not
expand the scope of any such restriction or encumbrance and is not more adverse
to the rights or interests of the Lenders than such restriction or encumbrance
in effect prior to such amendment, modification, or extension); (G) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 9.5) that limit the transfer
of such Property pending the consummation of such sale; (H) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto; (I) customary provisions restricting
assignment of any lease, sublease, license, sublicense or other agreement; and
(J) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 9.3(o) and
applicable solely to such joint venture and customary restrictions on the
transfer of Equity Interests in any Person that is not a Subsidiary.


Notwithstanding the foregoing, the Borrower and its Domestic Subsidiaries shall
not grant any Person, or suffer to exist, control over any Deposit Accounts or
Securities Accounts (within the meaning of UCC 9-104(a)(2) or UCC 9-106(a)),
other than: (I) pursuant to Control Agreements entered into pursuant to
Section 11 of the Collateral Agreement; or (II) in connection with Liens
permitted pursuant to Section 9.2(e), Section 9.2(f), Section 9.2(q), and
Section 9.2(s), limited solely to deposits, pledges, and escrow arrangements so
permitted.
SECTION 9.11Nature of Business. Engage in any business other than the business
conducted by the Borrower and its Subsidiaries as of the Closing Date and
business activities reasonably related, incidental, complementary, or ancillary
thereto.




77

--------------------------------------------------------------------------------





SECTION 9.12Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired: (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party; or (b)
which any Credit Party or any Subsidiary of a Credit Party intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease; provided that the Borrower and its Subsidiaries may become
liable as lessee, guarantor or other surety with respect to a new lease that
would otherwise be prohibited by this Section 9.12 to the extent that (A) such
lease, if a Capital Lease, is permitted by Section 9.1, (B) the sale of such
asset is permitted by Section 9.5, (C) the consideration received shall be at
least equal to the fair market value of the property sold and (D) the aggregate
amount of assets sold pursuant to all such transactions made under this
subsection shall not exceed $30,000,000 during the term of this Agreement.


SECTION 9.13Financial Covenants.


a.Consolidated Total Leverage Ratio. As of the last day of any fiscal quarter
commencing with the last day of the fiscal quarter during which the Closing Date
occurs, permit the Consolidated Total Leverage Ratio to be greater than 3.00 to
1.00.


b.Consolidated Fixed Charge Coverage Ratio. As of the last day of any fiscal
quarter commencing with the last day of the first quarter during which the
Closing Date occurs, permit the Consolidated Fixed Charge Coverage Ratio to be
less 2.00 to 1.00.


SECTION 9.14Disposal of Subsidiary Interests. Permit any Subsidiary Guarantor to
be a non-Wholly-Owned Subsidiary except (a) as required under Applicable Law or
(b) as a result of or in connection with a dissolution, merger, amalgamation,
consolidation, or disposition permitted by Section 9.4 or Section 9.5.


ARTICLE X


DEFAULT AND REMEDIES


SECTION 10.1Events of Default. Each of the following shall constitute an Event
of Default:


(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
(b)    Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation and such default shall continue for a
period of five (5) Business Days.
(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
notice, certificate, or instrument delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any notice, certificate, or instrument delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.
(d)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(a), 8.4, 8.13,
8.14, 8.16, or Article IX.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition, or agreement contained in this Agreement
(other than as specifically provided for in this Section) or any other Loan
Document, and such default shall continue for a period of thirty (30) days after
the earlier of: (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower; and (ii) a Responsible Officer of any Credit Party
having obtained knowledge thereof.


78

--------------------------------------------------------------------------------





(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall: (i) default in the payment of any Indebtedness (other than the Loans,
intercompany Indebtedness solely between or among the Borrower and its
Wholly-Owned Subsidiaries, or any Reimbursement Obligation) the aggregate
principal amount (including undrawn committed or available amounts), or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, intercompany
Indebtedness solely between or among the Borrower and its Wholly-Owned
Subsidiaries, or any Reimbursement Obligation) the aggregate principal amount
(including undrawn committed or available amounts), or with respect to any Hedge
Agreement, the Hedge Termination Value, of which is in excess of the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such Indebtedness to become due, or required to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity (any applicable
grace period having expired), provided that this clause (f)(ii) shall not apply
to: (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or (B) the satisfaction of a condition to conversion of any
convertible notes constituting Permitted Unsecured Indebtedness permitted to be
incurred under this Agreement or any settlement of any such conversion permitted
hereunder.
(g)    Change in Control. Any Change in Control shall occur.
(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws;
(ii) file a petition seeking to take advantage of any Debtor Relief Laws;
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking: (i) relief under any Debtor Relief Laws; or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Credit Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.
(j)    Failure of Agreements. Any material provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall, or shall be
asserted by any Credit Party or any Subsidiary, for any reason cease to create a
valid and perfected first priority Lien (subject to Permitted Liens) on, or
security interest in, any of the Collateral with a fair market value,
individually or in the aggregate, in excess of $10,000,000 (except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Security Documents), in each
case other than in accordance with the express terms hereof or thereof.
(k)    ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount; (ii) a Termination Event; or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.
(l)    Judgment. (i) One or more judgments, orders or decrees shall be entered
against any Credit Party or any Subsidiary thereof by any court; (ii) such
judgments, orders or decrees are for the payment of money, individually or in
the aggregate (net of any amounts paid or fully covered (A) by independent third
party insurance as to which the relevant insurance company does not dispute
coverage or (B) by the indemnity obligations of Pfizer, Inc. under the Hospira
Acquisition Agreement), equal to or in excess of $50,000,000; and (iii) (A) such
judgment, order or decree is not discharged, satisfied, vacated or appealed
within sixty (60) days from the date of entry thereof or (B) there shall be any
period of sixty (60)


79

--------------------------------------------------------------------------------





consecutive days during which a stay of enforcement of any such judgment or
order, by reason of pending appeal or otherwise, shall not be in effect.    
SECTION 10.2Remedies. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower:


(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to 102% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.4. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and the Discharge of the Secured
Obligations has occurred, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.
(c)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3Rights and Remedies Cumulative; Non-Waiver; etc.


a.The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.


b.Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit:
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents; (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents; (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6); or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then: (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2;
and (ii) in addition to the matters set


80

--------------------------------------------------------------------------------





forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 5.6, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.


SECTION 10.4Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, Reimbursement Obligations, Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after the Discharge of the Secured Obligations, to
the Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Borrower or the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XI for itself and its Affiliates as if a “Lender” party hereto.
SECTION 10.5Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Section 3.3, Section 5.3 and Section 12.3) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


81

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
3.3, Section 5.3 and Section 12.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to, or accept or adopt on behalf of any Lender or any
Issuing Lender, any plan of reorganization, arrangement or adjustment affecting
the Secured Obligations or the rights of any Lender or any Issuing Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Lender or in any such proceeding.
SECTION 10.6Credit Bidding.


a.The Administrative Agent, on behalf of itself and the Secured Parties and at
the direction of the Required Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. Such credit bid or purchase may be completed through one or
more acquisition vehicles formed by the Administrative Agent to make such credit
bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for Equity Interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party).


b.Each Lender hereby agrees, on behalf of itself and each of its Affiliates that
is a Secured Party, that, except as otherwise provided in any Loan Document or
with the written consent of the Administrative Agent and the Required Lenders,
it will not take any enforcement action, accelerate obligations under any of the
Loan Documents, or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.
ARTICLE XI


THE ADMINISTRATIVE AGENT


SECTION 11.1Appointment and Authority.


a.Each of the Lenders and each Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


b.The Administrative Agent shall also act as the collateral agent under the Loan
Documents (the “Collateral Agent”), and each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and the Issuing
Lenders hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and such Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI


82

--------------------------------------------------------------------------------





and XII (including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


SECTION 11.2Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


SECTION 11.3Exculpatory Provisions.


a.The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
i.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;


ii.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


iii.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


b.The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.


c.The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into: (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to Section
3.9); (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, the creation, perfection or priority of any Lien
purported to be created by the Security Documents or the value or the
sufficiency of any Collateral, (v) the satisfaction of any condition set forth
in Article VI or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; or (vi) the
utilization of any Issuing Lender’s L/C Commitment (it being understood and
agreed that each Issuing Lender shall monitor compliance with its own L/C
Commitment without any further action by the Administrative Agent).


d.The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor, or enforce compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not: (i) be
obligated to ascertain, monitor, or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution;
or (y) have any liability


83

--------------------------------------------------------------------------------





with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.


SECTION 11.4Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


SECTION 11.5Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.


SECTION 11.6Resignation of Administrative Agent.


a.The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
or a Disqualified Institution. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


b.If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


c.With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed


84

--------------------------------------------------------------------------------





between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.


d.Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder: (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender;
(ii) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents; and (iii) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


SECTION 11.7Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 11.8No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.


SECTION 11.9Collateral and Guaranty Matters.


a.Each of the Lenders (including in its or any of its Affiliate’s capacities as
a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:


i.to release any Lien on any Collateral granted to or held by the Administrative
Agent, for the ratable benefit of the Secured Parties, under any Loan Document:
(A) upon the Discharge of the Secured Obligations; (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents; or (C) if
approved, authorized or ratified in writing in accordance with Section 12.2;


ii.to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
by Section 9.2 to the extent required pursuant to the documentation governing
such lien; and


iii.to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9.
b.The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


SECTION 11.10Secured Hedge Agreements and Secured Cash Management Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4 or
any Collateral by virtue of the provisions hereof or of any


85

--------------------------------------------------------------------------------





Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.


ARTICLE XII


MISCELLANEOUS


SECTION 12.1Notices.


a.Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:


If to the Borrower:
ICU Medical, Inc.
951 Calle Amanecer
San Clemente, CA 92673
Attention of:    Scott Lamb
Telephone No.:    949-366-4227
Facsimile No.:    949-366-3535
E-mail:    slamb@icumed.com


With a copy to:
ICU Medical, Inc.
951 Calle Amanecer
San Clemente, CA 92673
Attention of:    General Counsel
Telephone No.:    949-366-3553
Facsimile No.:    949-366-3535
E-mail:    notice@icumed.com
With a copy (which shall not constitute notice) to:
Baker & McKenzie LLP
300 East Randolph Street, Suite 5000
Chicago, IL 60601
Attention of:    David Malliband
Telephone No.:    312-861-8695
E-mail:    David.Malliband@bakermckenzie.com
If to Wells Fargo as Administrative Agent:
Wells Fargo Bank, National Association
MAC 01109-019
1525 W. W.T. Harris Blvd.


86

--------------------------------------------------------------------------------





Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: 704-590-2723
Facsimile No.: 704-715-0017


If to any Lender:
To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
b.Electronic Communications. Notices and other communications to the Lenders and
the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes: (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.


c.Administrative Agent’s Office. The Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.


d.Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.


e.Platform.


(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform. The
Borrower acknowledges and agrees that the DQ List shall be deemed suitable for
posting and may be posted by the Administrative Agent on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability


87

--------------------------------------------------------------------------------





to any Credit Party, any Lender, the Issuing Lender or any other Person for
indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).
SECTION 12.2Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
and delivered to the Administrative Agent (or by the Administrative Agent with
the consent of the Required Lenders) and, in the case of an amendment, signed by
the Borrower; provided that no amendment, waiver or consent shall:


(a)    without the prior written consent of the Required Lenders, amend, modify
or waive (i) Section 6.2 or any other provision of this Agreement if the effect
of such amendment, modification or waiver is to require the Revolving Credit
Lenders (pursuant to, in the case of any such amendment to a provision hereof
other than Section 6.2, any substantially concurrent request by the Borrower for
a borrowing of Revolving Credit Loans) to make Revolving Credit Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swingline Commitment or (iii) the amount of the L/C Sublimit;
(b)    increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Section 6.2 or the waiver of any
Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender);
(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment (it being understood that a waiver of a mandatory
prepayment under Section 2.4(d) shall only require consent of the Required
Lenders and a waiver of a Lender’s ratable portion of any prepayment under
Section 2.4(d) shall only require consent of such Lender) of principal,
interest, fees or other amounts due to the Lenders (or any of them), or any
scheduled or mandatory reduction of the Revolving Credit Commitment, hereunder
or under any other Loan Document, in each case without the written consent of
each Lender directly and adversely affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iv) and (viii) of the
proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Margin that would result in a reduction of
any interest rate on any Loan or in any fee payable hereunder, without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in Section
5.1(b) during the continuance of an Event of Default;
(e)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;
(f)    change Section 2.4(d) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
(f)    except as otherwise permitted by this Section 12.2, change any provision
of this Section or reduce the percentages specified in the definition of
“Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;
(g)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
(h)    release: (i) all or substantially all of the Subsidiary Guarantors; or
(ii) Subsidiary Guarantors comprising all or substantially all of the value of
the credit support for the Secured Obligations, in any case, from the Guaranty
Agreement (other than as authorized in Section 11.9), without the written
consent of each Lender; or
(i)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;


88

--------------------------------------------------------------------------------





provided further, that: (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver; (vi) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class or Series (but not the Lenders holding Loans
or Commitments of any other Class or Series) may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class or Series, as applicable, of Lenders that
would be required to consent thereto under this Section if such Class or Series,
as applicable, of Lenders were the only Class or Series, as applicable, of
Lenders hereunder at the time; (vii) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Loan Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error, ambiguity, defect
or inconsistency or omission of a technical or immaterial nature in any such
provision; and (viii) Wells Fargo may, without the consent of any Lender, enter
into amendments or modifications to this Agreement or any of the other Loan
Documents or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 5.8(c) in accordance with the terms of
Section 5.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender and
(B) any amendment, waiver or consent hereunder which requires the consent of all
Lenders or each affected Lender that by its terms affects any such Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender. Notwithstanding anything in this
Agreement to the contrary, each Lender hereby irrevocably authorizes the
Administrative Agent on its behalf, and without further consent, to enter into
amendments or modifications to this Agreement (including, without limitation,
amendments to this Section 12.2) or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 5.13 and Section 5.16
(including, without limitation, as applicable, (1) to permit the Incremental
Revolving Credit Increases to share ratably in the benefits of this Agreement
and the other Loan Documents, and (2) to include the Incremental Revolving
Credit Increase or outstanding Incremental Revolving Credit Increase in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto; provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.


SECTION 12.3Expenses; Indemnity.


a.Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay: (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of outside counsel for
the Administrative Agent, but only with respect to one primary counsel and, if
reasonably necessary, one local counsel in each relevant jurisdiction and one
specialty counsel with respect to each relevant specialty), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit, or any demand for payment thereunder; and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the reasonable and documented
fees, charges and disbursements of any outside counsel for the Administrative
Agent, any Lender or any Issuing Lender, but only with respect to one primary
counsel for the Administrative Agent, Lenders and any Issuing Lenders (taken as
a whole) and, if reasonably necessary, one local counsel for the Administrative
Agent, Lenders and any Issuing Lenders (taken as a whole) in each relevant
jurisdiction and one specialty counsel for the Administrative Agent, Lenders and
any Issuing Lenders (taken as a whole) with respect to each relevant specialty,
and, in the case of an actual or perceived conflict of interest, one additional
primary counsel, one additional local counsel in each relevant jurisdiction, and
one additional specialty counsel with respect to each relevant specialty, in
each case for each group of similarly situated affected Persons taken as a
whole), in connection with the enforcement or protection of its rights: (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section; or (B) in connection with the Loans made or


89

--------------------------------------------------------------------------------





Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


b.Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities, consultant fees, and other related expenses (including the
reasonable and documented fees, charges and disbursements of outside counsel,
but only with respect to one primary counsel for all Indemnitees (taken as a
whole) and, if reasonably necessary, one local counsel for all Indemnitees
(taken as a whole) in each relevant jurisdiction and one specialty counsel for
all Indemnitees (taken as a whole) with respect to each relevant specialty, and,
in the case of an actual or perceived conflict of interest, one additional
primary counsel, one additional local counsel in each relevant jurisdiction, and
one additional specialty counsel with respect to each relevant specialty, in
each case for each group of similarly situated affected Indemnitees taken as a
whole), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Credit Party), arising out of, in
connection with, or as a result of: (i) the execution, enforcement or delivery
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including, without limitation, the
Transactions); (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit and any failure by the Borrower to repay any amounts owned under the
Loan Documents in an Applicable Currency in such currency); (iii) any actual or
alleged presence or Release of Hazardous Materials at, on, under or from any
property owned or operated at any time by any Credit Party or any Subsidiary
thereof, or any Environmental Claim or other liability under Environmental Laws
related in any way to any Credit Party or any Subsidiary; (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto; or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses: (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee;
(B) result from a material breach of such Indemnitee’s obligations under this
Agreement or under any other Loan Document as determined by a court of competent
jurisdiction by final and nonappealable judgment; or (C) any disputes solely
among the Indemnitees (other than disputes involving claims against the
Arranger, Administrative Agent, or any similar Person in its respective capacity
as such) that do not arise from any act or omission of the Borrower or any of
its Affiliates. This Section 12.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim, and which Taxes have been determined pursuant to Section 1313 of
the Code.


c.Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under clause (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided further that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.




90

--------------------------------------------------------------------------------





d.Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, (i) the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof and (ii) the Administrative Agent, the
Swingline Lender, each Issuing Lender and each Lender shall not assert, and
hereby waives, any claim against any Credit Party or any Subsidiary or any
Affiliate thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct and actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.


e.Payments. All amounts due under this Section shall be payable promptly after
demand therefor.


f.Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


SECTION 12.4Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff:
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders; and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


SECTION 12.5Governing Law; Jurisdiction, Etc.
 
a.Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.


b.Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York siting in New York
County, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State


91

--------------------------------------------------------------------------------





court or, to the fullest extent permitted by Applicable Law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.


c.Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


d.Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.


SECTION 12.6Waiver of Jury Trial.


a.EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO: (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 12.7Reversal of Payments. To the extent any Credit Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.




SECTION 12.8Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.


SECTION 12.9Successors and Assigns; Participations.


a.Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except: (i) to an Eligible Assignee in
accordance with the provisions of clause (b) of this Section; (ii) by way of
participation in accordance with the provisions of clause (d) of this Section;
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (e) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section, and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.




92

--------------------------------------------------------------------------------





b.Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:


i.Minimum Amounts.


1.in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in clause (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and


2.in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitments (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 in the case of any assignment in
respect of the Revolving Credit Facility, unless each of the Administrative
Agent and, so long as no an Event of Default under Sections 10.1(a), 10.1(b),
10.1(h) or 10.1(i) has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have given its consent ten (10)
Business Days after the date written notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower prior to such tenth (10th) Business Day;


ii.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate classes on a non-pro-rata
basis;


iii.Required Consents. No consent shall be required for any assignment except to
the extent required by clause (b)(i)(B) of this Section and, in addition:


1.the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless: (x) an Event of Default under Sections
10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is continuing at the time
of such assignment; (y) such assignment is to a Lender, an Affiliate of a
Lender, or an Approved Fund; or (z) the assignment is made in connection with
the primary syndication of the Credit Facility and during the period commencing
on the Closing Date and ending on the date that is ninety (90) days following
the Closing Date (provided that such assignees are not Disqualified Institutions
(unless an Event of Default under Sections 10.1(h) or (i) has occurred and is
continuing) and are determined in consultation with the Borrower and the
Arranger); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;


2.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender, or an Approved
Fund with respect to such Lender; and


3.the consents of the Issuing Lenders and the Swingline Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.


iv.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that:
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender; and (B) the
Administrative Agent may, in its sole discretion, elect to


93

--------------------------------------------------------------------------------





waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


v.No Assignment to Certain Persons. No such assignment shall be made to: (A) the
Borrower or any of its Subsidiaries or Affiliates; or (B) any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).


vi.No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).


vii.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested from, but not funded by,
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to: (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lenders, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon); and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Credit Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this clause, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto), but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d) of this Section (other than
a purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void.)
c.Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.


d.Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person), or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that: (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such


94

--------------------------------------------------------------------------------





Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.3(c)
with respect to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section; provided that such
Participant: (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 5.10 or 5.11, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.
Each participation sold by a Lender shall be issued and maintained at all times
in “registered form” as that term is defined in Section 5f.103-1(c) of the
United States Treasury Regulations. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
e.Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


f.Disqualified Institutions.


(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless (A) the Borrower has consented to such assignment in writing in its sole
and absolute discretion, or (B) an Event of Default under Section 10.1(h) or (i)
exists and is continuing on the applicable Trade Date, in which case such Person
will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”): (x) such assignee shall not retroactively be disqualified from
becoming a Lender; and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (i) shall not be void, but the other provisions of
this clause (f) shall apply. The Credit Parties and the Lenders acknowledge and
agree that the Administrative Agent will not have any responsibility or
obligation to determine whether any assignee or a potential assignee is a
Disqualified Institution and the Administrative Agent will have no liability
with respect to any assignment made to a Disqualified Institution.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, then the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and the


95

--------------------------------------------------------------------------------





Administrative Agent terminate any Revolving Credit Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Revolving Credit Commitment.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions: (A) will not: (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender; (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent; or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders; and
(B)(x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter; and (y) for purposes of
voting on any Plan, each Disqualified Institution party hereto hereby agrees:
(I) not to vote on such Plan; (II) if such Disqualified Institution does vote on
such Plan notwithstanding the restriction in the foregoing clause (I), such vote
will be deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws); and (III) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (II).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes and directs the Administrative Agent, to: (A) post the list
of Disqualified Institutions provided by the Borrower and any updates thereto
from time to time (collectively, the “DQ List”) on the Platform; and/or (B)
provide the DQ List to each Lender requesting the same; provided that the
Administrative Agent shall have no duty to monitor the DQ list and shall have no
liability in connection therewith.
SECTION 12.10Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its Affiliates and to its and its Related Parties in
connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by Applicable Laws or regulations or
in any legal, judicial, administrative or other compulsory process; (d) to any
other party hereto; (e) in connection with the exercise of any remedies under
this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to: (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement; (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (f)); (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund; (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund; or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans,
and the Loan Documents in connection with ratings issued with respect to an
Approved Fund; (g) on a confidential basis to: (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility;
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility;
(h) with the consent of the Borrower, deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents; (i) to the extent such Information: (i) becomes publicly
available other than as a result of a breach of this Section; or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower; (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates; or (k) to the extent that such information is
independently developed by such Person. For purposes of this Section,
“Information”


96

--------------------------------------------------------------------------------





means all information received from any Credit Party or any Subsidiary thereof
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


SECTION 12.11Performance of Duties. Each of the Credit Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Credit Party at its sole cost and expense.


SECTION 12.12All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.


SECTION 12.13Survival.


a.All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.


b.Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.


SECTION 12.14Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.


SECTION 12.15Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


SECTION 12.16Counterparts; Integration; Effectiveness; Electronic Execution.


a.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.


b.Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


97

--------------------------------------------------------------------------------







SECTION 12.17Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which the Discharge of the
Obligations has occurred. Any such termination of this Agreement shall be deemed
subject to the provision that this Agreement shall be reinstated if after such
termination any portion of any payment in respect of the Obligations shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Credit Party, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Credit Party or any substantial part
of its property, or otherwise, all as though such payment had not been made. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.


SECTION 12.18USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Law.


SECTION 12.19Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.


SECTION 12.20No Advisory or Fiduciary Responsibility.


a.In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arranger and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, the Arranger or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arranger or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Arranger and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Arranger or the Lenders has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Arranger and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.


b.Each Credit Party acknowledges and agrees that each Lender, the Arranger and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with any of the Borrower, any Affiliate thereof, or any other
Person that may do business with or own securities of any of the foregoing, all
as if such Lender, Arranger or Affiliate thereof were not a Lender or Arranger
or an Affiliate thereof (or an agent or any other person with any similar role
under the Credit Facilities) and without any duty to account therefor to any
other Lender, the Arranger, the Borrower or any Affiliate of the foregoing. Each
Lender, the Arranger and any Affiliate thereof may accept fees and other
consideration from the Borrower or any Affiliate thereof for services in
connection with this Agreement, the Credit Facilities or otherwise without
having to account for the same to any other Lender, the Arranger, the Borrower
or any Affiliate of the foregoing.


SECTION 12.21Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the


98

--------------------------------------------------------------------------------





Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries, or gives the Administrative Agent or Lenders additional rights,
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.


SECTION 12.22Acknowledgment and Consent to Bail-In of EEA Financial Institution.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 12.23Releases of Liens and Subsidiary Guarantors.


a.A Subsidiary Guarantor shall automatically be released from its obligations
under the Guaranty Agreement and any other Loan Documents upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders (or such other percentage of the Lenders as
required by this Agreement) shall have consented pursuant to Section 12.2 to
such transaction and the terms of such consent shall not have provided
otherwise. In connection with any termination or release pursuant to this
Section 12.23, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 12.23 shall be without recourse to or
warranty by the Administrative Agent.


b.Further, the Administrative Agent shall, upon the written request of the
Borrower, release any Subsidiary Guarantor from its obligations under the
Guaranty Agreement if such Subsidiary Guarantor becomes an Excluded Subsidiary.


c.Upon (i) any disposition (other than any lease or license) by any Credit Party
(other than to any Credit Party) of any Collateral in a transaction permitted
under this Agreement or (ii) the effectiveness of any written consent of the
Required Lenders (or such other percentage of Lenders as required by this
Agreement) pursuant to Section 12.2 to the release of the security interest
created under any Security Document in any Collateral, the security interests in
such Collateral created by the Security Documents shall be automatically
released.


d.In addition, the Administrative Agent shall, at the reasonable written request
of the Borrower, subordinate any Lien on any Collateral to the holder of any
Liens on such Collateral permitted under Section 9.2(i) to the extent required
pursuant to the documentation governing such Lien.


e.In connection with any termination, release or subordination pursuant to this
Section 12.23, the Administrative Agent shall execute and deliver to any Credit
Party, at such Credit Party’s expense, all documents that such Credit Party
shall reasonably request to evidence such termination, release or subordination.


[Signature pages to follow]


99

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
ICU MEDICAL, INC., a Delaware corporation,
as Borrower
By: /s/ Scott E.Lamb            
Name: Scott E. Lamb
Title: Chief Financial Officer




























































































ICU Medical, Inc. Credit Agreement






--------------------------------------------------------------------------------







AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
By: /s/Christopher M. Johnson            
Name: Christopher M. Johnson
Title: Director






























































































[Signature Page to Credit Agreement]




--------------------------------------------------------------------------------





Bank of America, N.A., as a Lender




By: /s/ Sebastian Lurie    
Name: Sebastian Lurie
Title: SVP






































































































[Signature Page to Credit Agreement]






--------------------------------------------------------------------------------





BANK OF THE WEST, as a Lender




By: /s/ Cecile Segovia    
Name: Cecile Segovia
Title: Director






































































































[Signature Page to Credit Agreement]






--------------------------------------------------------------------------------





Compass Bank, as a Lender




By: /s/ Tim Dillingham    
Name: Tim Dillingham
Title: Senior Vice President






































































































[Signature Page to Credit Agreement]






--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender




By: /s/ Timicka Anderson    
Name: Timicka Anderson
Title: Vice President and Director






































































































[Signature Page to Credit Agreement]






--------------------------------------------------------------------------------





The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender




By: /s/ Scott O'Connell    
Name: Scott O'Connell
Title: Director






































































































[Signature Page to Credit Agreement]






--------------------------------------------------------------------------------





U.S. Bank National Association, as a Lender




By: /s/ Thomas Priedeman    
Name: Thomas Priedeman
Title: Assistant Vice President










--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender




By: /s/Vanessa Kurbatskiy    
Name: Vanessa Kurbatskiy
Title: Vice President


































































































[Signature Page to Credit Agreement]




--------------------------------------------------------------------------------





EXHIBIT A-1
FORM OF REVOLVING CREDIT NOTE
[ _____],[]                                    $[_____________]


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay on
the Revolving Credit Maturity Date to [ ], or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan from
time to time made by the Lender to the Borrower under that certain Revolving
Credit Agreement, dated as of [ ], 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in U.S.
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (for the avoidance of doubt, such unpaid amount shall bear
interest before as well as after any judgment with respect thereto) computed at
the per annum rate set forth in the Credit Agreement.
This Revolving Credit Note is one of the Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Credit
Note is also entitled to the benefits of the Guaranty Agreement, the Collateral
Agreement, and each other Loan Document and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement (after the expiration of any applicable cure
period), all amounts then remaining unpaid on this Revolving Credit Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
THIS REVOLVING CREDIT NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING CREDIT NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.








A-1-1
(Form of Revolving Credit Note)




--------------------------------------------------------------------------------




The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all subordinated Indebtedness referred to in the Credit Agreement.
ICU MEDICAL, INC.




By:        
Name:    
Title:     




























































































A-1-2
(Form of Revolving Credit Note)






--------------------------------------------------------------------------------




REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO
Date
 
Type of
Revolving Credit Loan Made
 
Amount of Revolving Credit Loan Made
 
End of
Interest
Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



































A-1-3
(Form of Revolving Credit Note)




--------------------------------------------------------------------------------






EXHIBIT A-2


FORM OF SWINGLINE NOTE
[_________], [  ]                                    $[_____________]


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay on
the Revolving Credit Maturity Date to [ ], or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swingline Loan from time to
time made by the Lender to the Borrower under that certain Revolving Credit
Agreement, dated as of [ ], 2017 (as amended, restated, extended, supplemented
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in U.S. Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (for the avoidance of doubt, such unpaid amount shall bear interest
before as well as after any judgment with respect thereto) computed at the per
annum rate set forth in the Credit Agreement.
This Swingline Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Swingline Note is also
entitled to the benefits of the Guaranty Agreement, the Collateral Agreement,
and each other Loan Document and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement (after the expiration of any applicable cure period), all
amounts then remaining unpaid on this Swingline Note shall become, or may be
declared to be, immediately due and payable all as provided in the Credit
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Swingline Note and endorse thereon
the date, amount and maturity of its Swingline Loans and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note.
THIS SWINGLINE NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWINGLINE NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.










A-2-1
(Form of Swingline Note)




--------------------------------------------------------------------------------





The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all subordinated Indebtedness referred to in the Credit Agreement.
ICU MEDICAL, INC.




By:        
Name:    
Title:     














































A-2-2
(Form of Swingline Note)






--------------------------------------------------------------------------------





SWINGLINE LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Amount of Swingline Loan Made
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

































A-2-3
(Form of Swingline Note)






--------------------------------------------------------------------------------








EXHIBIT B
FORM OF NOTICE OF BORROWING
Date: ________________, ____


To:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
MAC 01109-019
1525 W. W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: 704-590-2723
Facsimile No.: 704-715-0017


Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement, dated as of [ ],
2017 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ICU
MEDICAL, INC., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
The undersigned hereby requests a borrowing as follows:
1.    On __________________________________ (a Business Day).1 
2.    In the principal amount of $______________________.2    
3.    Class of Loans: [Revolving Credit Loans] [Swingline Loans]
4.    Comprised of:3        o Base Rate Loans    o LIBOR Rate Loans
5.
For LIBOR Rate Loans: with an Interest Period of [one (1), two (2), three (3),
six (6), or twelve (12)]4 months.

_____________________________________
1
Not later than (i) the same Business Day as the date of this Notice of Borrowing
with respect to any Base Rate Loan or Swingline Loan, and (ii) at least three
(3) Business Days after to the date of this Notice of Borrowing with respect to
any LIBOR Rate Loan.

2 
(i) With respect to Base Rate Loans (other than Swingline Loans) in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof, (ii) with respect to LIBOR Rate Loans in an aggregate principal amount
of $1,000,000 or a whole multiple of $100,000 in excess thereof, and (iii) with
respect to Swingline Loans in an aggregate principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.

3 
Swingline Loans must be Base Rate Loans.

4 
For requested 12 month Interest Period, if agreed to by all of the relevant
Lenders and provided that the Borrower provides a Notice of Borrowing four (4)
Business Days prior to the requested date of such borrowing.

B-1
(Form of Notice of Borrowing)




--------------------------------------------------------------------------------





[The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty is true and
correct in all respects, on and as of the date of the Extension of Credit
requested hereby (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
remains true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty is
true and correct in all respects as of such earlier date ]5    
[As of the date of the Extension of Credit requested hereby and immediately
after giving effect thereto, no Default or Event of Default has occurred and is
continuing.]6    
[No Lender is a Defaulting Lender] or [The Swingline Lender shall have no
Fronting Exposure after giving effect to the Swingline Loan requested
hereunder.]7    
[The Administrative Agent shall have received a Required Consent to such
borrowing, issuance or credit extension]8    
(Remainder of Page Intentionally Left Blank)














































____________________________________________________________________________________________________


5    To be included for each Extension of Credit after the Closing Date.


6    To be included for each Extension of Credit after the Closing Date.


7    To be included for each Extension of Credit consisting of a Swingline Loan.


8    To be included so long as there any amounts outstanding under the Pfizer
Note, unless the proceeds of the borrowing are used to concurrently pay off the
Pfizer Note.




B-2
(Form of Notice of Borrowing)




--------------------------------------------------------------------------------







ICU MEDICAL, INC.




By:        
Name:    
Title:     


















































B-3
(Form of Notice of Borrowing)




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTICE OF ACCOUNT DESIGNATION
Date: ________________, ____


To:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
MAC 01109-019
1525 W. W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: 704-590-2723
Facsimile No.: 704-715-0017


Ladies and Gentlemen:


This Notice of Account Designation is delivered by the Borrower to the
Administrative Agent pursuant to Section 2.3(b) and Section 6.1(e)(i) of the
Revolving Credit Agreement dated as of [ ], 2017 (as amended, restated,
extended, supplemented or otherwise modified from time to time; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among ICU MEDICAL, INC., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account:
Bank Name:     
ABA Routing Number:     
Account Number:     
Account Name:     


2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to Administrative Agent.
(Remainder of Page Intentionally Left Blank)






































C-1
(Form of Notice of Account Designation)




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this           day of                , 20__.
ICU MEDICAL, INC.




By:        
Name:    
Title:     




























































































C-2
(Form of Notice of Account Designation)






--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTICE OF PREPAYMENT
Date: ________________, ____


To:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
MAC 01109-019
1525 W. W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: 704-590-2723
Facsimile No.: 704-715-0017


Ladies and Gentlemen:


Reference is hereby made to that certain Revolving Credit Agreement, dated as of
[ ], 2017 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ICU
MEDICAL, INC., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
Pursuant to [Section 2.4(b)][Section 2.4(c)] of the Credit Agreement, the
undersigned is hereby giving notice that the undersigned shall prepay certain
Loans under the Credit Agreement as set forth below:
1.
Date of prepayment: _______________________, ____    9 

2.
Class of Loans to prepay: [Revolving Credit Loans] [Swingline Loans]

3.
Type of Loans to prepay: [Base Rate Loans] [LIBOR Rate Loans] [combination of
Base Rate Loans and LIBOR Rate Loans]

4.
If the Loans that are being prepaid are a combination of Base Rate Loans and
LIBOR Rate Loans, the principal amount of prepayment allocable to Base Rate
Loans is $____________ and the principal amount of prepayment allocable to LIBOR
Rate Loans is $_____________.

5.
Aggregate principal amount of prepayment: $____________________,10     and will
be accompanied by any loss or expense required to be paid pursuant to Section
5.9 of the Credit Agreement.

____________________________
9 
No earlier than (i) the same Business Day as of the date of this Notice of
Prepayment with respect to any Base Rate Loan or any Swingline Loan (or such
later time as approved by the Administrative Agent), and (ii) three (3) Business
Days subsequent to the date of this Notice of Prepayment with respect to any
LIBOR Rate Loan (or such later time as approved by the Administrative Agent).

10 
Partial prepayments shall be in an aggregate amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof with respect to Base Rate Loans (other
than Swingline Loans); $1,000,000 or a whole multiple of $100,000 in excess
thereof with respect to LIBOR Rate Loans; and $500,000 or a whole multiple of
$100,000 in excess thereof with respect to Swingline Loans.



D-1
(Form of Notice of Prepayment)




--------------------------------------------------------------------------------





[This Notice of Prepayment is conditioned upon [_____], and may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the above
specified date of prepayment) if such condition is not satisfied (provided that
the failure of such condition to be satisfied shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).] 11    


(Remainder of Page Intentionally Left Blank)


























































































______________________________________________________________________________________________________


11    NTD: Only to be included if notice is conditional.


D-2
(Form of Notice of Prepayment)




--------------------------------------------------------------------------------





ICU MEDICAL, INC.




By:        
Name:    
Title:     




















































D-3
(Form of Notice of Prepayment)




--------------------------------------------------------------------------------






EXHIBIT E
FORM OF NOTICE OF CONVERSION/CONTINUATION
Date: ________________, ____


To:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
MAC 01109-019
1525 W. W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: 704-590-2723
Facsimile No.: 704-715-0017


Ladies and Gentlemen:


Pursuant to that certain Revolving Credit Agreement, dated as of [ ], 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ICU MEDICAL, INC., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
this represents the Borrower’s irrevocable request to convert or continue Loans
as follows:
1.    Class of Loans to be converted or continued: Revolving Credit Loans
2.    Date of conversion/continuation:    ,      (a Business Day)12    
3.    Principal amount of Loans being converted/continued: $13         
4.    If any LIBOR Rate Loan is being converted or continued, the last day of
the Interest Period therefor is:    
5.    Nature of conversion/continuation:
[ ] a.     Conversion of Base Rate Loans to LIBOR Rate Loans
[ ] b.     Conversion of LIBOR Rate Loans to Base Rate Loans
[ ] c.     Continuation of LIBOR Rate Loans as such
________________________________
12    In the case of (i) conversion of Base Rate Loans (other than Swingline
Loans) into LIBOR Rate Loans, at any time following the third (3rd) Business Day
after the Closing Date and (ii) (a) conversion of LIBOR Rate Loans into Base
Rate Loans or (b) continuing LIBOR Rate Loans as such, the date of expiration of
the Interest Period of such LIBOR Rate Loans.
13    (i) All or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $100,000 in excess thereof into one or more LIBOR Rate Loans; and (ii) all or
any part of any outstanding LIBOR Rate Loans in a principal amount equal to
$1,000,000 or a whole multiple of $100,000 in excess thereof into Base Rate
Loans (other than Swingline Loans).






E-1
(Form of Notice of Conversion/Continuation)




--------------------------------------------------------------------------------







6.    If Loans are being continued as or converted to LIBOR Rate Loans, the
duration of the new Interest Period that commences on the
conversion/continuation date is [one (1), two (2), three (3), six (6), or twelve
(12)]14     month(s).
[The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing.]15     
(Remainder of Page Intentionally Left Blank)






































































_____________________________________________________________________________________________


14    For requested 12 month Interest Period, if agreed to by all of the
relevant Lenders and provided that the Borrower provides a Notice of
Conversion/Continuation four (4) Business Days prior to the requested date of
such conversion/continuation.


15    To be included for any conversion to or continuance of LIBOR Rate Loans.




E-2
(Form of Notice of Conversion/Continuation)




--------------------------------------------------------------------------------







ICU MEDICAL, INC.




By:        
Name:    
Title:     


































































































E-3
(Form of Notice of Conversion/Continuation)




--------------------------------------------------------------------------------






EXHIBIT F
FORM OF OFFICER’S COMPLIANCE CERTIFICATE
Financial Statement Date: ________________, ____


To:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
MAC 01109-019
1525 W. W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: 704-590-2723
Facsimile No.: 704-715-0017


Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement, dated as of [ ],
2017 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ICU
MEDICAL, INC., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [_______]16 of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Officer’s Compliance Certificate (this
“Certificate”) to the Administrative Agent on behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]


1.
The Borrower has delivered the year-end audited financial statements required by
Section 8.1(a) of the Credit Agreement for the Fiscal Year of the Borrower and
its Subsidiaries ended as of the above date, together with the report and
opinion of an independent certified public accounting firm as required by such
section. Such financial statements have been prepared in accordance with GAAP
and present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries on a Consolidated basis as of the above date and
the results of operations of the Borrower and its Subsidiaries for such period
then ended.

[Use following paragraph 1 for fiscal quarter-end financial statements]


1.
The Borrower has delivered the unaudited financial statements required by
Section 8.1(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements have been prepared in
accordance with GAAP and present fairly in all material respects the financial
condition of the Borrower on a Consolidated basis as of the above date and the
results of operations of the Borrower for such period then ended, subject to
normal year-end adjustments and the absence of footnotes.









___________________________________________


16    Insert chief executive officer, chief financial officer, treasurer, or
controller, as applicable.




F-1
(Form of Officer's Compliance Certificate)




--------------------------------------------------------------------------------









2.
To the best knowledge of the undersigned:

[select one:]


[during such fiscal period, no Default or Event of Default has occurred and is
continuing.]
-or-


[during such fiscal period, the following is a list of each Default and Event of
Default that has occurred and is continuing and its nature and status:]
3.    The financial covenant analyses [calculated on a Pro Forma Basis,
immediately after giving effect to (1) any Incremental Revolving Credit
Commitment and (2) the making of any Incremental Revolving Credit Increase
pursuant thereto]17     and information set forth on Schedule 1 attached hereto
are true and accurate on and as of the date of this Certificate.
[4.        The total aggregate initial principal amount (as of the date of
incurrence thereof) of Incremental Revolving Credit Commitment and Incremental
Revolving Credit Increase does not exceed the Incremental Facilities Limit.]18
    
[4./5.]    In the event of any conflict between the terms of this certificate
and the Credit Agreement, the Credit Agreement shall control, and any Schedule
attached to this executed certificate shall be revised as necessary to conform
in all respects to the requirements of the Credit Agreement in effect as of the
delivery of this executed certificate.
(Remainder of Page Intentionally Left Blank)




































____________________________________________________________________________________________


17    Include for Officer’s Compliance Certificate delivered pursuant to Section
5.13(a)(i)(B).


18    Include for Officer’s Compliance Certificate delivered pursuant to Section
5.13(a)(i)(B).


F-2
(Form of Officer's Compliance Certificate)




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , _____.
ICU MEDICAL, INC.




By:        
Name:    
Title:     




























































































F-3
(Form of Officer's Compliance Certificate)




--------------------------------------------------------------------------------







[For the fiscal quarter/Fiscal Year ended            (the “Statement Date”)


SCHEDULE 1
to the Officer’s Compliance Certificate
($ in 000’s)
I.
Section 9.13(a) - Consolidated Total Leverage Ratio.
 
 
A.
Consolidated Total Funded Indebtedness on the Statement Date: 
$
 
 
(i)
Indebtedness of the type described in clause (a) of the definition of
“Indebtedness”:
$
 
 
(ii)
Indebtedness of the type described in clause (b) of the definition of
“Indebtedness” (but excluding any obligations in respect of purchase price
adjustments, earn-outs, holdbacks or deferred payments of a similar nature in
connection with any Acquisition permitted under the Credit Agreement):
$
 
 
(iii)
Indebtedness of the type described in clause (c) of the definition of
“Indebtedness”:
$
 
 
(iv)
Indebtedness of the type described in clause (e) of the definition of
“Indebtedness”:
$
 
 
(v)
Indebtedness of the type described in clause (f) of the definition of
“Indebtedness” (limited to the amounts thereunder that have been drawn and not
reimbursed):
$
 
 
(vi)
Indebtedness of the type described in clause (g) of the definition of
“Indebtedness”:
$
 
 
(vii)
Indebtedness of the type described in clause (i) of the definition of
“Indebtedness” (but only to the extent relating to the foregoing clauses (i)
through (vi) above):
$
 
B.
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (the “Subject
Period”): 
 
 
 
(i)
Consolidated Net Income for the Subject Period:
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19 


Determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries.
 
 
20 


Determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP and to be calculated on a Pro Forma
Basis.
 
 
 
 
 
 
 
 
F-4
(Form of Officer's Compliance Certificate)
 





--------------------------------------------------------------------------------





 
 
(ii)
To the extent deducted in determining Consolidated Net Income for the Subject
Period, the sum of:
$
 
 
 
(a)
income and franchise Taxes:
$
 
 
 
(b)
Consolidated Interest Expense:
$
 
 
 
(c)
amortization, depreciation and other non-cash charges (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future),
including adjustments arising under purchase accounting for the Hospira
Acquisition:
$
 
 
 
(d)
extraordinary losses (excluding extraordinary losses from discontinued
operations):
$
 
 
 
(e)
non-cash stock option, restricted stock payments and other equity-based
compensation expenses:
$
 
 
 
(f)
Transaction Costs related to any issuance of Indebtedness permitted pursuant to
Section 9.1 of the Credit Agreement (other than the issuance of Indebtedness
pursuant to the Credit Agreement and the other Loan Documents):
$
 
 
 
(g)
any remediation costs and restructuring costs (including severance and retention
expenses), integration costs, and write-offs of intangibles in connection with a
Permitted Acquisition, in each case with respect to such Permitted Acquisition,
to the extent paid or made within twelve (12) months of the closing of such
Permitted Acquisition, as applicable; provided that the aggregate amount added
back pursuant to this item (g) during any period of four (4) consecutive fiscal
quarters shall not exceed the greater of (i) 15% of Consolidated Adjusted EBITDA
for such four quarter period and (ii) for each of the following four quarter
periods ending: (a) December 31, 2017 and March 31, 2018, $85,000,000, (b) June
30, 2018 and September 30, 2018: $65,000,000, (c) December 31, 2018 and March
31, 2019: $45,000,000, (d) June 30, 2019 and September 30, 2019: $35,000,000,
and (e) December 31, 2019: $15,000,000) (provided that there shall be no such
add-backs pursuant to this clause (ii) after December 31, 2019):
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-5
(Form of Officer's Compliance Certificate)
 





--------------------------------------------------------------------------------





 
 
 
(h)
legal counsel fees incurred in connection with litigation items (related to the
Hospira Acquisition) described on Schedule 1.1(b) to the Credit Agreement:
$
 
 
 
(i)
amounts (other than legal counsel fees) incurred in connection with litigation
items (related to the Hospira Acquisition) described on Schedule 1.1(b) to the
Credit Agreement not to exceed $35,000,000 over the life of the Revolving Credit
Facility:
$
 
 
 
(j)
any expenses and amounts paid or advanced to the extent that a corresponding
amount is received or has been received during or prior to the relevant
measurement period in cash by the Borrower or any Subsidiary under any agreement
or insurance policy providing for reimbursement of or indemnity for such expense
or amount:
$
 
 
(iii)
To the extent included in the determination of Consolidated Net Income for the
Subject Period, the sum of:
$
 
 
 
(a)
interest income:
$
 
 
 
(b)
any extraordinary gains:
$
 
 
 
(c)
non-cash gains or non-cash items increasing Consolidated Net Income:
$
 
 
(iv)
Consolidated Adjusted EBITDA for the Subject Period (Line I.B(i) + Line I.B(ii)
- Line I.B(iii)):
$
 
C.
Consolidated Total Leverage Ratio (Line I.A ÷ Line I.B(iv)):
____ : 1.00
 
D.
Maximum Permitted:
3.00: 1.00
 
E.
Covenant Compliant?
[YES/NO]
II.
Section 9.13(b) - Consolidated Fixed Charge Coverage Ratio.21 
 
 
A.
Consolidated Adjusted EBITDA (Line I.B(iv)):
$
 
B.
The sum of: 22
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21 


Calculated on a Pro Forma Basis.
22 


In each case, during the Subject Period.
 
 
 
 
 
 
 
 
F-6
(Form of Officer's Compliance Certificate)
 





--------------------------------------------------------------------------------





 
 
(i)
Capital Expenditures (except to the extent funded with the
proceeds of Indebtedness allowed to be incurred under Section 9.1(d)):
$
 
 
(ii)
federal, state, local and foreign income Taxes paid in cash:
$
 
 
(iii)
cash Restricted Payments made after the Closing Date:23 
$
 
C.
Line II.A - Line II.B:
$
 
D.
Consolidated Fixed Charges for the Subject Period (the sum of):
 
 
 
(i)
Consolidated Interest Expense paid or payable in cash:
$
 
 
(ii)
scheduled principal payments with respect to Indebtedness of the type described
in:
$
 
 
 
(a)
clause (a) of the definition of “Indebtedness”:
$
 
 
 
(b)
clause (b) of the definition of “Indebtedness” (but excluding any cash payments
in respect of purchase price adjustment, earn-outs, holdbacks or deferred
payments of a similar nature in connection with any Acquisition permitted under
the Credit Agreement and excluding payments in respect of intercompany
Indebtedness):
$
 
 
 
(c)
clause (c) of the definition of “Indebtedness”:
$
 
 
 
(d)
clause (d) of the definition of “Indebtedness”:
$
 
 
 
(e)
clause (e) of the definition of “Indebtedness”:
$
 
 
 
(f)
clause (f) of the definition of “Indebtedness”:
$
 
 
 
(g)
clause (g) of the definition of “Indebtedness”:
$
 
E.
Consolidated Fixed Charge Coverage Ratio (Line II.C ÷ Line II.D):
____ : 1.00
 
F.
Minimum Required
2.00 : 1.00
 
G.
Covenant Compliant?
[YES/NO]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23 


Line II.B.(iii) shall not include Restricted Payments on account of, or with
respect to, any Equity Interests of any Subsidiary if made to the Borrower or
any other Subsidiary except for Restricted Payments on account of, or with
respect to, any Equity Interests of any Subsidiary that is a Credit Party if
made to a Subsidiary that is not a Credit Party, unless and to the extent such
Restricted Payment is then immediately distributed or dividended to a Credit
Party, and (B) any Restricted Payments permitted pursuant to Sections 9.6(a),
(d), (e), (f) or (h)).
 
 
 
 
 
 
 
 
 
 
F-7
(Form of Officer's Compliance Certificate)
 









--------------------------------------------------------------------------------






EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] 24 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]25 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]26 hereunder are several and not joint.]27    
Capitalized terms used but not defined herein shall have the meanings given to
them in the Revolving Credit Agreement identified below (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to[the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
_____________________________________
24    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
25    For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
26    Select as appropriate.
27    Include bracketed language if there are either multiple Assignors or
multiple Assignees.








G-1
(Form of Assignment and Assumption)






--------------------------------------------------------------------------------





1.
Assignor[s]:    See Schedule 1 attached hereto

2.
Assignee[s]:    See Schedule 2 attached hereto

3.
Borrower:    ICU MEDICAL, INC., a Delaware corporation

4.
Administrative Agent: WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement

5.
Credit Agreement: Revolving Credit Agreement dated as of [ ], 2017 among ICU
MEDICAL, INC., a Delaware corporation, the Lenders from time to time party
thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

6.
Assigned Interest[s]: See Schedules 1 and 2 attached hereto

[7.
Trade Date: ________________________]28    

(Remainder of Page Intentionally Left Blank)




























____________________________
28 
To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



G-2
(Form of Assignment and Assumption)








--------------------------------------------------------------------------------





Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]29     


See Schedule 1 attached hereto


ASSIGNEE[S]30     


See Schedule 2 attached hereto




































































_________________________________


29    Add additional signature blocks as needed.


30    Add additional signature blocks as needed.


G-3
(Form of Assignment and Assumption)




--------------------------------------------------------------------------------





[Consented to and] 31     Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender]




By:        
Name:    
Title:     




[Consented to:


ICU MEDICAL, INC.]32     




By:        
Name:    
Title:






























































___________________________________


31    To be added only if the consent of the Administrative Agent is required by
the terms of Section 12.9 of the Credit Agreement.


32    To be added only if the consent of the Borrower is required by the terms
of Section 12.9 of the Credit Agreement.


G-4




--------------------------------------------------------------------------------





(Form of Assignment and Assumption)
    


SCHEDULE 1: ASSIGNORS
To Assignment and Assumption
By its execution of this Schedule, each Assignor identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:


Facility Assigned33 
Aggregate Amount of Commitment/Loans for all Lenders34 
Amount of Commitment/Loans Assigned35
Percentage Assigned of Commitment/Loans 36
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 



[NAME OF ASSIGNOR]37    
and [is] [is not] a Defaulting Lender




By:        
Name:    
Title:     










____________________________________


33    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Credit Commitment”).


34    Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.


35    Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.


36    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


37    Add additional signature blocks, as needed.


G-5




--------------------------------------------------------------------------------





(Form of Assignment and Assumption)


SCHEDULE 2: ASSIGNEES
To Assignment and Assumption
By its execution of this Schedule, each Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:


Facility Assigned 38
Aggregate Amount of Commitment/Loans for all Lenders 39
Amount of Commitment/Loans Assigned40
Percentage Assigned of Commitment/Loans41
CUSIP Number
 
$
$
%
$
 
$
$
%
 







[NAME OF ASSIGNEE] 42    
[and is an Affiliate/Approved Fund of [identify Lender]43 




By:        
Name:    
Title:




















__________________________________


38    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Credit Commitment”).


39    Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.


40    Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.


41    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


42    Add additional signature blocks, as needed.


43    Select as applicable.


G-6
(Form of Assignment and Assumption)
    




--------------------------------------------------------------------------------





ANNEX 1
To Assignment and Assumption
ICU MEDICAL, INC. CREDIT AGREEMENT
DATED AS OF [ ], 2017
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.9(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 12.9(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.








G-7
(Form of Assignment and Assumption)




--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the] [the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Assignment and Assumption and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York.








































































G-8
(Form of Assignment and Assumption)




--------------------------------------------------------------------------------






EXHIBIT H-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(Non-Partnership Foreign Lenders)
Reference is hereby made to the Revolving Credit Agreement dated as of [ ], 2017
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ICU MEDICAL, INC., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent. Capitalized terms used but
not defined herein shall have the meaning ascribed to those terms in the Credit
Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. Person status on an applicable IRS Form W-8 (e.g.,
IRS Form W-8BEN or IRS Form W-8BEN-E). By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (b) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments. For the avoidance of doubt, such a certificate
described in (b) of the preceding sentence shall be updated and provided by the
undersigned to the Borrower and the Administrative Agent prior to the next
applicable payment date following a change described in (a) of the preceding
sentence.
(Remainder of Page Intentionally Left Blank)






































H-1-1
(Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders))






--------------------------------------------------------------------------------





[NAME OF LENDER]




By:        
Name:    
Title:     




Date: __________________ __, 20___




















































































H-1-2
(Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders))






--------------------------------------------------------------------------------






EXHIBIT H-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(Non-Partnership Foreign Participants)
Reference is hereby made to the Revolving Credit Agreement dated as of [ ], 2017
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ICU MEDICAL, INC., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent. Capitalized terms used but
not defined herein shall have the meaning ascribed to those terms in the Credit
Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on an applicable IRS Form W-8 (e.g., IRS Form W-8BEN or
IRS Form W-8BEN-E). By executing this certificate, the undersigned agrees that
(a) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (b) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments. For the avoidance of doubt, such a certificate described in (b)
of the preceding sentence shall be updated and provided by the undersigned to
its participating Lender prior to the next applicable payment date following a
change described in (a) of the preceding sentence.
(Remainder of Page Intentionally Left Blank)














































H-2-1
(Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants))




--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]




By:        
Name:    
Title:     




Date: _________________ __, 20___




























































































H-2-2
(Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants))






--------------------------------------------------------------------------------






EXHIBIT H-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(Foreign Participant Partnerships)
Reference is hereby made to the Revolving Credit Agreement dated as of [ ], 2017
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ICU MEDICAL, INC., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent. Capitalized terms used but
not defined herein shall have the meaning ascribed to those terms in the Credit
Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members claiming the portfolio
interest exemption (its “Applicable Partners/Members”) is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its Applicable Partners/Members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
Applicable Partners/Members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the conduct
of a U.S. trade or business by the undersigned or any of its Applicable
Partners/Members.
The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by (1) a withholding statement prepared in accordance with the U.S.
Treasury Regulations; and (2) one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E; or (ii) an IRS Form W-8IMY, which shall in
turn be accompanied by a withholding statement prepared in accordance with the
U.S. Treasury Regulations, along with an applicable IRS Form W-8BEN or IRS Form
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (b) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two (2) calendar years preceding
such payments. For the avoidance of doubt, such a certificate described in (b)
of the preceding sentence shall be updated and provided by the undersigned to
its participating Lender prior to the next applicable payment date following a
change described in (a) of the preceding sentence.
(Remainder of Page Intentionally Left Blank)
























H-3-1
(Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships))






--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]


By:        
Name:    
Title:     




Date: ________________ __, 20___




















































































H-3-2
(Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships))








--------------------------------------------------------------------------------






EXHIBIT H-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(Foreign Lender Partnerships)
Reference is hereby made to the Revolving Credit Agreement dated as of [ ], 2017
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ICU MEDICAL, INC., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent. Capitalized terms used but
not defined herein shall have the meaning ascribed to those terms in the Credit
Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members claiming the portfolio
interest exemption (its “Applicable Partners/Members”) is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its Applicable Partners/Members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
Applicable Partners/Members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the conduct
of a U.S. trade or business by the undersigned or any of its Applicable
Partners/Members.
The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by (1) a withholding statement prepared in
accordance with the U.S. Treasury Regulations; and (2) one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E; or (ii) an IRS Form
W-8IMY, which shall in turn be accompanied by a withholding statement prepared
in accordance with the U.S. Treasury Regulations, along with an applicable IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments. For the avoidance of doubt, such a certificate
described in (b) of the preceding sentence shall be updated and provided by the
undersigned to the Borrower and the Administrative Agent prior to the next
applicable payment date following a change described in (a) of the preceding
sentence.
(Remainder of Page Intentionally Left Blank)






















H-4-1
(Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships))






--------------------------------------------------------------------------------





[NAME OF LENDER]




By:        
Name:    
Title:     




Date: ______________ __, 20___


















































































H-4-2
(Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships))








--------------------------------------------------------------------------------






EXHIBIT I
FORM OF SOLVENCY CERTIFICATE
[    ], 201_
Pursuant to Section 6.1(d)(ii) of Revolving Credit Agreement, dated as of the
date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among ICU
MEDICAL, INC., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, [_________], the undersigned [chief financial officer]
[other officer with equivalent duties] of the Borrower hereby certifies as of
the date hereof, solely on behalf of the Borrower and not in my individual
capacity and without assuming any personal liability whatsoever, that:
1.
I am familiar with the finances, properties, businesses and assets of the
Borrower and its Subsidiaries. I have reviewed the Loan Documents and such other
documentation and information and have made such investigation and inquiries as
I have deemed necessary and prudent therefor. I have also reviewed the
consolidated financial statements of the Borrower and its Subsidiaries,
including projected financial statements and forecasts relating to income
statements and cash flow statements of the Borrower and its Subsidiaries.



2.
On the Closing Date, after giving pro forma effect to the Transactions, the
Borrower and its Subsidiaries (on a consolidated basis): (a) have assets with
fair value greater than the fair value of their liabilities, contingent (it
being understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), subordinated or otherwise; (b) have
assets with present fair salable value greater than the amount that will be
required to pay their liability on their debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and matured; (c) will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
they become absolute and matured in the ordinary course of business; and (d) are
not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which their property would constitute an
unreasonably small capital.



All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Credit Agreement.
[SIGNATURE PAGE TO FOLLOW]




























I-1
(Form of Solvency Certificate)




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.
ICU MEDICAL, Inc.
By: __________________________
Name:
Title:


















































































I-2
(Form of Solvency Certificate)




--------------------------------------------------------------------------------






EXHIBIT J
FORM OF PERFECTION CERTIFICATE
To be provided under separate cover




























































































J-1
(Form of Perfection Certificate)






--------------------------------------------------------------------------------






EXHIBIT K
FORM OF PERFECTION CERTIFICATE SUPPLEMENT
To be provided under separate cover


























































































K-1
(Form of Perfection Certificate)






